 

Exhibit 10.2

 

INDENTURE

 

Dated as of December 15, 2004

 

among

 

CARROLS CORPORATION, as Issuer,

 

The SUBSIDIARY GUARANTORS named herein

 

and

 

THE BANK OF NEW YORK, as Trustee

 

--------------------------------------------------------------------------------

 

$180,000,000

 

9% Senior Subordinated Notes due 2013, Series A

9% Senior Subordinated Notes due 2013, Series B

 



--------------------------------------------------------------------------------

 

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE

   1

Section 1.01.   Definitions

   1

Section 1.02.   Incorporation by Reference of Trust Indenture Act

   23

Section 1.03.   Rules of Construction

   24

ARTICLE II THE SECURITIES

   25

Section 2.01.   Form; Dating and Terms

   25

Section 2.02.   Execution and Authentication

   32

Section 2.03.   Registrar and Paying Agent

   33

Section 2.04.   Paying Agent To Hold Assets in Trust

   33

Section 2.05.   Holder Lists

   34

Section 2.06.   Transfer and Exchange

   34

Section 2.07.   Replacement Securities

   37

Section 2.08.   Outstanding Securities

   38

Section 2.09.   Treasury Securities

   38

Section 2.10.   Temporary Securities

   38

Section 2.11.   Cancellation

   38

Section 2.12.   Defaulted Interest

   39

Section 2.13.   CUSIP, Common Code and ISIN Numbers

   40

Section 2.14.   Deposit of Moneys

   40

ARTICLE III REDEMPTION

   40

Section 3.01.   Notices to Trustee

   40

Section 3.02.   Selection of Securities To Be Redeemed

   41

Section 3.03.   Notice of Redemption

   41

Section 3.04.   Effect of Notice of Redemption

   42

Section 3.05.   Deposit of Redemption Price

   42

Section 3.06.   Securities Redeemed in Part

   42

ARTICLE IV COVENANTS

   42

Section 4.01.   Payment of Securities

   42

Section 4.02.   Maintenance of Office or Agency

   43

Section 4.03.   Limitation on Indebtedness

   43

Section 4.04.   Limitation on Layering

   46

Section 4.05.   Limitation on Restricted Payments

   46

Section 4.06.   Limitation on Asset Sales

   49

Section 4.07.   Limitation on Restrictions on Distributions from Restricted
Subsidiaries

   52

Section 4.08.   Limitation on Liens

   53

Section 4.09.   Limitation on Affiliate Transactions

   54

Section 4.10.   Change of Control

   54

Section 4.11.   Future Subsidiary Guarantees

   56

Section 4.12.   Designation of Restricted and Unrestricted Subsidiaries

   56

Section 4.13.   Conduct of Business

   57

Section 4.14.   Reports to Holders

   57

 



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

Section 4.15.   Corporate Existence

   58

Section 4.16.   Payment of Taxes and Other Claims

   58

Section 4.17.   Notice of Defaults

   58

Section 4.18.   Maintenance of Properties and Insurance

   58

Section 4.19.   Compliance Certificate

   59

Section 4.20.   Waiver of Stay, Extension or Usury Laws

   59

Section 4.21.   Payments for Consent

   59

ARTICLE V MERGERS; SUCCESSOR CORPORATION

   60

Section 5.01.   Merger, Consolidation and Sale of Assets

   60

Section 5.02.   Successor Corporation Substituted

   61

ARTICLE VI DEFAULT AND REMEDIES

   61

Section 6.01.   Events of Default

   61

Section 6.02.   Acceleration

   62

Section 6.03.   Other Remedies

   63

Section 6.04.   Waiver of Past Default

   63

Section 6.05.   Control by Majority

   64

Section 6.06.   Limitation on Suits

   64

Section 6.07.   Rights of Holders To Receive Payment

   64

Section 6.08.   Collection Suit by Trustee

   64

Section 6.09.   Trustee May File Proofs of Claim

   65

Section 6.10.   Priorities

   65

Section 6.11.   Undertaking for Costs

   65

ARTICLE VII TRUSTEE

   66

Section 7.01.   Duties of Trustee

   66

Section 7.02.   Rights of Trustee

   66

Section 7.03.   Individual Rights of Trustee

   68

Section 7.04.   Trustee’s Disclaimer

   68

Section 7.05.   Notice of Defaults

   68

Section 7.06.   Reports by Trustee to Holders

   68

Section 7.07.   Compensation and Indemnity

   68

Section 7.08.   Replacement of Trustee

   69

Section 7.09.   Successor Trustee by Merger, etc.

   70

Section 7.10.   Eligibility; Disqualification

   70

Section 7.11.   Preferential Collection of Claims Against Company

   71

Section 7.12.   Trustee’s Application for Instruction from the Company

   71

Section 7.13.   Paying Agents

   71

ARTICLE VIII SUBORDINATION OF SECURITIES

   71

Section 8.01.   Securities Subordinated to Senior Indebtedness

   71

Section 8.02.   No Payment on Securities in Certain Circumstances

   72

Section 8.03.   Payment Over of Proceeds upon Dissolution, etc.

   72

Section 8.04.   Subrogation

   73

Section 8.05.   Obligations of Company Unconditional

   74

Section 8.06.   Notice to Trustee

   74

Section 8.07.   Reliance on Judicial Order or Certificate of Liquidating Agent

   75

 

ii



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

Section 8.08.   Trustee’s Relation to Senior Indebtedness

   75

Section 8.09.   Subordination Rights Not Impaired by Acts or Omissions of the
Company or Holders of Senior Indebtedness

   75

Section 8.10.   Holders Authorize Trustee To Effectuate Subordination of
Securities

   76

Section 8.11.   This Article Not To Prevent Events of Default

   76

Section 8.12.   Trustee’s Compensation Not Prejudiced

   76

Section 8.13.   No Waiver of Subordination Provisions

   76

Section 8.14.   Subordination Provisions Not Applicable to Money Held in Trust
for Holders; Payments May Be Paid Prior to Dissolution

   76

Section 8.15.   Acceleration of Securities

   77

ARTICLE IX DISCHARGE OF INDENTURE

   77

Section 9.01.   Termination of Company’s Obligations

   77

Section 9.02.   Defeasance

   78

Section 9.03.   Conditions to Legal Defeasance or Covenant Defeasance

   79

Section 9.04.   Application of Trust Money

   80

Section 9.05.   Repayment to Company

   80

Section 9.06.   Reinstatement

   80

ARTICLE X AMENDMENTS, SUPPLEMENTS AND WAIVERS

   80

Section 10.01.   Without Consent of Holders

   80

Section 10.02.   With Consent of Holders

   81

Section 10.03.   Compliance with Trust Indenture Act

   82

Section 10.04.   Revocation and Effect of Consents

   82

Section 10.05.   Notation on or Exchange of Securities

   83

Section 10.06.   Trustee To Sign Amendments, etc.

   83

ARTICLE XI SUBSIDIARY GUARANTEE

   83

Section 11.01.   Unconditional Guarantee

   83

Section 11.02.   Severability

   84

Section 11.03.   Release of a Subsidiary Guarantor

   84

Section 11.04.   Limitation of Subsidiary Guarantor’s Liability

   85

Section 11.05.   Contribution

   85

Section 11.06.   Subordination of Subrogation and Other Rights

   85

ARTICLE XII SUBORDINATION OF SUBSIDIARY GUARANTEE

   85

Section 12.01.   Subsidiary Guarantee Obligations Subordinated to Guarantor
Senior Indebtedness

   85

Section 12.02.   No Payment on Subsidiary Guarantees in Certain Circumstances

   86

Section 12.03.   Payment Over of Proceeds upon Dissolution, etc.

   86

Section 12.04.   Subrogation

   87

Section 12.05.   Obligations of Subsidiary Guarantors Unconditional

   88

Section 12.06.   Notice to Trustee

   88

Section 12.07.   Reliance on Judicial Order or Certificate of Liquidating Agent

   89

Section 12.08.   Trustee’s Relation to Guarantor Senior Indebtedness

   89

Section 12.09.   Subordination Rights Not Impaired by Acts or Omissions of the
Subsidiary Guarantors or Holders of Guarantor Senior Indebtedness

   90

Section 12.10.   Holders Authorize Trustee To Effectuate Subordination of
Subsidiary Guarantee

   90

 

iii



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

Section 12.11.   This Article Not To Prevent Events of Default

   90

Section 12.12.   Trustee’s Compensation Not Prejudiced

   90

Section 12.13.   No Waiver of Subsidiary Guarantee Subordination Provisions

   90

Section 12.14.   Subordination Provisions Not Applicable to Money Held in Trust
for Holders; Payments May Be Paid Prior to Dissolution

   91

Section 12.15.   Acceleration of Securities

   91

ARTICLE XIII MISCELLANEOUS

   91

Section 13.01.   Trust Indenture Act Controls

   91

Section 13.02.   Notices

   92

Section 13.03.   Communications by Holders with Other Holders

   93

Section 13.04.   Certificate and Opinion as to Conditions Precedent

   93

Section 13.05.   Statements Required in Certificate or Opinion

   93

Section 13.06.   Rules by Trustee, Paying Agent, Registrar

   93

Section 13.07.   Governing Law

   93

Section 13.08.   No Recourse Against Others

   93

Section 13.09.   Successors

   94

Section 13.10.   Counterpart Originals

   94

Section 13.11.   Severability

   94

Section 13.12.   No Adverse Interpretation of Other Agreements

   94

Section 13.13.   Legal Holidays

   94

SIGNATURES

   S-1

EXHIBIT A

   A-1

EXHIBIT B

   B-1

EXHIBIT C

   C-1

EXHIBIT D

   E-1

EXHIBIT E

   F-1

 

NOTE: This Table of Contents shall not, for any purpose, be deemed to be a part
of the Indenture.

 

iv



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

Trust Indenture Act Section

--------------------------------------------------------------------------------

  

Indenture Section

--------------------------------------------------------------------------------

     310 (a)(1)         7.10                   (a)(2)         7.10           
       (a)(3)         N.A.                   (a)(4)         N.A.           
       (a)(5)         7.08 , 7.10.                 (b)             7.08
; 7.10; 13.02                 (c)             N.A.            311 (a)         
   7.11                   (b)             7.11                   (c)            
N.A.            312 (a)             2.05                   (b)             13.03
                  (c)             13.03            313 (a)             7.06    
              (b)(1)         7.06                   (b)(2)         7.06         
         (c)             7.06;  13.02                 (d)             7.06      
     314 (a)             4.14;  4.19; 13.02                 (b)             N.A.
                  (c)(1)         13.04                   (c)(2)         13.04  
                (c)(3)         N.A.                   (d)             N.A.      
            (e)             13.05                   (f)             N.A.      
     315 (a)             7.01 (b)                 (b)             7.05;  13.02  
              (c)             7.01 (a)                 (d)             7.01 (c)
                (e)             6.11                               316
(a)(last sentence)         2.09                          (a)(1)(A)         6.05
                         (a)(1)(B)         6.04                    (a)(2)     
   N.A.                (b)         6.07                (c)         10.04      
       317 (a)(1)         6.08                     (a)(2)         6.09         
       (b)         2.04            318 (a)           13.01           

 

N.A. means Not Applicable.

 

NOTE: This Cross-Reference Table shall not, for any purpose, be deemed to be a
part of the Indenture.

 

v



--------------------------------------------------------------------------------

INDENTURE dated as of December 15, 2004, among CARROLS CORPORATION, a Delaware
corporation (the “Company”), the SUBSIDIARY GUARANTORS named herein and THE BANK
OF NEW YORK, a New York banking corporation, as trustee (the “Trustee”).

 

Each party hereto agrees as follows for the benefit of each other party and for
the equal and ratable benefit of the Holders:

 

ARTICLE I

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.01. Definitions.

 

“Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary or
at the time it merges or consolidates with the Company or any of its Restricted
Subsidiaries or assumed in connection with the acquisition of assets from such
Person and in each case not incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
or such acquisition, merger or consolidation.

 

“Additional Restricted Securities” has the meaning set forth in Section 2.01(b).

 

“Additional Securities” means Additional Restricted Securities and Additional
Unrestricted Securities.

 

“Additional Unrestricted Securities” has the meaning set forth in Section
2.01(a).

 

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.

 

“Affiliate Transaction” has the meaning set forth in Section 4.09.

 

“Agent” means any Registrar, Paying Agent or co-Registrar.

 

“Agent Members” has the meaning set forth in Section 2.01(e).

 

“amend” means amend, modify, supplement, restate or amend and restate, including
successively; and “amending” and “amended” have correlative meanings.

 

“Asset Acquisition” means:

 

(1) an Investment by the Company or any Restricted Subsidiary in any other
Person pursuant to which such Person shall become a Restricted Subsidiary of the
Company or any Restricted Subsidiary, or shall be merged with or into the
Company or any Restricted Subsidiary; or

 

(2) the acquisition by the Company or any Restricted Subsidiary of the assets of
any Person (other than a Restricted Subsidiary) which constitute all or
substantially all of the assets of such Person

 



--------------------------------------------------------------------------------

or comprise any division or line of business of such Person or any other
properties or assets of such Person other than in the ordinary course of
business.

 

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value by the Company or any of its
Restricted Subsidiaries, including any Sale and Leaseback Transaction, to any
Person of;

 

(1) any Capital Stock of any Restricted Subsidiary or

 

(2) any other property or assets of the Company or any Restricted Subsidiary
other than in the ordinary course of business;

 

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:

 

(1) a transaction or series of related transactions for which the Company or its
Restricted Subsidiaries receive aggregate consideration of less than $2.5
million;

 

(2) the sale, lease, conveyance, disposition or other transfer of all or
substantially all of the assets of the Company as permitted by Section 5.01; or

 

(3) transactions resulting in a Partnership Investment and a Partnership Loan.

 

“Bankruptcy Law” has the meaning set forth in Section 6.01.

 

“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee of that board of directors.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Trustee.

 

“Business Day” means a day that is not a Saturday, Sunday or other day on which
banking institutions in New York State are authorized or required by law to
close.

 

“Capital Stock” means:

 

(1) in the case of a corporation, any and all shares, interests, participations
or other equivalents (however designated and whether or not voting) of corporate
stock, including each class of Common Stock and Preferred Stock of the
corporation; and

 

(2) in the case of a Person that is not a corporation, any and all partnership
or other equity interests of such Person.

 

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

 

2



--------------------------------------------------------------------------------

“Cash Equivalents” means:

 

(1) marketable direct obligations issued by, or unconditionally Guaranteed by,
the United States Government or issued by any United States Government agency
and backed by the full faith and credit of the United States maturing within one
year from the date of acquisition;

 

(2) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality of any
state maturing within one year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;

 

(3) commercial paper maturing no more than one year from the date of creation
and, at the time of acquisition, having a rating of at least A-1 from S&P or at
least P-1 from Moody’s;

 

(4) certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition issued by any bank organized under the laws of the
United States or any state of the United States or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
combined capital and surplus of at least $250,000,000;

 

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (1) above entered into
with any bank meeting the qualifications specified in clause (4) above; and

 

(6) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (1) through (5) above.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(1) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Restricted Subsidiaries taken as a whole to any “person” or
“group” of related persons (as such terms are used in Section 13(d) and 14(d) of
the Exchange Act);

 

(2) the adoption of a plan relating to the liquidation or dissolution of the
Company or Holdings;

 

(3) prior to the earlier to occur of (i) the first public offering of Capital
Stock of Holdings or (ii) the first public offering of Capital Stock of the
Company, either

 

(a) the Permitted Holders cease to be the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have “beneficial ownership” of all shares that any such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 35% in the aggregate of the
total voting power of the Voting Stock of the Company, whether as a result of
issuance of securities of the Company, any merger, consolidation, liquidation or
dissolution of the Company, any direct or indirect transfer of securities by
Holdings or otherwise; or

 

(b) any “person” or “group” of related persons (as defined in clause (1) above),
other than the Permitted Holders, is or becomes the beneficial owner (as defined
in subclause (a) above), directly or indirectly, of more of the total voting
power of the Voting Stock of the Company than the Permitted Holders;

 

3



--------------------------------------------------------------------------------

(4) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” of
related persons (as defined in clause (1) above), other than the Permitted
Holders, becomes the “beneficial owner” (as defined is subclause (3)(a) above),
directly or indirectly, of more than 50% of the voting power of the Voting Stock
of the Company or Holdings;

 

(5) the first day on which a majority of the members of the Board of Directors
of the Company or Holdings are not Continuing Directors; or

 

(6) the Company or Holdings consolidates with, or merges with or into, any
Person, or any Person consolidates with, or merges with or into, the Company or
Holdings, in any such event pursuant to a transaction in which any of the
outstanding Voting Stock of the Company, Holdings or such other Person is
converted into or exchanged for cash, securities or other property, other than
any such transaction where the Voting Stock of the Company or Holdings
outstanding immediately prior to such transaction is converted into or exchanged
for Voting Stock (other than Disqualified Capital Stock) of the surviving or
transferee Person constituting a majority of the outstanding shares of such
Voting Stock of such surviving or transferee Person (immediately after giving
effect to such issuance).

 

“Change of Control Offer” has the meaning set forth in Section 4.10(a).

 

“Change of Control Payment” has the meaning set forth in Section 4.10(a).

 

“Change of Control Payment Date” has the meaning set forth in Section
4.10(c)(2).

 

“Commodity Obligations” means the obligations of any Person pursuant to any
commodity futures contract, commodity option or other similar agreement or
arrangement.

 

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Issue
Date or issued after the Issue Date, and includes all series and classes of such
common stock.

 

“Company” means the Person named as the “Company” in the first paragraph of this
Indenture until a successor shall have become such pursuant to the applicable
provisions of this Indenture, and thereafter “Company” shall mean such
successor.

 

“Company Order” or “Company Request” means a written order or request signed in
the name of the Company by its Chairman of the Board, its Vice Chairman of the
Board, its President, a Vice President or its Treasurer, and by an Assistant
Treasurer, its Secretary or an Assistant Secretary, and delivered to the
Trustee.

 

“Consolidated EBITDA” means, with respect to any Person, for any period, the
sum, without duplication, of:

 

(1) Consolidated Net Income; and

 

(2) to the extent Consolidated Net Income has been reduced thereby,

 

(a) all income taxes of such Person and its Restricted Subsidiaries paid or
accrued in accordance with GAAP for such period (other than income taxes
attributable to extraordinary,

 

4



--------------------------------------------------------------------------------

unusual or nonrecurring gains or losses or taxes attributable to sales or
dispositions outside the ordinary course of business);

 

(b) Consolidated Interest Expense;

 

(c) Consolidated Non-Cash Charges, less any non-cash items increasing
Consolidated Net Income for such period, all as determined on a consolidated
basis for such Person and its Restricted Subsidiaries in accordance with GAAP;

 

(d) non-recurring cash fees, charges or other expenses in an amount not greater
than $2.35 million made or incurred in the fiscal quarter ended September 30,
2004 in connection with the abandonment of proposed strategic transactions and
securities offerings; and

 

(e) any non-recurring cash fees, charges or other expenses made or incurred in
connection with the offering of the Initial Securities, the entry into and
borrowings under the Senior Credit Facility, the acceptance for payment or
redemption of all of the Company’ 9½% Senior Subordinated Notes due 2008 and the
payment of a dividend of a portion of the proceeds of the Initial Securities and
borrowing under the Senior Credit Facility to Holdings.

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the four full fiscal
quarters (the “Four Quarter Period”) ending on or prior to the date of the
transaction giving rise to the need to calculate the Consolidated Fixed Charge
Coverage Ratio (the “Transaction Date”) to Consolidated Fixed Charges of such
Person for the Four Quarter Period.

 

In addition, for purposes of calculating the “Consolidated Fixed Charge Coverage
Ratio,” “Consolidated EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to the items described in clauses (1) and (2) below. The pro forma
calculations shall be determined in good faith by a responsible financial or
accounting officer of the Company and shall comply, to the extent not
inconsistent with the provisions of clauses (1) and (2) below, with the
requirements of Rule 11-02 of Regulation S-X under the Securities Act. The pro
forma calculations shall give effect to:

 

(1) the incurrence or repayment of any Indebtedness of such Person or any of its
Restricted Subsidiaries giving rise to the need to make such calculation and any
incurrence or repayment of other Indebtedness, other than the incurrence or
repayment of Indebtedness in the ordinary course of business for working capital
purposes pursuant to working capital facilities, occurring during the Four
Quarter Period or at any time subsequent to the last day of the Four Quarter
Period and on or prior to the Transaction Date, as if such incurrence or
repayment, as the case may be, occurred on the first day of the Four Quarter
Period; and

 

(2) any Asset Sales or Asset Acquisitions (including, without limitation, any
Asset Acquisition giving rise to the need to make such calculation as a result
of such Person or one of its Restricted Subsidiaries (including any Person who
becomes a Restricted Subsidiary as a result of the Asset Acquisition) incurring,
assuming or otherwise being liable for Acquired Indebtedness and also including
any Consolidated EBITDA attributable to the assets which are the subject of the
Asset Acquisition or Asset Sale during the Four Quarter Period) occurring during
the Four Quarter Period or at any time subsequent to the last day of the Four
Quarter Period and on or prior to the Transaction Date, as if such Asset Sale or
Asset Acquisition, including the incurrence, assumption or liability for any
such

 

5



--------------------------------------------------------------------------------

Acquired Indebtedness, occurred on the first day of the Four Quarter Period in
the case of Asset Acquisitions or immediately prior to the first day of the Four
Quarter Period in the case of Asset Sales.

 

If such Person or any of its Restricted Subsidiaries directly or indirectly
Guarantees Indebtedness of a third Person, the preceding sentence shall give
effect to the incurrence of such Guaranteed Indebtedness as if such Person or
any Restricted Subsidiary of such Person had directly incurred or otherwise
assumed such Guaranteed Indebtedness.

 

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator (but not the numerator) of this “Consolidated Fixed
Charge Coverage Ratio:”

 

(1) interest on outstanding Indebtedness determined on a fluctuating basis as of
the Transaction Date and which will continue to be so determined thereafter
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on such Indebtedness in effect on the Transaction Date; and

 

(2) notwithstanding clause (1) above, interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by agreements relating
to Interest Swap Obligations, shall be deemed to accrue at the rate per annum
resulting after giving effect to the operation of such agreements.

 

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum, without duplication, of:

 

(1) Consolidated Interest Expense; plus

 

(2) the product of (a) the amount of all dividend payments on any series of
Preferred Stock of such Person or its Restricted Subsidiaries (other than
dividends paid in Qualified Capital Stock and other than dividends paid with
respect to such Preferred Stock held by such Person or its Restricted
Subsidiaries) paid, accrued or scheduled to be paid or accrued during such
period times (b) a fraction, the numerator of which is one and the denominator
of which is one minus the then-current effective consolidated federal, state and
local tax rate of such Person, expressed as a decimal.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(1) the aggregate of the interest expense of such Person and its Restricted
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, including;

 

(a) any amortization of debt discount (and excluding the amortization or
write-off of capitalized debt issuance costs),

 

(b) the net costs under Interest Swap Obligations, Currency Swap Obligations and
Commodity Obligations,

 

(c) all capitalized interest, and

 

(d) the interest portion of any deferred payment obligation; and

 

(2) the interest component of Capitalized Lease Obligations, in each case paid,
accrued and/or scheduled to be paid or accrued by such Person and its Restricted
Subsidiaries during such period as determined on a consolidated basis in
accordance with GAAP.

 

6



--------------------------------------------------------------------------------

In addition, for purposes of calculating “Consolidated Interest Expense,” the
Sale and Leaseback Transactions relating to the Lease Financing Obligations
shall be treated as Sale and Leaseback Transactions and not financing
transactions as described under the definition of “Consolidated Net Income”
below.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate net income (or loss) of such Person and its Restricted Subsidiaries
for such period on a consolidated basis, determined in accordance with GAAP;
provided that the following shall be excluded:

 

(1) after-tax gains from Asset Sales or abandonments or reserves relating
thereto;

 

(2) after-tax items classified as extraordinary or nonrecurring gains;

 

(3) the net income (but not loss) of any Restricted Subsidiary of the specified
Person to the extent that the declaration of dividends or similar distributions
by that Restricted Subsidiary of that income is restricted by a contract,
operation of law or otherwise;

 

(4) the net income of any Person, other than a Restricted Subsidiary, except,
for purposes of Section 4.05, to the extent of cash dividends or distributions
paid to the specified Person or to a Restricted Subsidiary of the specified
Person by such Person unless, and to the extent, in the case of a Restricted
Subsidiary who receives such dividends or distributions, such Restricted
Subsidiary is subject to clause (3) above;

 

(5) any restoration to income of any contingency reserve, except to the extent
that provision for such reserve was made out of Consolidated Net Income accrued
at any time following the Issue Date;

 

(6) income or loss attributable to discontinued operations, including operations
disposed of during such period whether or not such operations were classified as
discontinued;

 

(7) in the case of a successor to the specified Person by consolidation or
merger or as a transferee of the specified Person’s assets, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets;

 

(8) loss or expenses attributable to the combination on October 27, 2004 by
Holdings of all of its series of authorized common stock into one series of
common stock;

 

(9) loss or expenses attributable to the distribution or payment by the Company
to any employees (including management) or directors who hold options to
purchase Holdings Capital Stock within a reasonable time after the Issue Date
with the proceeds from the offering of the Initial Securities and the borrowings
under the Senior Credit Facility as described in the offering memorandum
relating to the Initial Securities;

 

(10) loss or expenses attributable to either

 

(a) the payment of any dividends or distributions by the Company to Holdings
that Holdings promptly applies to repurchase options to purchase Holdings’
Capital Stock held by a former employee or

 

(b) payment made by the Company to such former employee in consideration for the
cancellation of such former employee’s options to purchase Holdings’ Capital
Stock; provided,

 

7



--------------------------------------------------------------------------------

however, that the aggregate amount of such dividends or distributions or
payments shall not exceed $3.0 million;

 

(11) loss or expenses attributable to non-cash expenses relating to stock
options or other equity compensation grants or plans; and

 

(12) consolidated impairment charges recorded in connection with the application
of Financial Accounting Standard No. 142 “Goodwill and Other Intangibles” and
Financial Accounting Standard No. 144 “Accounting for the Impairment or Disposal
of Long Lived Assets,” or any successor pronouncements.

 

In addition, for purposes of calculating “Consolidated Net Income,” (i) there
shall be an add-back of amortization associated with the excess of purchase
price over the value allocated to tangible property or assets acquired by the
Company or its Restricted Subsidiaries and (ii) the Sale and Leaseback
Transactions relating to the Lease Financing Obligations shall be treated as
Sale and Leaseback Transactions and not financing transactions (including
treating any leases relating to such Lease Financing Obligations as operating
leases, i.e. (A) reducing depreciation expense for the property and plant
subject to the Lease Financing Obligations as if they were Sale and Leaseback
Transactions and (B) characterizing the lease payments as rent expense for the
restaurants under Sale and Leaseback Transactions instead of principal
repayments and interest expense under a financing transaction).

 

“Consolidated Non-Cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash expenses of
such Person and its Restricted Subsidiaries reducing Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (excluding any such charges
constituting an extraordinary item or loss or any such charge which requires an
accrual of or a reserve for cash charges for any future period).

 

“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of the Company who:

 

(1) was a member of such Board of Directors on the Issue Date; or

 

(2) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election.

 

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 13.02 or such other address as the Trustee may give notice
to the Company.

 

“Currency Swap Obligations” means the obligations of any Person pursuant to any
foreign exchange contract, currency swap agreement or similar agreement.

 

“Custodian” has the meaning set forth in Section 6.01.

 

“Default” means an event or condition the occurrence of which is, or with the
lapse of time or the giving of notice or both would be, an Event of Default.

 

“Defaulted Interest” has the meaning set forth in Section 2.12.

 

“Defeasance Trust Payment” has the meaning set forth in Section 8.02(a).

 

8



--------------------------------------------------------------------------------

“Definitive Securities” means certificated Securities.

 

“Depository” means, with respect to the Securities issued in the form of one or
more Global Securities, The Depository Trust Company or another Person
designated as Depository by the Company, which must be a clearing agency
registered under the Exchange Act.

 

“Designated Guarantor Senior Indebtedness” means, with respect to a Subsidiary
Guarantor, (1) the Guarantee by such Subsidiary Guarantor of the Senior Credit
Facility (to the extent such Guarantee of the Senior Credit Facility constitutes
Guarantor Senior Indebtedness) and (2) any other Guarantor Senior Indebtedness
which, at the date of determination, has an aggregate principal amount
outstanding of, or under which, at the date of determination, the holders
thereof are committed to lend up to, at least $20.0 million and is specifically
designated in the instrument evidencing or governing such Guarantor Senior
Indebtedness as “Designated Guarantor Senior Indebtedness” for purposes of this
Indenture.

 

“Designated Senior Indebtedness” means:

 

(1) any Indebtedness outstanding under the Senior Credit Facility; and

 

(2) any other Senior Indebtedness which, at the time of determination, has an
aggregate principal amount outstanding, together with any commitments to lend
additional amounts, of at least $20.0 million, if the instrument governing such
Senior Indebtedness expressly states that such Indebtedness is “Designated
Senior Indebtedness” for purposes of this Indenture and a Board Resolution
setting forth such designation by the Company has been filed with the Trustee.

 

“Designation” has the meaning set forth in Section 4.12(a).

 

“Designation Amount” has the meaning set forth in Section 4.12(a).

 

“Disqualified Capital Stock” means that portion of any Capital Stock which, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the sole option of the holder thereof on or prior to the final
maturity date of the Securities.

 

“Equity Offering Net Cash Proceeds,” with respect to any issuance or sale of
Capital Stock, means the cash proceeds of such issuance or sale net of
attorneys’ fees, accountants’ fees, underwriters’ or placement agents’ fees,
listing fees, discounts or commissions and brokerage, consultant and other fees
and charges actually incurred in connection with such issuance or sale and net
of taxes paid or payable as a result of such issuance or sale (after taking into
account any available tax credit or deductions and any tax sharing
arrangements).

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Excess Proceeds” has the meaning set forth in Section 4.06.

 

“Existing Indebtedness” means the aggregate principal amount of Indebtedness of
the Company and its Restricted Subsidiaries in existence on the Issue Date,
until the amounts are repaid.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

9



--------------------------------------------------------------------------------

“Exchange Global Note” has the meaning set forth in Section 2.01(b).

 

“Exchange Securities” means the securities issued from time to time in exchange
for Initial Securities or any Additional Securities in an offer registered under
the Securities Act as provided in a Registration Rights Agreement.

 

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Company acting reasonably
and in good faith and shall be evidenced by a Board Resolution of the Board of
Directors of the Company delivered to the Trustee.

 

“Final Maturity Date” means January 15, 2013.

 

“Four Quarter Period” has the meaning set forth in the definition of
“Consolidated Fixed Charge Coverage Ratio” above.

 

“Funding Guarantor” has the meaning set forth in Section 11.05.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, which are in effect as of the Issue Date.

 

“Global Securities” has the meaning set forth in Section 2.01(b).

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly Guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise); or

 

(2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided, however, that the term
“Guarantee” will not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor Senior Indebtedness” means, with respect to any Subsidiary Guarantor,
at any date:

 

(1) all obligations of such Subsidiary Guarantor under the Senior Credit
Facility;

 

(2) all Interest Swap Obligations, Currency Swap Obligations and Commodity
Obligations of such Subsidiary Guarantor;

 

(3) all obligations of such Subsidiary Guarantor under standby letters of
credit; and

 

10



--------------------------------------------------------------------------------

(4) all other Indebtedness of such Subsidiary Guarantor, including principal,
premium, if any, and interest (including Post-Petition Interest) on such
Indebtedness, unless the instrument under which such Indebtedness of such
Subsidiary Guarantor is incurred expressly provides that such Indebtedness for
money borrowed is not senior or superior in right of payment to the Subsidiary
Guarantee of such Subsidiary Guarantor, and all renewals, extensions,
modifications, amendments or refinancings thereof.

 

Notwithstanding the foregoing, Guarantor Senior Indebtedness shall not include:

 

(1) to the extent that it may constitute Indebtedness, any obligation for
federal, state, local or other taxes;

 

(2) any Indebtedness among or between such Subsidiary Guarantor and the Company
or any Subsidiary of the Company or any Affiliate of the Company or any of such
Affiliate’s Subsidiaries;

 

(3) to the extent that it may constitute Indebtedness, any obligation in respect
of any trade payable incurred for the purchase of goods or materials, or for
services obtained, in the ordinary course of business;

 

(4) that portion of any Indebtedness that is incurred in violation of this
Indenture;

 

(5) Indebtedness evidenced by the Subsidiary Guarantees;

 

(6) Indebtedness of such Subsidiary Guarantor that is expressly subordinate or
junior in right of payment to any other Indebtedness of such Subsidiary
Guarantor;

 

(7) to the extent that it may constitute Indebtedness, any obligation owing
under leases (other than Capitalized Lease Obligations) or management
agreements;

 

(8) any Indebtedness or obligation that is senior subordinated Indebtedness; and

 

(9) any obligation that by operation of law is subordinate to any general
unsecured obligations of such Subsidiary Guarantor. No Indebtedness shall be
deemed to be subordinated to other Indebtedness solely because such other
Indebtedness is secured.

 

“Holder” means the registered holder of any Security.

 

“Holdings” means Carrols Holdings Corporation, including any successor thereto.

 

“incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), assume, Guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, in respect of such Indebtedness or other obligation
(and “incurrence,” “incurred” and “incurring” shall have meanings correlative to
the foregoing). Indebtedness of a Person existing at the time such Person
becomes a Restricted Subsidiary or is merged or consolidated with or into the
Company or any Restricted Subsidiary shall be deemed to be incurred at such
time. The accrual of interest or the accretion of original issue discount shall
not be deemed to be an incurrence.

 

“Indebtedness” means with respect to any Person, without duplication:

 

(1) all indebtedness of such Person for borrowed money;

 

11



--------------------------------------------------------------------------------

(2) all indebtedness of such Person evidenced by bonds, debentures, notes or
other similar instruments;

 

(3) all Capitalized Lease Obligations of such Person;

 

(4) all indebtedness of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all obligations under
any title retention agreement, but excluding trade accounts payable and other
accrued liabilities arising in the ordinary course of business that are not
overdue by 90 days or more or are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted;

 

(5) reimbursement obligations of such Person on any letter of credit, banker’s
acceptance or similar credit transaction;

 

(6) Guarantees and other contingent obligations in respect of indebtedness or
obligations referred to in clauses (1) through (5) above and clause (8) below;

 

(7) all obligations of any other Person of the type referred to in clauses (1)
through (6) above which are secured by any lien on any property or asset of such
Person, the amount of such obligation being deemed to be the lesser of the fair
market value of such property or asset or the amount of the obligation so
secured;

 

(8) all Interest Swap Obligations, Currency Swap Obligations and Commodity
Obligations of such Person; and

 

(9) all Disqualified Capital Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any. For purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Capital Stock
which does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Capital Stock as if such Disqualified
Capital Stock were purchased on any date on which Indebtedness shall be required
to be determined pursuant to this Indenture, and if such price is based upon, or
measured by, the fair market value of such Disqualified Capital Stock, such fair
market value shall be determined reasonably and in good faith by the Board of
Directors of the issuer of such Disqualified Capital Stock.

 

“Indenture” means this Indenture, as amended or supplemented from time to time.

 

“Independent Financial Advisor” means a firm:

 

(1) which does not, and whose directors, officers and employees or Affiliates do
not, have a direct or indirect financial interest in the Company; and

 

(2) which, in the judgment of the Board of Directors of the Company, is
otherwise independent and qualified to perform the task for which it is to be
engaged.

 

“Initial Purchasers” means J.P. Morgan Securities Inc., Banc of America
Securities LLC, Lehman Brothers Inc., Wachovia Capital Markets, LLC and SunTrust
Capital Markets, Inc.

 

“Initial Securities” means the 9% Senior Subordinated Notes due 2013, Series A,
of the Company.

 

12



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” means, with respect to any Person, any
liquidation, dissolution or winding up of such Person, or any bankruptcy,
reorganization, insolvency, receivership or similar proceeding with respect to
such Person, whether voluntary or involuntary.

 

“Institutional Accredited Investor” or “IAI” means an institution that is an
“accredited investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7)
under the Securities Act.

 

“Institutional Accredited Investor Notes” has the meaning set forth in Section
2.01(b).

 

“Institutional Accredited Investor Global Note” has the meaning set forth in
Section 2.01(b).

 

“interest” means, with respect to the Securities, the sum of any cash interest
and any Additional Interest (as defined in the Registration Rights Agreement),
including Defaulted Interest, on the Securities.

 

“Interest Payment Date” means each semiannual interest payment date on January
15 and July 15 of each year, commencing July 15, 2005.

 

“Interest Record Date” for the interest payable on any Interest Payment Date
(except a date for payment of Defaulted Interest) means the January 1 or July 1
(whether or not a Business Day), as the case may be, immediately preceding such
Interest Payment Date.

 

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby, directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include interest rate swaps, caps, floors, collars and similar agreements.

 

“Investment” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including a Guarantee) or capital contribution to, or
any purchase or acquisition by, such Person of any Capital Stock, bonds, notes,
debentures or other securities or evidences of Indebtedness issued by, any
Person, but shall exclude extensions of trade credit by the Company and its
Restricted Subsidiaries on commercially reasonable terms in accordance with
normal trade practices of the Company or such Restricted Subsidiary, as the case
may be. For the purposes of Section 4.05:

 

(1) “Investment” shall include the applicable Designation Amount of any
Restricted Subsidiary as an Unrestricted Subsidiary at the time of the
Designation; and

 

(2) the amount of any Investment shall be the original cost of such Investment
plus the cost of all additional Investments by the Company or any of its
Restricted Subsidiaries, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment,
reduced by the payment of dividends or distributions in connection with such
Investment or any other amounts received in respect of such Investment; provided
that no such payment of dividends or distributions or receipt of any such other
amounts shall reduce the amount of any Investment if such payment of dividends
or distributions or receipt of any such amounts would be included in
Consolidated Net Income. If the Company or any Restricted Subsidiary sells or
otherwise disposes of any Common Stock of any direct or indirect Restricted
Subsidiary such that, after giving effect to any such sale or disposition, the
Company no longer owns, directly or indirectly, greater than 50% of the
outstanding Common Stock of such Restricted Subsidiary, the Company shall be
deemed to

 

13



--------------------------------------------------------------------------------

have made an Investment on the date of any such sale or disposition equal to the
fair market value of the Common Stock of such Restricted Subsidiary not sold or
disposed of.

 

“Issue Date” means the original issue date of the Initial Securities, December
15, 2004.

 

“Lease Financing Obligations” means the lease financing obligations related to
real property leases entered into in connection with Sale and Leaseback
Transactions in an aggregate amount of $83.0 million as of September 30, 2004,
and any lease financing obligations that arise with respect to the
reclassification of Sale and Leaseback Transactions entered into prior to or
after the Issue Date; provided that such reclassification is the result of (i) a
change in GAAP accounting rules or interpretive releases or literature or (ii)
any requirements by the independent auditors of the Company.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind, including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, the proceeds in the
form of cash or Cash Equivalents including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents, other
than the portion of any such deferred payment constituting interest, received by
the Company or any of its Restricted Subsidiaries from such Asset Sale net of:

 

(1) reasonable out-of-pocket expenses and fees relating to such Asset Sale,
including legal, accounting and investment banking fees and sales commissions;

 

(2) taxes paid or payable after taking into account any reduction in
consolidated tax liability due to available tax credits or deductions and any
tax sharing arrangements;

 

(3) repayment of Indebtedness that is required to be repaid in connection with
such Asset Sale; and

 

(4) appropriate amounts to be provided by the Company or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP, against
any liabilities associated with such Asset Sale and retained by the Company or
any Restricted Subsidiary, as the case may be, after such Asset Sale.

 

“Net Proceeds Offer” has the meaning set forth in Section 4.06(a).

 

“Net Proceeds Offer Amount” has the meaning set forth in Section 4.06(a).

 

“Net Proceeds Offer Payment Date” has the meaning set forth in Section 4.06(a).

 

“Net Proceeds Offer Trigger Date” has the meaning set forth in Section 4.06(a).

 

“Non-U.S. Person” means a Person who is not a U.S. Person (as defined in
Regulation S).

 

“Officer” means the Chairman, any Vice Chairman, the President, any Vice
President, the Chief Financial Officer, the Treasurer or the Secretary of the
Company.

 

14



--------------------------------------------------------------------------------

“Officers’ Certificate” means a certificate signed by two Officers or by an
Officer and an Assistant Treasurer or Assistant Secretary of the Company
complying with Sections 13.04 and 13.05.

 

“Opinion of Counsel” means a written opinion from legal counsel. The counsel may
be an employee of or counsel to the Company.

 

“Partnership Investments” mean Investments by the Company or a Restricted
Subsidiary in a Person:

 

(1) which holds one or more restaurant franchises;

 

(2) in which the Company or a Restricted Subsidiary has at least a 20% equity
interest and the remaining equity interest is held by a former employee of the
Company or a Restricted Subsidiary; and

 

(3) which has outstanding Partnership Loans, consistent with past practice.

 

“Partnership Loans” means loans made by the Company or a Restricted Subsidiary
to an entity:

 

(1) in which the Company or a Restricted Subsidiary has a Partnership
Investment; and

 

(2) which finance the acquisition of assets from the Company or a Restricted
Subsidiary at fair market value.

 

“Paying Agent” has the meaning set forth in Section 2.03.

 

“Payment Blockage Notice” see Section 8.02(a).

 

“Payment Blockage Period” see Section 8.02(a).

 

“Permitted Business” means the business conducted by the Company and its
Restricted Subsidiaries on the Issue Date and any other similar or reasonably
related businesses.

 

“Permitted Holders” means BIB Holdings (Bermuda) Ltd., Madison Dearborn Capital
Partners, L.P., Madison Dearborn Capital Partners II, L.P., Alan Vituli, Daniel
T. Accordino, Michael A. Biviano, Paul R. Flanders, James E. Tunnessen or Joseph
A. Zirkman or their respective affiliates or, in the case of a natural person,
any entity of which the controlling owners or beneficiaries consist of such
natural person or family members of such natural person.

 

“Permitted Indebtedness” has the meaning set forth in Section 4.03.

 

“Permitted Investments” means:

 

(1) Investments by the Company or any Restricted Subsidiary in any Person that
immediately after such Investment will be a Restricted Subsidiary of the
Company;

 

(2) Investments in the Company by any Restricted Subsidiary; provided that any
Indebtedness evidencing such Investment is unsecured and subordinated pursuant
to a written agreement, to the obligations of the Company under the Securities
and this Indenture;

 

(3) Investments in cash and Cash Equivalents;

 

15



--------------------------------------------------------------------------------

(4) loans and advances to employees and officers of the Company and its
Restricted Subsidiaries in the ordinary course of business and permitted by
applicable law for bona fide business purposes not in excess of $1.0 million at
any one time outstanding;

 

(5) Interest Swap Obligations, Currency Swap Obligations and Commodity
Obligations entered into in the ordinary course of the Company’s or its
Restricted Subsidiaries’ businesses and otherwise in compliance with this
Indenture;

 

(6) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

 

(7) Investments made by the Company or its Restricted Subsidiaries as a result
of consideration received in connection with an Asset Sale made in compliance
with Section 4.06;

 

(8) Partnership Loans and Partnership Investments in an aggregate amount not to
exceed $5.0 million (without duplication) at any one time outstanding;

 

(9) Investments made by the Company or any Restricted Subsidiary of the Company
in a Restricted Subsidiary of the Company; and

 

(10) other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (10) that are at the time outstanding, not to
exceed $10.0 million; provided, that the primary business of such Person is a
Permitted Business; provided, however, that to the extent that any Permitted
Investment pursuant to this clause (10) is sold for cash or Cash Equivalents or
otherwise liquidated or repaid for cash or the Company or a Restricted
Subsidiary otherwise receives a cash or Cash Equivalent distribution or other
return on such Permitted Investment, the Company shall be able to make
additional Permitted Investments pursuant to this clause (10) in an amount equal
to the lesser of (i) the cash or Cash Equivalent return of capital or other
distribution or return with respect to such Permitted Investment, including
without limitation repayment of principal of any such Permitted Investment
constituting a loan or advance (less any cost of disposition) and (ii) $10.0
million; provided, further, that the amount of any such cash or Cash Equivalent
return of capital or other distribution or return pursuant to subclause (i)
immediately preceding this proviso, if applied to increase the availability of
Permitted Investments pursuant to this clause (10), shall be included in
determining the amount of Restricted Payments made under the first paragraph of
Section 4.05 to the extent that such amounts were included in the calculation of
Consolidated Net Income pursuant to such paragraph.

 

“Permitted Junior Securities” means any securities of the Company or any other
Person that are:

 

(1) equity securities without special covenants; or

 

(2) debt securities expressly subordinated in right of payment to all Senior
Indebtedness that may at the time be outstanding, to substantially the same
extent as, or to a greater extent than, the Securities are subordinated as
provided in this Indenture, in any event pursuant to a court order so providing
and as to which:

 

(a) the rate of interest on such securities shall not exceed the effective rate
of interest on the Securities on the Issue Date;

 

16



--------------------------------------------------------------------------------

(b) such securities shall not be entitled to the benefits of covenants or
defaults materially more beneficial to the holders of such securities than those
in effect with respect to the Securities on the Issue Date; and

 

(c) such securities shall not provide for amortization (including sinking fund
and mandatory prepayment provisions) commencing prior to the date six months
following the final scheduled maturity date of the Senior Indebtedness (as
modified by the plan of reorganization or readjustment pursuant to which such
securities are issued).

 

“Permitted Liens” means:

 

(1) Liens imposed by law such as carriers’, warehousemen’s, landlords’ and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith and by appropriate proceedings;

 

(2) Liens existing on the Issue Date;

 

(3) Liens securing only the Securities;

 

(4) Liens in favor of the Company or any Restricted Subsidiary;

 

(5) Liens securing Interest Swap Obligations of the Company so long as the
related Indebtedness is, and is permitted to be under this Indenture, secured by
a Lien on the same type of property securing the Interest Swap Obligations;

 

(6) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided, however,
that any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor;

 

(7) easements, reservation of rights of way, restrictions and other similar
easements, licenses, restrictions on the use of properties, or minor
imperfections of title that in the aggregate are not material in amount and do
not in any case materially detract from the properties subject thereto or
interfere with the ordinary conduct of the business of the Company and its
Restricted Subsidiaries;

 

(8) Liens resulting from the deposit of cash or notes in connection with
contracts, tenders or expropriation proceedings, or to secure workers’
compensation, surety or appeal bonds, costs of litigation when required by law
and public and statutory obligations or obligations under franchise arrangements
entered into in the ordinary course of business;

 

(9) judgment Liens not giving rise to an Event of Default;

 

(10) Liens securing letters of credit entered into in the ordinary course of
business;

 

(11) Liens securing Purchase Money Indebtedness so long as the related
Indebtedness is, and is permitted to be under this Indenture, secured by a Lien
on the same type of property securing the Purchase Money Indebtedness; and

 

17



--------------------------------------------------------------------------------

(12) Liens securing Capital Lease Obligations so long as the related
Indebtedness is, and is permitted to be under this Indenture, secured by a Lien
on the same type of property securing the Capital Lease Obligations.

 

“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any Refinancing of such Indebtedness; provided, however, that:

 

(a) such Indebtedness shall not result in an increase in the aggregate principal
amount of Indebtedness of such Person as of the date of such proposed
Refinancing, plus the amount of any premium required to be paid under the terms
of the instrument governing such Indebtedness and plus the amount of reasonable
expenses incurred by the Company in connection with such Refinancing;

 

(b) such Indebtedness other than Senior Indebtedness shall not have a Weighted
Average Life to Maturity that is less than the Weighted Average Life to Maturity
of the Indebtedness being Refinanced or a final maturity earlier than the final
maturity of the Indebtedness being Refinanced; and

 

(c) if the Indebtedness being Refinanced is subordinate or junior to the
Securities, then such Refinancing Indebtedness shall be subordinate or junior to
the Securities, as applicable, at least to the same extent and in the same
manner as the Indebtedness being Refinanced.

 

“Person” means an individual, partnership, corporation, unincorporated
organization, trust or joint venture, or a governmental agency or political
subdivision of a governmental agency.

 

“Post-Petition Interest” means, with respect to any Indebtedness of any Person,
all interest accrued or accruing on such Indebtedness after the commencement of
any Insolvency or Liquidation Proceeding against such Person in accordance with
and at the contract rate (including any rate applicable upon default) specified
in the agreement or instrument creating, evidencing or governing such
Indebtedness, whether or not, pursuant to applicable law or otherwise, the claim
for such interest is allowed as a claim in such Insolvency or Liquidation
Proceeding.

 

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

 

“principal” of a debt security means the principal of the security, plus, when
appropriate, the premium, if any, on the security.

 

“Private Placement Legend” means the legend initially set forth on the Initial
Securities in one of the forms set forth in Section 2.01(d) hereto.

 

“Public Equity Offering” means an underwritten public offering of Qualified
Capital Stock of Holdings or the Company pursuant to a registration statement
filed with the Commission in accordance with the Securities Act; provided,
however, that in the event of a Public Equity Offering by Holdings, Holdings
contributes to the capital of the Company the portion of the net cash proceeds
of such Public Equity Offering necessary to pay the aggregate redemption price,
plus accrued interest to the date of redemption of the Securities to be redeemed
pursuant to paragraph 6 of the Securities.

 

“Purchase Agreement” means the Purchase Agreement dated as of December 9, 2004,
by and among the Company, the Subsidiary Guarantors and the Initial Purchasers.

 

18



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness of the Company and its
Restricted Subsidiaries incurred in the normal course of business for the
purpose of financing part of the purchase price, or the cost of installation,
construction or improvement, of property or equipment, including restaurant
properties and related franchises and other intangibles; provided, however:

 

(1) the Indebtedness shall not exceed 75% of the cost of such property or assets
and shall not be secured by any property or assets of the Company or any
Restricted Subsidiary other than the property and assets so acquired or
constructed;

 

(2) the Indebtedness constituting such Indebtedness, other than the refinancing
of such Indebtedness, shall have initially been incurred within 270 days of the
entering into or incurrence of such underlying obligation; and

 

(3) the Lien securing such Indebtedness shall be created within 270 days of such
acquisition or construction or, in the case of a refinancing of any Purchase
Money Indebtedness, within 270 days of such refinancing.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualified Institutional Buyer” or “QIB” means a “qualified institutional buyer”
as that term is defined in Rule 144A under the Securities Act.

 

“redeem” means redeem, repurchase, defease or otherwise acquire or retire for
value; and “redemption” and “redeemed” have correlative meanings.

 

“Redemption Date,” when used with respect to any Security to be redeemed, means
the date fixed for such redemption pursuant to this Indenture.

 

“redemption price,” when used with respect to any Security to be redeemed, means
the price fixed for such redemption pursuant to this Indenture as set forth in
the form of Security annexed hereto as Exhibit A.

 

“Reference Date” has the meaning set forth in Section 4.05.

 

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Registrar” has the meaning set forth in Section 2.03.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of December 15, 2004, by and among the Company, the Subsidiary Guarantors and
the Initial Purchasers.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Regulation S Notes” has the meaning set forth in Section 2.01(b).

 

“Regulation S Global Note” has the meaning set forth in Section 2.01(b).

 

19



--------------------------------------------------------------------------------

“Replacement Assets” means, with respect to an Asset Sale, properties and assets
that replace the properties and assets that were the subject of such Asset Sale
or properties and assets that will be used in a Permitted Business, or the
Capital Stock of an entity all of whose assets constitute Replacement Assets.

 

“Representative” means the Trustee, agent or representative (if any) for an
issue of Senior Indebtedness.

 

“Resale Restriction Termination Date” has the meaning set forth in Section
2.06(a).

 

“Restricted Payment” has the meaning set forth in Section 4.05.

 

“Restricted Period” means the “distribution compliance period” applicable to the
Company described in Regulation S.

 

“Restricted Security” has the meaning set forth in Section 2.01(a).

 

“Restricted Subsidiary” means any Subsidiary of the Company that at the time of
determination is not an Unrestricted Subsidiary.

 

“Revocation” has the meaning set forth in Section 4.12(c).

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Rule 144A Global Note” has the meaning set forth in Section 2.01(b).

 

“Rule 144A Notes” has the meaning set forth in Section 2.01(b).

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
the Company or a Restricted Subsidiary of any property, whether owned by the
Company or any Restricted Subsidiary at the Issue Date or later acquired, which
has been or is to be sold or transferred by the Company or such Restricted
Subsidiary to such Person or to any other Person from whom funds have been or
are to be advanced by such Person on the security of such property.

 

“S&P” means Standard & Poor’s Rating Services.

 

“SEC” or “Commission” means the Securities and Exchange Commission.

 

“Securities” means, collectively, the Initial Securities, the Exchange
Securities and any Additional Securities treated as a single class of
securities, as amended or supplemented from time to time in accordance with the
terms of this Indenture.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Securities Custodian” means the custodian with respect to the Global Securities
(as appointed by DTC), or any successor Person thereto and shall initially be
the Trustee.

 

“Securities Register” has the meaning set forth in Section 2.03.

 

20



--------------------------------------------------------------------------------

“Senior Credit Facility” means the Loan Agreement dated as of December 15, 2004,
among the Company, JPMorgan Chase Bank, N.A., as agent, and the lenders party to
the agreement in their capacities as lenders, together with the related
documents (including any Guarantee agreements and security documents), in each
case as such agreements may be amended, including any amendment and restatement
thereof, supplemented or otherwise modified from time to time, including any
agreement extending the maturity of, refinancing, replacing or otherwise
restructuring, including increasing the amount of available borrowings
thereunder (provided that such increase in borrowings is permitted by Section
4.03) or adding Restricted Subsidiaries of the Company as additional borrowers
or guarantors thereunder, all or any portion of Indebtedness under such
agreement or any successor or replacement agreement and whether by the same or
any other agent, lender, or group of lenders; provided that the Senior Credit
Facility shall not (i) include Indebtedness issued, created or incurred pursuant
to a registered offering of securities under the Securities Act or a private
placement of securities (including under Rule 144A or Regulation S) pursuant to
an exemption from the registration requirements of the Securities Act or (ii)
relate to Indebtedness that does not consist exclusively of Senior Indebtedness
or Guarantor Senior Indebtedness.

 

“Senior Indebtedness” means, as to any Person, at any date:

 

(1) all obligations of such Person under the Senior Credit Facility;

 

(2) all Interest Swap Obligations, Currency Swap Obligations and Commodity
Obligations of such Person;

 

(3) all obligations of such Person under standby letters of credit; and

 

(4) all other Indebtedness of such Person, including principal, premium, if any,
and interest, including Post-Petition Interest, on such Indebtedness, unless the
instrument under which such Indebtedness is incurred expressly provides that
such Indebtedness is not senior or superior in right of payment to the
Securities, and all renewals, extensions, modifications, amendments or
Refinancings thereof.

 

Notwithstanding the foregoing, Senior Indebtedness shall not include:

 

(1) any obligation for federal, state, local or other taxes;

 

(2) any Indebtedness among or between the Company and any Subsidiary of the
Company or any Affiliate of the Company or any of such Affiliate’s Subsidiaries;

 

(3) any obligation in respect of any trade payable incurred for the purchase of
goods or materials, or for services obtained, in the ordinary course of
business;

 

(4) that portion of any Indebtedness that is incurred in violation of this
Indenture;

 

(5) Indebtedness evidenced by the Securities;

 

(6) Indebtedness of such Person that is expressly subordinate or junior in right
of payment to any other Indebtedness of such Person;

 

(7) any obligation owing under leases, other than Capitalized Lease Obligations,
including financing leases, or management agreements;

 

21



--------------------------------------------------------------------------------

(8) any Indebtedness or obligation that is senior subordinated Indebtedness; and

 

(9) any obligation that by operation of law is subordinate to any general
unsecured obligations of the Company. No Indebtedness shall be deemed to be
subordinated to other Indebtedness solely because such other Indebtedness is
secured.

 

“Significant Subsidiary,” with respect to any Person, means any Restricted
Subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Securities
Act.

 

“Special Interest Payment Date” has the meaning set forth in Section 2.12(a).

 

“Special Record Date” has the meaning set forth in Section 2.12(a).

 

“Stated Maturity,” when used with respect to any Security or any installment of
interest thereon, means the date specified in such Security as the fixed date on
which the principal of such Security or such installment of interest is due and
payable.

 

“Subsidiary,” with respect to any Person, means:

 

(1) any corporation of which the outstanding Capital Stock having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly, by
such Person; or

 

(2) any other Person of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person.

 

“Subsidiary Guarantee” has the meaning set forth in Section 11.01.

 

“Subsidiary Guarantor” means each of:

 

(1) Cabana Bevco LLC, Cabana Beverages, Inc., Carrols J.G. Corp., Carrols Realty
Holdings Corp., Carrols Realty I Corp., Carrols Realty II Corp., Get Real, Inc.,
Pollo Franchise, Inc., Pollo Operations, Inc., Quanta Advertising Corp., Taco
Cabana, Inc., TC Bevco LLC, TC Lease Holdings III, V and VI, Inc., T.C.
Management, Inc., Texas Taco Cabana, L.P. and TP Acquisition Corp.; and

 

(2) each of the Restricted Subsidiaries that in the future executes a
supplemental indenture in which such Restricted Subsidiary agrees to be bound by
the terms of the Indenture as a Subsidiary Guarantor.

 

“Surviving Entity” has the meaning set forth in Section 5.01(a).

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code ss.ss. 77aaa-77bbbb),
as amended, as in effect on the Issue Date (except as provided in Section 10.03)
until such time as this Indenture is qualified under the TIA, and thereafter as
in effect on the date on which this Indenture is qualified under the TIA.

 

“Transaction Date” has the meaning set forth in the definition of “Consolidated
Fixed Charge Coverage Ratio” above.

 

22



--------------------------------------------------------------------------------

“Trust Officer” means any officer within the corporate trust department (or any
successor group of the Trustee) including any vice president, assistant vice
president, or any other officer or assistant officer of the Trustee customarily
performing functions similar to those performed by the persons who at that time
shall be such officers, and also means, with respect to a particular corporate
trust matter, any other officer to whom such trust matter is referred because of
his knowledge of and familiarity with the particular subject and who shall have
direct responsibility for the administration of this Indenture.

 

“Trustee” means the party named as such in the first paragraph of this Indenture
until a successor replaces it in accordance with the provisions of this
Indenture and thereafter means such successor.

 

“Unrestricted Subsidiary” of any Person means:

 

(1) any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided in Section 4.12 and

 

(2) any Subsidiary of an Unrestricted Subsidiary.

 

On the Issue Date, Cabana Club of Lewisville No. One, Inc. (#139), Cabana Club
of Ft. Worth, Inc. (#146), Cabana Club of Conroe, Inc. (#149), Cabana Club of
Pasadena, Inc. (#176), Cabana Club of Webb Chapel, Inc. (#191), Cabana Club of
Preston, Inc. (#194), Cabana Club of Plano, Inc. (#197), Cabana Club of
Lewisville No. Two, Inc. (#232), Cabana Club of McKinney, Inc. (#240), Cabana
Club of Denton, Inc (#248), Cabana Club of Broadway, Inc. (#266), Cabana Club of
Cockrell Hill, Inc. (#265), Carrols Enterprises, Inc., Colorado Cabana, Inc.,
Taco Cabana Atlanta, Inc., Two Pesos Private Club #1 (#701) and Two Pesos
Private Club #3 (#703) shall be the only Unrestricted Subsidiaries.

 

“Voting Stock” of a corporation means all classes of Capital Stock of such
corporation then outstanding and normally entitled to vote in the election of
directors.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

(1) the then outstanding aggregate principal amount of such Indebtedness; into

 

(2) the sum of the total of the products obtained by multiplying (a) the amount
of each then remaining installment, sinking fund, serial maturity or other
required payment of principal, including payment at final maturity, in respect
thereof, by (b) the number of years (calculated to the nearest one-twelfth)
which will elapse between such date and the making of such payment.

 

“Wholly-Owned Restricted Subsidiary” of any Person means any Restricted
Subsidiary of such Person of which all the outstanding voting securities (other
than in the case of a foreign Restricted Subsidiary, directors’ qualifying
shares or an immaterial amount of shares required to be owned by other Persons
pursuant to applicable law) are owned by such Person or any Wholly-Owned
Restricted Subsidiary of such Person.

 

Section 1.02. Incorporation by Reference of Trust Indenture Act.

 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture. The following
TIA terms used in this Indenture have the following meanings:

 

“Commission” means the SEC.

 

23



--------------------------------------------------------------------------------

“indenture securities” means the Securities and the Subsidiary Guarantees.

 

“indenture security holder” means a Holder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture securities means the Company, a Subsidiary Guarantor
or any other obligor on the Securities.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule and not otherwise
defined herein have the meanings assigned to them therein.

 

Section 1.03. Rules of Construction.

 

Unless the context otherwise requires:

 

(1) a term has the meaning assigned to it;

 

(2) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

 

(3) “or” is not exclusive;

 

(4) “including” means including without limitation;

 

(5) words in the singular include the plural, and words in the plural include
the singular;

 

(6) the principal amount of any noninterest bearing or other discount security
at any date shall be the principal amount thereof that would be shown on a
balance sheet of the issuer dated such date prepared in accordance with GAAP;

 

(7) the principal amount of any Preferred Stock shall be (i) the maximum
liquidation value of such Preferred Stock or (ii) the maximum mandatory
redemption or mandatory repurchase price with respect to such Preferred Stock,
whichever is greater;

 

(8) all amounts expressed in this Indenture or in any of the Securities in terms
of money refer to the lawful currency of the United States;

 

(9) provisions apply to successive events and transactions; and

 

(10) “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision.

 

24



--------------------------------------------------------------------------------

 

ARTICLE II

 

THE SECURITIES

 

Section 2.01. Form; Dating and Terms.

 

(a) The aggregate principal amount of Securities that may be authenticated and
delivered under this Indenture is unlimited. The Initial Securities issued on
the date hereof will be in an aggregate principal amount of $180,000,000. In
addition, the Company may issue, from time to time in accordance with the
provisions of this Indenture, Additional Securities and Exchange Securities.
Furthermore, Securities may be authenticated and delivered upon registration or
transfer, or in lieu of, other Securities pursuant to Section 2.06, 2.07, 2.10
or 10.5 or in connection with a Change of Control Offer pursuant to Section
4.10. Securities shall be dated the date of their authentication.

 

The Initial Securities shall be known and designated as “9% Senior Subordinated
Notes due 2013, Series A” of the Company. Additional Securities issued as
securities bearing one of the Private Placement Legends (“Restricted
Securities”) shall be known and designated as “9% Senior Subordinated Notes due
2013, Series A” of the Company. Additional Securities issued other than as
Restricted Securities shall be known and designated as “9% Senior Subordinated
Notes due 2013, Series B” of the Company (“Additional Unrestricted Securities”),
and Exchange Securities shall be known and designated as “9% Senior Subordinated
Notes due 2013, Series B” of the Company.

 

With respect to any Additional Securities, the Company shall set forth in (a) a
Board Resolution of the Company and (b) (i) an Officers’ Certificate or (ii) one
or more indentures supplemental hereto, the following information:

 

(A) the aggregate principal amount of such Additional Securities to be
authenticated and delivered pursuant to this Indenture;

 

(B) the issue price and the issue date of such Additional Securities, including
the date from which interest shall accrue; and

 

(C) whether such Additional Securities shall be Restricted Securities issued in
the form of Exhibit A hereto and/or shall be issued in the form of Exhibit B
hereto.

 

The Initial Securities, the Exchange Securities and any Additional Securities
shall be considered collectively as a single class for all purposes of this
Indenture. Holders of the Initial Securities, the Exchange Securities and any
Additional Securities will vote and consent together on all matters to which
such Holders are entitled to vote or consent as one class, and none of the
Holders of the Initial Securities, the Additional Securities or the Exchange
Securities shall have the right to vote or consent as a separate class on any
matter to which such Holders are entitled to vote or consent.

 

If any of the terms of any Additional Securities are established by action taken
pursuant to a Board Resolution of the Company, the Board Resolution shall be
delivered to the Trustee at or prior to the delivery of the Officers’
Certificate or the indenture supplemental hereto setting forth the terms of the
Additional Securities.

 

(b) The Initial Securities are being offered and sold by the Company pursuant to
the Purchase Agreement. The Initial Securities and any Additional Securities (if
issued as Restricted Securities) (the “Additional Restricted Securities”) will
be resold initially only to (A) QIBs in reliance on Rule 144A

 

25



--------------------------------------------------------------------------------

and (B) Non-U.S. Persons in reliance on Regulation S. Such Initial Securities
and Additional Restricted Securities may thereafter be transferred to, among
others, QIBs, purchasers in reliance on Regulation S and IAIs in accordance with
Rule 501 of the Securities Act, in each case, in accordance with the procedure
described herein. Additional Securities offered after the date hereof may be
offered and sold by the Company from time to time pursuant to one or more
purchase agreements in accordance with applicable law.

 

Initial Securities and Additional Restricted Securities offered and sold to QIBs
in the United States in reliance on Rule 144A (the “Rule 144A Notes”) shall be
issued in the form of a permanent global Security, without interest coupons,
substantially in the form of Exhibit A, which is hereby incorporated by
reference and made a part of this Indenture, including appropriate legends as
set forth in Section 2.01(d) (the “Rule 144A Global Note”), deposited with the
Trustee, as custodian for DTC, duly executed by the Company and authenticated by
the Trustee as hereinafter provided. The Rule 144A Global Note may be
represented by more than one certificate, if so required by DTC’s rules
regarding the maximum principal amount to be represented by a single
certificate. The aggregate principal amount of the Rule 144A Global Note may
from time to time be increased or decreased by adjustments made on the Rule 144A
Global Note and on the records of the Trustee, as custodian for DTC or its
nominee, as hereinafter provided.

 

Initial Securities and Additional Securities offered and sold outside the United
States (the “Regulation S Notes”) in reliance on Regulation S shall be issued in
the form of a permanent global Security, without interest coupons, substantially
in the form of Exhibit A including appropriate legends as set forth in Section
2.01(d) (the “Regulation S Global Note”). The Regulation S Global Note will be
deposited upon issuance with the Trustee, as custodian for DTC, duly executed by
the Company and authenticated by the Trustee as hereinafter provided. During the
Restricted Period, interests in the Regulation S Global Note may be transferred
to Non-U.S. Persons pursuant to Regulation S or to QIBs and IAIs in accordance
with this Indenture.

 

The Regulation S Global Note may be represented by more than one certificate, if
so required by DTC’s rules regarding the maximum principal amount to be
represented by a single certificate. The aggregate principal amount of the
Regulation S Global Note may from time to time be increased or decreased by
adjustments made on the Regulation S Global Note and on the records of the
Trustee, as custodian for DTC or its nominee, as hereinafter provided.

 

Initial Securities and Additional Securities resold to IAIs (the “Institutional
Accredited Investor Notes”) in the United States shall be issued in the form of
a permanent global Security, without interest coupons, substantially in the form
of Exhibit A including appropriate legends as set forth in Section 2.01(d) (the
“Institutional Accredited Investor Global Note”) deposited with the Trustee, as
custodian for DTC, duly executed by the Company and authenticated by the Trustee
as hereinafter provided. The Institutional Accredited Investor Global Note may
be represented by more than one certificate, if so required by DTC’s rules
regarding the maximum principal amount to be represented by a single
certificate. The aggregate principal amount of the Institutional Accredited
Investor Global Note may from time to time be increased or decreased by
adjustments made on the Institutional Accredited Investor Note and on the
records of the Trustee, as custodian for DTC or its nominee, as hereinafter
provided.

 

Exchange Securities exchanged for interests in the Rule 144A Notes, the
Regulation S Notes and the Institutional Accredited Investor Notes will be
issued in the form of a permanent global Security, without interest coupons,
substantially in the form of Exhibit B, which is hereby incorporated by
reference and made a part of this Indenture, deposited with the Trustee as
hereinafter provided,

 

26



--------------------------------------------------------------------------------

including the appropriate legend set forth in Section 2.01(d) (the “Exchange
Global Note”). The Exchange Global Note will be deposited upon issuance with, or
on behalf of, the Trustee as custodian for DTC, duly executed by the Company and
authenticated by the Trustee as hereinafter provided. The Exchange Global Note
may be represented by more than one certificate, if so required by DTC’s rules
regarding the maximum principal amount to be represented by a single
certificate.

 

The Rule 144A Global Note, the Regulation S Global Note, the Institutional
Accredited Investor Global Note and the Exchange Global Note are sometimes
collectively herein referred to as the “Global Securities.”

 

The principal of (and premium, if any) and interest on the Securities shall be
payable at the office or agency of the Company maintained for such purpose in
the Borough of Manhattan, The City of New York, State of New York, or at such
other office or agency of the Company as may be maintained for such purpose
pursuant to Section 2.03; provided, however, that, at the option of the Company,
each installment of interest may be paid by (i) check mailed to addresses of the
Persons entitled thereto as such addresses shall appear on the Securities
Register or (ii) wire transfer to an account located in the United States
maintained by the payee. Payments in respect of Securities represented by a
Global Security (including principal, premium, if any, and interest) will be
made by wire transfer of immediately available funds to the accounts specified
by DTC. Payments in respect of Securities represented by Definitive Securities
(including principal, premium, if any, and interest) held by a Holder of at
least $1,000,000 aggregate principal amount of Securities represented by
Definitive Securities will be made by wire transfer to a U.S. dollar account
maintained by the payee with a bank in the United States if such Holder elects
payment by wire transfer by giving written notice to the Trustee or the Paying
Agent to such effect designating such account no later than 15 days immediately
preceding the relevant due date for payment (or such other date as the Trustee
may accept in its discretion).

 

The Securities may have notations, legends or endorsements required by law,
stock exchange rule or usage, in addition to those set forth on Exhibit A and
Exhibit B and in Section 2.01(d). The Company and the Trustee shall approve the
forms of the Securities and any notation, endorsement or legend on them. Each
Security shall be dated the date of its authentication. The terms of the
Securities set forth in Exhibit A and Exhibit B are part of the terms of this
Indenture and, to the extent applicable, the Company, the Subsidiary Guarantors
and the Trustee, by their execution and delivery of this Indenture, expressly
agree to be bound by such terms.

 

(c) The Securities shall be issuable only in fully registered form, without
interest coupons, and only in denominations of $1,000 and an integral multiple
thereof.

 

(d) Unless and until (i) an Initial Security is sold under an effective
registration statement or (ii) an Initial Security is exchanged for an Exchange
Security in connection with an effective registration statement, in each case
pursuant to the Registration Rights Agreement or a similar agreement,

 

(A) the Rule 144A Global Note and the Institutional Accredited Investor Global
Note shall bear the following legend on the face thereof:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT

 

27



--------------------------------------------------------------------------------

FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY, BY ITS
ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
THE LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER
OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE COMPANY,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING
OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS AN
INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A
MINIMUM PRINCIPAL AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.

 

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, REPRESENTS AND WARRANTS
THAT EITHER (A) NO PORTION OF THE ASSETS USED BY SUCH HOLDER TO ACQUIRE AND HOLD
THIS SECURITY CONSTITUTES THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN SUBJECT TO
TITLE I OF THE U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), ANY PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER ARRANGEMENT SUBJECT
TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), OR PROVISIONS UNDER ANY FEDERAL, STATE, LOCAL, NON-U.S. OR OTHER LAWS
OR REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF ERISA OR THE CODE
(COLLECTIVELY, “SIMILAR LAWS”) OR ANY ENTITY WHOSE UNDERLYING ASSETS ARE
CONSIDERED TO INCLUDE “PLAN ASSETS” OF ANY SUCH PLAN, ACCOUNT OR ARRANGEMENT OR
(B) THE ACQUISITION AND HOLDING OF THIS SECURITY BY YOU WILL NOT CONSTITUTE A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE OR A VIOLATION UNDER ANY APPLICABLE SIMILAR LAW.

 

28



--------------------------------------------------------------------------------

(B) the Regulation S Global Note shall bear the following legend on the face
thereof:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY
BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS SECURITY,
BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF AND ON BEHALF OF ANY INVESTOR
ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION TERMINATION
DATE”) THAT IS 40 DAYS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE
LAST DATE ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF
THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE COMPANY,
(B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
THE SECURITIES ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT, TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING
OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS AN
INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN A
MINIMUM PRINCIPAL AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY DISTRIBUTION
IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/ OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE. BY ITS ACQUISITION HEREOF, THE HOLDER HEREOF
REPRESENTS THAT IT IS NOT A U.S. PERSON NOR IS IT PURCHASING FOR THE ACCOUNT OF
A U.S. PERSON AND IS ACQUIRING THIS SECURITY IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH REGULATION S UNDER THE SECURITIES ACT.

 

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, REPRESENTS AND WARRANTS
THAT EITHER (A) NO PORTION OF THE ASSETS USED BY SUCH HOLDER TO ACQUIRE AND HOLD
THIS SECURITY CONSTITUTES THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN SUBJECT TO
TITLE I OF THE U.S. EMPLOYEE

 

29



--------------------------------------------------------------------------------

RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), ANY PLAN, ACCOUNT
OR OTHER ARRANGEMENT SUBJECT TO SECTION 4975 OF THE U.S. INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”), OR PROVISIONS UNDER ANY FEDERAL, STATE, LOCAL,
NON-U.S. OR OTHER LAWS OR REGULATIONS THAT ARE SIMILAR TO SUCH PROVISIONS OF
ERISA OR THE CODE (COLLECTIVELY, “SIMILAR LAWS”) (EACH, A “PLAN”) OR ANY ENTITY
WHOSE UNDERLYING ASSETS ARE CONSIDERED TO INCLUDE “PLAN ASSETS” OF ANY SUCH PLAN
OR (B) THE ACQUISITION AND HOLDING OF THIS SECURITY BY YOU WILL NOT CONSTITUTE A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE OR A VIOLATION UNDER ANY APPLICABLE SIMILAR LAW.

 

(C) Each Global Security, whether or not an Initial Security, shall bear the
following legend on the face thereof:

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO DTC, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
INDENTURE REFERRED TO ON THE REVERSE HEREOF.

 

(e) Book-Entry Provisions.

 

(i) This Section 2.01(e) shall apply only to Global Securities deposited with
the Trustee, as custodian for DTC.

 

(ii) Each Global Security initially shall (x) be registered in the name of DTC
or the nominee of DTC, (y) be delivered to the Trustee as custodian for DTC and
(z) bear legends as set forth in Section 2.01(d).

 

(iii) Members of, or participants in, DTC (“Agent Members”) shall have no rights
under this Indenture with respect to any Global Security held on their behalf by
DTC or by the Trustee as the custodian of DTC or under such Global Security, and
DTC may be treated by the Company, the Trustee and any agent of the Company or
the Trustee as the absolute owner of such Global Security for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Trustee or any agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
DTC or impair, as

 

30



--------------------------------------------------------------------------------

between DTC and its Agent Members, the operation of customary practices of DTC
governing the exercise of the rights of a Holder of a beneficial interest in any
Global Security.

 

(iv) In connection with any transfer of a portion of the beneficial interest in
a Global Security pursuant to subsection (f) of this Section 2.01 to beneficial
owners who are required to hold Definitive Securities, the Securities Custodian
shall reflect on its books and records the date and a decrease in the principal
amount of such Global Security in an amount equal to the principal amount of the
beneficial interest in the Global Security to be transferred, and the Company
shall execute, and the Trustee shall authenticate and make available for
delivery, one or more Definitive Securities of like tenor and amount.

 

(v) In connection with the transfer of an entire Global Security to beneficial
owners pursuant to subsection (f) of this Section 2.01, such Global Security
shall be deemed to be surrendered to the Trustee for cancellation, and the
Company shall execute, and the Trustee shall authenticate and make available for
delivery, to each beneficial owner identified by DTC in exchange for its
beneficial interest in such Global Security, an equal aggregate principal amount
of Definitive Securities of authorized denominations.

 

(vi) The registered Holder of a Global Security may grant proxies and otherwise
authorize any person, including Agent Members and persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Indenture or the Securities.

 

(vii) Any Holder of a Global Security shall, by acceptance of such Global
Security, agree that transfers of beneficial interests in such Global Security
may be effected only through a book-entry system maintained by (a) the Holder of
such Global Security (or its agent) or (b) any Holder of a beneficial interest
in such Global Security, and that ownership of a beneficial interest in such
Global Security shall be required to be reflected in a book entry.

 

(f) Definitive Securities.

 

(i) Except as provided below, owners of beneficial interests in Global
Securities will not be entitled to receive Definitive Securities. If required to
do so pursuant to any applicable law or regulation, beneficial owners may obtain
Definitive Securities in exchange for their beneficial interests in a Global
Security upon written request in accordance with DTC’s and the Registrar’s
procedures. In addition, Definitive Securities shall be transferred to all
beneficial owners in exchange for their beneficial interests in a Global
Security if (A) DTC notifies the Company at any time that it is unwilling or
unable to continue as depositary for such Global Security or DTC ceases to be a
clearing agency registered under the Exchange Act, at a time when DTC is
required to be so registered in order to act as depositary, and in each case a
successor depositary is not appointed by the Company within 90 days of such
notice, (B) the Company in its sole discretion executes and delivers to the
Trustee and Registrar an Officers’ Certificate stating that such Global Security
shall be so exchangeable, subject to the procedures of the Depository or (C) an
Event of Default has occurred and is continuing and the Registrar has received a
request from DTC. In the event of the occurrence of any of the events specified
in clause (A), (B) or (C) of the preceding sentence, the Company shall promptly
make available to the Trustee a reasonable supply of Definitive Securities in
fully registered form without interest coupons.

 

31



--------------------------------------------------------------------------------

(ii) Any Definitive Security delivered in exchange for an interest in a Global
Security pursuant to Section 2.01(e)(iv) or (v) shall, except as otherwise
provided by Section 2.06(c), bear the applicable legend regarding transfer
restrictions applicable to the Definitive Security set forth in Section 2.01(d).

 

In connection with the exchange of a portion of a Definitive Security for a
beneficial interest in a Global Security, the Trustee shall cancel such
Definitive Security, and the Company shall execute, and the Trustee shall
authenticate and make available for delivery, to the transferring Holder a new
Definitive Security representing the principal amount not so transferred.

 

Section 2.02. Execution and Authentication.

 

Two Officers, or an Officer and an Assistant Secretary, shall sign, or one
Officer shall sign and one Officer or an Assistant Secretary (each of whom
shall, in each case, have been duly authorized by all requisite corporate
actions) shall attest to such Officer’s signature, the Securities for the
Company by manual or facsimile signature.

 

If an Officer or an Assistant Secretary whose signature is on a Security was an
Officer or an Assistant Secretary, as the case may be, at the time of such
execution but no longer holds that office at the time the Trustee authenticates
the Security, the Security shall be valid nevertheless.

 

A Security shall not be valid until an authorized signatory of the Trustee
manually signs the certificate of authentication on the Security. The signature
shall be conclusive evidence that the Security has been authenticated under this
Indenture.

 

The Trustee shall authenticate (i) Initial Securities for original issue in an
aggregate principal amount not to exceed $180,000,000, (ii) Exchange Securities
for issue only in an exchange offer or upon resale under an effective shelf
registration statement, each as described in the Registration Rights Agreement,
and only in exchange for Initial Securities or Additional Securities of an equal
principal amount, and (iii) Additional Securities as authorized under this
Indenture, in each case upon a written order of the Company in the form of an
Officers’ Certificate. Each such written order shall specify the amount of
Securities to be authenticated and the date on which the Securities are to be
authenticated, whether the Securities are to be Initial Securities, Exchange
Securities or Additional Securities and whether the Securities are to be issued
as Definitive Securities or Global Securities and such other information as the
Trustee may reasonably request.

 

The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate Securities. Unless otherwise provided in the
appointment, an authenticating agent may authenticate Securities whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent shall
have the same rights as an Agent to deal with the Company and Affiliates of the
Company.

 

In case the Company, pursuant to Article V, shall be consolidated or merged with
or into any other Person or shall convey, transfer, lease or otherwise dispose
of its properties and assets substantially as an entirety to any Person, and the
successor Person resulting from such consolidation, or surviving such merger, or
into which the Company shall have been merged, or the Person which shall have
received a conveyance, transfer, lease or other disposition as aforesaid, shall
have executed an indenture supplemental hereto with the Trustee pursuant to
Article V, any of the Securities authenticated or delivered prior to such
consolidation, merger, conveyance, transfer, lease or other disposition may,
from time to time, at the request of the successor Person, be exchanged for
other Securities executed in

 

32



--------------------------------------------------------------------------------

the name of the successor Person with such changes in phraseology and form as
may be appropriate, but otherwise in substance of like tenor as the Securities
surrendered for such exchange and of like principal amount; and the Trustee,
upon Company Order of the successor Person, shall authenticate and make
available for delivery Securities as specified in such order for the purpose of
such exchange. If Securities shall at any time be authenticated and delivered in
any new name of a successor Person pursuant to this Section 2.02 in exchange or
substitution for or upon registration of transfer of any Securities, such
successor Person, at the option of the Holders but without expense to them,
shall provide for the exchange of all Securities at the time outstanding for
Securities authenticated and delivered in such new name.

 

Section 2.03. Registrar and Paying Agent.

 

The Company shall maintain an office or agency in the Borough of Manhattan, The
City of New York, where (a) Securities may be presented or surrendered for
registration of transfer or for exchange (the “Registrar”), (b) Securities may
be presented or surrendered for payment (the “Paying Agent”) and (c) notices and
demands in respect of the Securities and this Indenture may be served. The
Registrar shall keep a register of the Securities and of their transfer and
exchange (the “Securities Register”). The Company, upon notice to the Trustee,
may appoint one or more co-Registrars and one or more additional Paying Agents.
The term “Paying Agent” includes any additional Paying Agent. Except as provided
herein, the Company or any Subsidiary Guarantor may act as Paying Agent,
Registrar or co-Registrar.

 

The Company shall enter into an appropriate agency agreement with any Agent not
a party to this Indenture, which shall incorporate the provisions of the TIA.
The agreement shall implement the provisions of this Indenture that relate to
such Agent. The Company shall notify the Trustee in writing of the name and
address of any such Agent. If the Company fails to maintain a Registrar or
Paying Agent, or fails to give the foregoing notice, the Trustee shall act as
such and shall be entitled to appropriate compensation in accordance with
Section 7.07.

 

The Company initially appoints the Trustee as Registrar and Paying Agent until
such time as the Trustee has resigned or a successor has been appointed;
provided, however, that no such removal shall become effective until (i)
acceptance of any appointment by a successor as evidenced by an appropriate
agreement entered into by the Company and such successor Registrar or Paying
Agent, as the case may be, and delivered to the Trustee or (ii) notification to
the Trustee that the Trustee shall serve as Registrar or Paying Agent until the
appointment of a successor in accordance with clause (i) above. The Registrar or
Paying Agent may resign at any time upon written notice to the Company and the
Trustee.

 

Section 2.04. Paying Agent To Hold Assets in Trust.

 

The Company shall require each Paying Agent other than the Trustee to agree in
writing that each Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all assets held by the Paying Agent for the payment of principal of,
or interest on, the Securities, and shall notify the Trustee in writing of any
Default by the Company in making any such payment. The Company at any time may
require a Paying Agent to distribute all assets held by it to the Trustee and
account for any assets disbursed and the Trustee may at any time during the
continuance of any payment Default, upon written request to a Paying Agent,
require such Paying Agent to distribute all assets held by it to the Trustee and
to account for any assets distributed. Upon distribution to the Trustee of all
assets that shall have been delivered by the Company to the Paying Agent (if
other than the Company), the Paying Agent shall have no further liability for
such assets. If the Company, any Subsidiary Guarantor or any of their respective
Affiliates acts as Paying Agent, it shall, on or before each due date of the
principal of or interest on the Securities, segregate and hold in trust for the
benefit of the Persons entitled thereto a sum sufficient to

 

33



--------------------------------------------------------------------------------

pay the principal or interest so becoming due until such sums shall be paid to
such Persons or otherwise disposed of as herein provided and will promptly
notify the Trustee in writing of its action or failure so to act.

 

Section 2.05. Holder Lists.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders and shall
otherwise comply with TIA § 312(a). If the Trustee is not the Registrar, or to
the extent otherwise required under the TIA, the Company, on its own behalf and
on behalf of each of the Subsidiary Guarantors, shall furnish or cause the
Registrar to furnish to the Trustee, in writing at least five Business Days
before each interest payment date and at such other times as the Trustee may
request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of Holders and the Company and the
Subsidiary Guarantors shall otherwise comply with TIA § 312(a).

 

Section 2.06. Transfer and Exchange.

 

(a) The following provisions shall apply with respect to any proposed transfer
of a Rule 144A Note or an Institutional Accredited Investor Note prior to the
date which is two years after the later of the date of its original issue and
the last date on which the Company or any Affiliate of the Company was the owner
of such Securities (or any predecessor thereto) (the “Resale Restriction
Termination Date”):

 

(i) a transfer of a Rule 144A Note or an Institutional Accredited Investor Note
or a beneficial interest therein to a QIB shall be made upon the representation
of the transferee, in the form of assignment as set forth on the reverse of the
Security, that it is purchasing the Security for its own account or an account
with respect to which it exercises sole investment discretion and that it and
any such account is a “qualified institutional buyer” within the meaning of Rule
144A, and is aware that the sale to it is being made in reliance on Rule 144A
and acknowledges that it has received such information regarding the Company as
the undersigned has requested pursuant to Rule 144A or has determined not to
request such information and that it is aware that the transferor is relying
upon its foregoing representations in order to claim the exemption from
registration provided by Rule 144A;

 

(ii) a transfer of a Rule 144A Note or an Institutional Accredited Investor Note
or a beneficial interest therein to an IAI shall be made upon receipt by the
Trustee or its agent of a certificate substantially in the form set forth in
Exhibit D hereto from the proposed transferee and, if requested by the Company
or the Trustee, the receipt by the Trustee or its agent of an opinion of
counsel, certification and/or other information satisfactory to each of them;
and

 

(iii) a transfer of a Rule 144A Note or an Institutional Accredited Investor
Note or a beneficial interest therein to a Non-U.S. Person shall be made upon
receipt by the Trustee or its agent of a certificate substantially in the form
set forth in Exhibit E hereto from the proposed transferor and, if requested by
the Company or the Trustee, the delivery of an opinion of counsel, certification
and/or other information satisfactory to each of them.

 

After the Resale Restriction Termination Date, interests in a Rule 144A Note or
an Institutional Accredited Investor Note may be transferred in accordance with
applicable law without requiring the certifications set forth in Exhibits D or E
hereto or any additional certification.

 

34



--------------------------------------------------------------------------------

(b) The following provisions shall apply with respect to any proposed transfer
of a Regulation S Note prior to the expiration of the Restricted Period:

 

(i) a transfer of a Regulation S Note or a beneficial interest therein to a QIB
shall be made upon the representation of the transferee, in the form of
assignment as set forth on the reverse of the Security, that it is purchasing
the Security for its own account or an account with respect to which it
exercises sole investment discretion and that it and any such account is a
“qualified institutional buyer” within the meaning of Rule 144A, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon its
foregoing representations in order to claim the exemption from registration
provided by Rule 144A;

 

(ii) a transfer of a Regulation S Note or a beneficial interest therein to an
IAI shall be made upon receipt by the Trustee or its agent of a certificate
substantially in the form set forth in Exhibit D hereto from the proposed
transferee and, if requested by the Company or the Trustee, the delivery of an
opinion of counsel, certification and/or other information satisfactory to each
of them; and

 

(iii) a transfer of a Regulation S Note or a beneficial interest therein to a
Non-U.S. Person shall be made upon receipt by the Trustee or its agent of a
certificate substantially in the form set forth in Exhibit E hereto from the
proposed transferor and, if requested by the Company or the Trustee, receipt by
the Trustee or its agent of an opinion of counsel, certification and/or other
information satisfactory to each of them.

 

After the expiration of the Restricted Period, interests in the Regulation S
Note may be transferred in accordance with applicable law without requiring the
certifications set forth in Exhibits D or E hereto or any additional
certification.

 

(c) Upon the transfer, exchange or replacement of Securities not bearing a
Private Placement Legend, the Registrar shall deliver Securities that do not
bear a Private Placement Legend. Upon the transfer, exchange or replacement of
Securities bearing a Private Placement Legend, the Registrar shall deliver only
Securities that bear a Private Placement Legend unless, (i) Initial Securities
are being exchanged for Exchange Securities in an exchange offer as described in
the Registration Rights Agreement, in which case the Exchange Securities shall
not bear a Private Placement Legend, (ii) an Initial Security is being
transferred pursuant to a shelf registration statement as described in the
Registration Rights Agreement or other effective registration statement or (iii)
there is delivered to the Registrar an Opinion of Counsel reasonably
satisfactory to the Company and the Trustee to the effect that neither such
legend nor the related restrictions on transfer are required in order to
maintain compliance with the provisions of the Securities Act. Any Additional
Securities sold in a registered offering shall not be required to bear the
Private Placement Legend.

 

(d) The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.01 or this Section 2.06. The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable prior written notice to the Registrar.

 

35



--------------------------------------------------------------------------------

(e) Obligations with Respect to Transfers and Exchanges of Securities.

 

(i) To permit registrations of transfers and exchanges, the Company shall,
subject to the other terms and conditions of this Article II, execute, and the
Trustee shall authenticate, Definitive Securities and Global Securities at the
Registrar’s request.

 

(ii) No service charge shall be made to a Holder for any registration of
transfer or exchange, but the Company may require the Holder to pay a sum
sufficient to cover any transfer tax, assessments, or similar governmental
charge payable in connection therewith (other than any such transfer taxes,
assessments or similar governmental charges payable upon exchange or transfer
pursuant to Section 10.05).

 

(iii) The Company (and the Registrar) shall not be required to register the
transfer of or exchange of any Security for a period beginning 15 days before
the mailing of a notice of an offer to repurchase or redeem Securities and
ending at the close of business on the day of such mailing.

 

(iv) Prior to the due presentation for registration of transfer of any Security,
the Company, the Trustee, the Paying Agent or the Registrar may deem and treat
the person in whose name a Security is registered as the absolute owner of such
Security for the purpose of receiving payment of principal of, premium, if any,
and interest on such Security and for all other purposes whatsoever, including
without limitation the transfer or exchange of such Security, whether or not
such Security is overdue, and none of the Company, the Trustee, the Paying Agent
or the Registrar shall be affected by notice to the contrary.

 

(v) Any Definitive Security delivered in exchange for an interest in a Global
Security pursuant to Section 2.01(e) shall, except as otherwise provided by
Section 2.06(c), bear the applicable legend regarding transfer restrictions
applicable to the Definitive Security set forth in Section 2.01(d).

 

(vi) All Securities issued upon any transfer or exchange pursuant to the terms
of this Indenture shall evidence the same debt and shall be entitled to the same
benefits under this Indenture as the Securities surrendered upon such transfer
or exchange.

 

(f) No Obligation of the Trustee.

 

(i) The Trustee shall have no responsibility or obligation to any beneficial
owner of a Global Security, a member of, or a participant in, DTC or other
Person with respect to the accuracy of the records of DTC or its nominee or of
any participant or member thereof, with respect to any ownership interest in the
Securities or with respect to the delivery to any participant, member,
beneficial owner or other Person (other than DTC) of any notice (including any
notice of redemption) or the payment of any amount or delivery of any Securities
(or other security or property) under or with respect to such Securities. All
notices and communications to be given to the Holders and all payments to be
made to Holders in respect of the Securities shall be given or made only to or
upon the order of the registered Holders (which shall be DTC or its nominee in
the case of a Global Security). The rights of beneficial owners in any Global
Security shall be exercised only through DTC subject to the applicable rules and
procedures of DTC. The Trustee may rely and shall be fully protected in relying
upon information furnished by DTC with respect to its members, participants and
any beneficial owners.

 

36



--------------------------------------------------------------------------------

(ii) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Security (including any transfers between or among DTC participants,
members or beneficial owners in any Global Security) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

 

Section 2.07. Replacement Securities.

 

If a mutilated Security is surrendered to the Registrar or if the Holder of a
Security claims that the Security has been lost, destroyed or wrongfully taken,
the Company shall issue and the Trustee shall authenticate a replacement
Security if the requirements of Section 8-405 of the Uniform Commercial Code are
met, such that the Holder (a) notifies the Company or the Trustee within a
reasonable time after such Holder has notice of such loss, destruction or
wrongful taking and the Registrar has not registered a transfer prior to
receiving such notification, (b) makes such request to the Company or Trustee
prior to the Security being acquired by a protected purchaser as defined in
Section 8-303 of the Uniform Commercial Code (a “protected purchaser”) and (c)
satisfies any other reasonable requirements of the Trustee. If required by the
Trustee or the Company, such Holder shall furnish an indemnity bond sufficient
in the judgment of the Company and the Trustee to protect the Company, the
Trustee, the Paying Agent and the Registrar from any loss which any of them may
suffer if a Security is replaced, and, in the absence of notice to the Company,
any Subsidiary Guarantor or the Trustee that such Security has been acquired by
a bona fide purchaser, the Company shall execute and, upon receipt of a Company
Order, the Trustee shall authenticate and make available for delivery, in
exchange for any such mutilated Security or in lieu of any such destroyed, lost
or stolen Security, a new Security of like tenor and principal amount, bearing a
number not contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Security, pay such Security.

 

Upon the issuance of any new Security under this Section, the Company may
require that such Holder pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of counsel and of the Trustee) in
connection therewith.

 

Every new Security issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, any Subsidiary Guarantor (if applicable)
and any other obligor upon the Securities, whether or not the mutilated,
destroyed, lost or stolen Security shall be at any time enforceable by anyone,
and shall be entitled to all benefits of this Indenture equally and
proportionately with any and all other Securities duly issued hereunder.

 

The provisions of this Section 2.07 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

 

37



--------------------------------------------------------------------------------

Section 2.08. Outstanding Securities.

 

Securities outstanding at any time are all the Securities that have been
authenticated by the Trustee except those cancelled by it, those delivered to it
for cancellation and those described in this Section 2.08 as not outstanding.
Subject to Section 2.09, a Security does not cease to be outstanding because the
Company or any of its Affiliates holds the Security.

 

If a Security is replaced pursuant to Section 2.07 (other than a mutilated
Security surrendered for replacement), it ceases to be outstanding unless the
Trustee receives proof satisfactory to it that the replaced Security is held by
a bona fide purchaser. A mutilated Security ceases to be outstanding upon
surrender of such Security and replacement thereof pursuant to Section 2.07.

 

If on a Redemption Date, Net Proceeds Offer Payment Date, Change of Control
Payment Date or the Final Maturity Date the Paying Agent holds money sufficient
to pay all of the principal and interest due on the Securities payable on that
date, and is not prohibited from paying such money to the Holders pursuant to
the terms of this Indenture, then on and after that date such Securities cease
to be outstanding and interest on them ceases to accrue.

 

Section 2.09. Treasury Securities.

 

In determining whether the Holders of the required principal amount of
Securities have concurred in any direction, waiver or consent, Securities owned
by the Company, the Subsidiary Guarantors or any of their respective Affiliates
shall be disregarded, except that, for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Securities as to which the Trustee has received an Officer’s Certificate
that such Securities are so owned shall be disregarded.

 

The Company shall notify the Trustee, in writing, when it, any Subsidiary
Guarantor or any of its Affiliates repurchases or otherwise acquires Securities,
of the aggregate principal amount of such Securities so repurchased or otherwise
acquired.

 

Section 2.10. Temporary Securities.

 

In the event that Definitive Securities are to be issued under the terms of this
Indenture, until such Definitive Securities are ready for delivery, the Company
may prepare and the Trustee shall authenticate temporary Securities. Temporary
Securities shall be substantially in the form, and shall carry all rights, of
Definitive Securities but may have variations that the Company considers
appropriate for temporary Securities. Without unreasonable delay, the Company
shall prepare and the Trustee shall authenticate Definitive Securities. After
the preparation of Definitive Securities, the temporary Securities shall be
exchangeable for Definitive Securities upon surrender of the temporary
Securities at any office or agency maintained by the Company for that purpose
and such exchange shall be without charge to the Holder. Upon surrender for
cancellation of any one or more temporary Securities, the Company shall execute,
and the Trustee shall authenticate and make available for delivery in exchange
therefor, one or more Definitive Securities representing an equal principal
amount of Securities. Until so exchanged, the Holder of temporary Securities
shall in all respects be entitled to the same benefits under this Indenture as a
Holder of Definitive Securities.

 

Section 2.11. Cancellation.

 

The Company at any time may deliver Securities to the Trustee for cancellation.
The Registrar and the Paying Agent shall forward to the Trustee any Securities
surrendered to them for transfer, exchange or payment. The Trustee, or at the
direction of the Trustee, the Registrar or the Paying Agent,

 

38



--------------------------------------------------------------------------------

and no one else, shall cancel, and at the written direction of the Company,
dispose of and deliver evidence of such disposal of all Securities surrendered
for transfer, exchange, payment or cancellation. Subject to Section 2.07, the
Company may not issue new Securities to replace Securities that it has delivered
to the Trustee for cancellation. If the Company or any Subsidiary Guarantor
shall acquire any of the Securities, such acquisition shall not operate as a
redemption or satisfaction of the Indebtedness represented by such Securities
unless and until the same are surrendered to the Trustee for cancellation
pursuant to this Section 2.11.

 

At such time as all beneficial interests in a Global Security have been
exchanged for Definitive Securities, transferred, redeemed, repurchased or
canceled, such Global Security shall be returned by DTC to the Trustee for
cancellation or retained and canceled by the Trustee. At any time prior to such
cancellation, if any beneficial interest in a Global Security is exchanged for
Definitive Securities, transferred in exchange for an interest in another Global
Security, redeemed, repurchased or canceled, the principal amount of Securities
represented by such Global Security shall be reduced and an adjustment shall be
made on the books and records of the Trustee (if it is then the Securities
Custodian for such Global Security) with respect to such Global Security, by the
Trustee or the Securities Custodian, to reflect such reduction.

 

Section 2.12. Defaulted Interest.

 

Interest on any Security which is payable, and is punctually paid or duly
provided for, on any interest payment date shall be paid to the Person in whose
name such Security (or one or more predecessor Securities) is registered at the
close of business on the regular record date for such payment at the office or
agency of the Company maintained for such purpose pursuant to Section 2.03.

 

Any interest on any Security which is payable, but is not paid when the same
becomes due and payable and such nonpayment continues for a period of 30 days
shall forthwith cease to be payable to the Holder on the regular record date,
and such defaulted interest and (to the extent lawful) interest on such
defaulted interest at the rate borne by the Securities (such defaulted interest
and interest thereon herein collectively called “Defaulted Interest”) shall be
paid by the Company, at its election in each case, as provided in clause (a) or
(b) below:

 

(a) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Securities (or their respective predecessor
Securities) are registered at the close of business on a Special Record Date (as
defined below) for the payment of such Defaulted Interest, which shall be fixed
in the following manner. The Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each Security and the date
(not less than 30 days after such notice) of the proposed payment (the “Special
Interest Payment Date”), and at the same time the Company shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such Defaulted Interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such Defaulted Interest as in this clause provided. Thereupon the Trustee
shall fix a record date (the “Special Record Date”) for the payment of such
Defaulted Interest, which date shall be not more than 15 days and not less than
10 days prior to the Special Interest Payment Date and not less than 10 days
after the receipt by the Trustee of the notice of the proposed payment. The
Trustee shall promptly notify the Company of such Special Record Date, and in
the name and at the expense of the Company, shall cause notice of the proposed
payment of such Defaulted Interest and the Special Record Date and Special
Interest Payment Date therefor to be given in the manner provided for in Section
13.02, not less than 10 days prior to such Special Record Date. Notice of the
proposed payment of such Defaulted Interest and the Special Record Date and
Special Interest

 

39



--------------------------------------------------------------------------------

Payment Date therefor having been so given, such Defaulted Interest shall be
paid on the Special Interest Payment Date to the Persons in whose names the
Securities (or their respective predecessor Securities) are registered at the
close of business on such Special Record Date and shall no longer be payable
pursuant to the following clause (b).

 

(b) The Company may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange on
which the Securities may be listed, and upon such notice as may be required by
such exchange, if, after notice given by the Company to the Trustee of the
proposed payment pursuant to this clause, such manner of payment shall be deemed
practicable by the Trustee.

 

Subject to the foregoing provisions of this Section, each Security delivered
under this Indenture upon registration of, transfer of or in exchange for or in
lieu of any other Security shall carry the rights to interest accrued and
unpaid, and to accrue, which were carried by such other Security.

 

Section 2.13. CUSIP, Common Code and ISIN Numbers.

 

The Company in issuing the Securities may use “CUSIP,” “Common Code” or “ISIN”
numbers and, if so, the Trustee shall use “CUSIP,” “Common Code” or “ISIN”
numbers in notices of redemption or purchase as a convenience to Holders;
provided, however, that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Securities or as
contained in any notice of a redemption or purchase and that reliance may be
placed only on the other identification numbers printed on the Securities, and
any such redemption or purchase shall not be affected by any defect in or
omission of such CUSIP, Common Code or ISIN number. The Company shall promptly
notify the Trustee in writing of any change in the CUSIP, Common Code or ISIN
number.

 

Section 2.14. Deposit of Moneys.

 

Prior to 10:00 a.m. New York City time on each Interest Payment Date, Redemption
Date, Net Proceeds Offer Payment Date, Change of Control Payment Date and the
Final Maturity Date, the Company shall deposit with the Paying Agent in
immediately available funds money sufficient to make cash payments, if any, due
on such Interest Payment Date, Redemption Date, Net Proceeds Offer Payment Date,
Change of Control Payment Date or Final Maturity Date, as the case may be, in a
timely manner which permits the Paying Agent to remit payment to the Holders on
such Interest Payment Date, Redemption Date, Net Proceeds Offer Payment Date,
Change of Control Payment Date or Final Maturity Date, as the case may be.

 

ARTICLE III

 

REDEMPTION

 

Section 3.01. Notices to Trustee.

 

If the Company wants to redeem Securities pursuant to paragraph 5 or 6 of the
Securities at the applicable redemption price set forth thereon, it shall notify
the Trustee in writing of the Redemption Date and the principal amount of
Securities to be redeemed. The Company shall give such notice to the Trustee at
least 45 days before the Redemption Date (unless a shorter notice shall be
agreed to by the Trustee in writing), together with an Officers’ Certificate
stating that such redemption will comply with the conditions contained herein.

 

40



--------------------------------------------------------------------------------

Section 3.02. Selection of Securities To Be Redeemed.

 

If less than all of the Securities are to be redeemed, the Trustee shall select
the Securities to be redeemed in compliance with the requirements of the
national securities exchange, if any, on which the Securities are listed or, if
the Securities are not then listed on a national securities exchange, on a pro
rata basis or in such other manner as the Trustee shall deem fair and
appropriate. The Trustee shall make the selection from the Securities then
outstanding, subject to redemption and not previously called for redemption.

 

The Trustee may select for redemption pursuant to paragraph 5 or 6 of the
Securities portions of the principal amount of Securities that have
denominations equal to or larger than $1,000 principal amount. Securities and
portions of them the Trustee so selects shall be in amounts of $1,000 principal
amount or integral multiples thereof. Provisions of this Indenture that apply to
Securities called for redemption also apply to portions of Securities called for
redemption.

 

Section 3.03. Notice of Redemption.

 

At least 30 days but not more than 60 days before a Redemption Date, the Company
shall mail a notice of redemption by first-class mail to each Holder whose
Securities are to be redeemed at such Holder’s registered address; provided,
however, that notice of a redemption pursuant to paragraph 6 of the Securities
shall be mailed to each Holder whose Securities are to be redeemed in sufficient
time so that such redemption will occur no later than 90 days after the date of
the Closing of the relevant Public Equity Offering of Holdings or the Company.

 

Each notice of redemption shall identify the Securities to be redeemed
(including the CUSIP, Common Code and ISIN numbers, if applicable, thereon) and
shall state:

 

(1) the Redemption Date;

 

(2) the redemption price;

 

(3) the name and address of the Paying Agent,

 

(4) that Securities called for redemption must be surrendered to the Paying
Agent to collect the redemption price;

 

(5) that, unless the Company defaults in making the redemption payment, interest
on Securities called for redemption ceases to accrue on and after the Redemption
Date and the only remaining right of the Holders is to receive payment of the
redemption price upon surrender to the Paying Agent;

 

(6) the paragraph of the Securities pursuant to which the Securities are to be
redeemed;

 

(7) in the case of any redemption pursuant to paragraph 5 or 6 of the
Securities, if any Security is being redeemed in part, the portion of the
principal amount of such Security to be redeemed and that, after the Redemption
Date, upon surrender of such Security, a new Security or Securities in principal
amount equal to the unredeemed portion thereof will be issued; and

 

(8) if less than all outstanding Securities are to be redeemed, the
identification of the particular Securities (or portion thereof) to be redeemed,
as well as the aggregate principal

 

41



--------------------------------------------------------------------------------

amount of Securities to be redeemed and the aggregate principal amount of
Securities to be outstanding after such partial redemption.

 

At the Company’s written request, the Trustee shall give the notice of
redemption on behalf of the Company, in the Company’s name and at the Company’s
expense.

 

Section 3.04. Effect of Notice of Redemption.

 

Once a notice of redemption is mailed, Securities called for redemption become
due and payable on the Redemption Date and at the redemption price. Upon
surrender to the Paying Agent, such Securities shall be paid at the redemption
price, plus accrued interest thereon, if any, to the Redemption Date, but
interest installments whose maturity is on or prior to such Redemption Date
shall be payable to the Holders of record at the close of business on the
relevant Interest Record Date. Subject to the provisions of Section 3.05, on and
after the Redemption Date, interest ceases to accrue on the Securities or
portions of them called for redemption.

 

Section 3.05. Deposit of Redemption Price.

 

On or prior to the Redemption Date, the Company shall deposit with the Paying
Agent (or if the Company is its own Paying Agent, shall, on or before the
Redemption Date, segregate and hold in trust) money sufficient to pay the
redemption price of, including premium, if any, and accrued interest, if any, on
all Securities to be redeemed on that date other than Securities or portions
thereof called for redemption on that date which have been delivered by the
Company to the Trustee for cancellation.

 

If any Security surrendered for redemption in the manner provided in the
Securities shall not be so paid on the Redemption Date due to the failure of the
Company to deposit with the Paying Agent money sufficient to pay the redemption
price thereof, the principal, including premium, if any, and accrued and unpaid
interest, if any, thereon shall, until paid or duly provided for, bear interest
as provided in Sections 2.12 and 4.01 with respect to any payment default.

 

Section 3.06. Securities Redeemed in Part.

 

If any Security is to be redeemed in part only, the notice of redemption that
relates to such Security shall state the portion of the principal amount thereof
to be redeemed. A new Security in principal amount equal to the unredeemed
portion thereof will be issued in the name of the holder thereof upon
cancellation of the original Security. No Security will be redeemed in part
unless all other Securities are also redeemed in part on a pro rata basis.

 

ARTICLE IV

 

COVENANTS

 

Section 4.01. Payment of Securities.

 

The Company shall pay the principal of and interest on the Securities in the
manner provided in the Securities, the Registration Rights Agreement and this
Indenture. An installment of principal or interest shall be considered paid on
the date due if the Trustee or Paying Agent (other than the Company, a
Subsidiary Guarantor or any of their respective Affiliates) holds on that date
money designated for and sufficient to pay the installment in full and is not
prohibited from paying such money to the Holders pursuant to the terms of this
Indenture.

 

42



--------------------------------------------------------------------------------

The Company shall pay cash interest on overdue principal at the same rate per
annum borne by the Securities. The Company shall pay cash interest on overdue
installments of interest at the same rate per annum borne by the Securities, to
the extent lawful, as provided in Section 2.12.

 

The Company and the Subsidiary Guarantors will pay any present or future stamp,
court or documentary taxes or any other excise or property taxes, charges or
similar levies that arise in any jurisdiction from the execution, delivery,
enforcement or registration of the Securities, the Subsidiary Guarantees, this
Indenture or any other document or instrument in relation thereof, or the
receipt of any payments with respect to the Securities or the Subsidiary
Guarantees, excluding such taxes, charges or similar levies imposed by any
jurisdiction outside of the United States, the jurisdiction of incorporation of
any successor of the Company or any Subsidiary Guarantor or any jurisdiction in
which a paying agent is located, other than those resulting from, or required to
be paid in connection with, the enforcement of the Securities, the Subsidiary
Guarantees or any other such document or instrument following the occurrence of
any Event of Default with respect to the Securities. The Company or the
Subsidiary Guarantors will agree to indemnify the Holders for any such taxes
paid by such Holders.

 

Notwithstanding anything to the contrary contained in this Indenture, the
Company or any Subsidiary Guarantor may, to the extent it is required to do so
by law, deduct or withhold income or other similar taxes imposed by the United
States from principal, premium or interest payments hereunder.

 

Section 4.02. Maintenance of Office or Agency.

 

The Company shall maintain in the Borough of Manhattan, The City of New York,
the office or agency required under Section 2.03. The Company shall give prompt
written notice to the Trustee of the location, and any change in the location,
of such office or agency. If at any time the Company shall fail to maintain any
such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the address of the Trustee set forth in Section 13.02. The Company
hereby initially designates the Trustee at its address set forth in Section
13.02 as its office or agency in The Borough of Manhattan, The City of New York,
for such purposes.

 

Section 4.03. Limitation on Indebtedness.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, incur (as defined) any Indebtedness and the Company will
not issue any Disqualified Capital Stock and will not permit its Restricted
Subsidiaries to issue any Preferred Stock except Preferred Stock of a Restricted
Subsidiary issued to, and as long as it is held by, the Company or a
Wholly-Owned Restricted Subsidiary of the Company; provided, however, that if no
Default or Event of Default has occurred and is continuing, the Company or any
Restricted Subsidiary may incur Indebtedness, including Acquired Indebtedness,
the Company may issue Disqualified Capital Stock and any Restricted Subsidiary
may issue Preferred Stock, if, in any case, at the time of and immediately after
giving pro forma effect to such incurrence of such Indebtedness or the issuance
of such Disqualified Capital Stock or Preferred Stock, as the case may be, and
the use of proceeds therefrom, the Consolidated Fixed Charge Coverage Ratio of
the Company and its Restricted Subsidiaries is greater than 2.0 to 1.0.

 

43



--------------------------------------------------------------------------------

The foregoing paragraph will not prohibit the incurrence of any of the following
items of Indebtedness (collectively, “Permitted Indebtedness”):

 

(1) Indebtedness under the Initial Securities (but not including any other
Additional Securities) and any related Exchange Securities, and Permitted
Refinancings thereof;

 

(2) Indebtedness incurred pursuant to a credit facility, including the Senior
Credit Facility, provided that the aggregate principal amount at any time
outstanding does not exceed $370.0 million, less the aggregate principal amount
of all principal repayments with the proceeds from Asset Sales utilized in
accordance with Section 4.06(a);

 

(3) Existing Indebtedness;

 

(4) Permitted Refinancings of:

 

  (a) Existing Indebtedness to the extent reduced by the amount of any scheduled
amortization payments or mandatory prepayments when actually paid or permanent
reductions thereon; and

 

  (b) Indebtedness incurred under the Consolidated Fixed Charge Coverage Ratio
test of this Section 4.03;

 

(5) Interest Swap Obligations of the Company covering Indebtedness of the
Company or any Restricted Subsidiary; provided that such Interest Swap
Obligations are entered into to protect the Company and its Restricted
Subsidiaries from fluctuations in interest rates on Indebtedness incurred in
accordance with this Indenture to the extent the notional principal amount of
such Interest Swap Obligation does not exceed the principal amount of the
Indebtedness to which such Interest Swap Obligation relates;

 

(6) Currency Swap Obligations of the Company covering Indebtedness of the
Company or any Restricted Subsidiary; provided that such Currency Swap
Obligations are entered into to protect the Company and its Restricted
Subsidiaries from fluctuations in currency exchange rates on obligations
incurred in accordance with this Indenture to the extent the notional principal
amount of such Currency Swap Obligation does not exceed the amount of the
underlying obligation to which such Currency Swap Obligation relates;

 

(7) Commodity Obligations of the Company covering Indebtedness of the Company or
any Restricted Subsidiary; provided that such Commodity Obligations are entered
into to protect the Company and its Restricted Subsidiaries from fluctuations in
the price of commodities actually used in the ordinary course of business of the
Company and its Restricted Subsidiaries;

 

(8) Indebtedness of a Restricted Subsidiary to the Company or to a Restricted
Subsidiary for so long as such Indebtedness is held by the Company or a
Restricted Subsidiary, in each case subject to no Lien held by a Person other
than the Company or a Restricted Subsidiary; provided that if as of any date any
Person other than the Company or a Restricted Subsidiary owns or holds any such
Indebtedness or holds a Lien in respect of such Indebtedness, such date shall be
deemed the incurrence of Indebtedness not constituting Permitted Indebtedness by
the issuer of such Indebtedness;

 

(9) Indebtedness of the Company to a Restricted Subsidiary for so long as such
Indebtedness is held by a Restricted Subsidiary, in each case subject to no
Lien; provided that:

 

  (a) any Indebtedness of the Company to any Restricted Subsidiary is unsecured
and subordinated, pursuant to a written agreement, to the obligations of the
Company under this Indenture and the Securities; and

 

44



--------------------------------------------------------------------------------

  (b) if as of any date any Person other than a Restricted Subsidiary owns or
holds any such Indebtedness or any Person holds a Lien in respect of such
Indebtedness, such date shall be deemed the incurrence of Indebtedness not
constituting Indebtedness permitted by this clause (9);

 

(10) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently, except in the
case of daylight overdrafts, drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within two business days of incurrence;

 

(11) Indebtedness of the Company or any Restricted Subsidiary represented by
letters of credit for the account of the Company or to the account of such
Restricted Subsidiary, as the case may be, in order to provide security for
workers’ compensation claims, payment obligations in connection with
self-insurance or similar requirements in the ordinary course of business;

 

(12) Indebtedness represented by Capitalized Lease Obligations of the Company
and its Restricted Subsidiaries with respect to leasehold improvements and
equipment made in the ordinary course of business;

 

(13) Lease Financing Obligations;

 

(14) Purchase Money Indebtedness, in an aggregate principal amount not to exceed
$15.0 million at any time outstanding;

 

(15) the Guarantee by the Company or any of its Restricted Subsidiaries of
Indebtedness of the Company or any of its Restricted Subsidiaries that was
permitted to be incurred by another clause of this definition of Permitted
Indebtedness (including the Guarantee by the Company or any of its Restricted
Subsidiaries of (i) the Initial Securities and the related Exchange Securities
and (ii) Existing Indebtedness);

 

(16) Indebtedness incurred in respect of workers’ compensation claims, self
insurance obligations, performance, surety and similar bonds and completion
Guarantees provided by the Company or a Restricted Subsidiary in the ordinary
course of business;

 

(17) Indebtedness of a Restricted Subsidiary incurred and outstanding on the
date on which such Restricted Subsidiary was acquired by the Company (other than
Indebtedness incurred (a) to provide all or any portion of the funds utilized to
consummate the transaction or series of related transactions pursuant to which
such Restricted Subsidiary became a Restricted Subsidiary or was otherwise
acquired by the Company or (b) otherwise in connection with, or in contemplation
of, such acquisition); provided, however, that at the time such Restricted
Subsidiary is acquired by the Company, the Company would have been able to incur
$1.00 of additional Indebtedness pursuant to the first paragraph of this Section
4.03 after giving effect to the incurrence of such Indebtedness pursuant to this
clause (17);

 

(18) Indebtedness arising from agreements of the Company or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or Capital Stock of a Restricted Subsidiary,
provided that the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds actually received by the
Company and its Restricted Subsidiaries in connection with such disposition plus
$5.0 million; and

 

45



--------------------------------------------------------------------------------

(19) additional Indebtedness of the Company in an aggregate principal amount not
to exceed $30.0 million at any one time outstanding.

 

For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness incurred pursuant to and in compliance
with, this Section 4.03:

 

(1) subject to clause (2) below, in the event that Indebtedness meets the
criteria of more than one of the types of Indebtedness described in the first or
second paragraphs of this Section 4.03, the Company, in its sole discretion,
will classify such item of Indebtedness on the date of incurrence and only be
required to include the amount and type of such Indebtedness in one of such
clauses;

 

(2) all Indebtedness outstanding on the Issue Date under the Senior Credit
Facility shall be deemed initially incurred on the Issue Date under clause (2)
of the second paragraph of this Section 4.03 and not the first paragraph or any
other clause of the second paragraph of this Section 4.03;

 

(3) Guarantees of, or obligations in respect of letters of credit relating to,
Indebtedness which is otherwise included in the determination of a particular
amount of Indebtedness shall not be included;

 

(4) if obligations in respect of letters of credit are incurred pursuant to the
Senior Credit Facility and are being treated as incurred pursuant to clause (2)
of the second paragraph of this Section 4.03 and the letters of credit relate to
other Indebtedness, then such other Indebtedness shall not be included;

 

(5) the principal amount of any Disqualified Stock of the Company or a
Restricted Subsidiary, or Preferred Stock of a Restricted Subsidiary that is not
a Subsidiary Guarantor, will be equal to the greater of the maximum mandatory
redemption or repurchase price (not including, in either case, any redemption or
repurchase premium) or the liquidation preference thereof;

 

(6) Indebtedness permitted by this Section 4.03 need not be permitted solely by
reference to one provision permitting such Indebtedness but may be permitted in
part by one such provision and in part by one or more other provisions of this
Section 4.03 permitting such Indebtedness; and

 

(7) the amount of Indebtedness issued at a price that is less than the principal
amount thereof will be equal to the amount of the liability in respect thereof
determined in accordance with GAAP.

 

Section 4.04. Limitation on Layering.

 

The Company will not, and will not cause or permit any Subsidiary Guarantor to
directly or indirectly incur, or be liable for any Indebtedness that expressly
ranks senior in right of payment to the Securities or the Subsidiary Guarantees
of such Subsidiary Guarantor, as the case may be, and subordinate in right of
payment to any other Indebtedness of the Company or such Subsidiary Guarantor,
as the case may be.

 

Section 4.05. Limitation on Restricted Payments.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly:

 

(1) declare or pay any dividend or make any distribution on account of the
Capital Stock of the Company (other than dividends or distributions payable in
Qualified Capital Stock of the Company);

 

46



--------------------------------------------------------------------------------

(2) redeem any of the Capital Stock of the Company or any warrants, rights or
options to purchase or acquire shares of any class of such Capital Stock;

 

(3) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment, or
maturity, any Indebtedness subordinate to the Securities;

 

(4) make any Investment (other than Permitted Investments) (all such payments
and other actions set forth in clauses (1), (2), (3) and (4) above being
collectively referred to as a “Restricted Payment”)

 

unless, at the time of and after giving effect to such Restricted Payment:

 

(a) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

 

(b) the Company would, at the time of such Restricted Payment and after giving
pro forma effect thereto, have been permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Consolidated Fixed Charge Coverage Ratio
test set forth in the first paragraph of Section 4.03; and

 

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and the Restricted Subsidiaries after
the Issue Date, is less than or equal to the sum, without duplication, of:

 

(i) 50% of the Consolidated Net Income of the Company for the period (taken as
one accounting period) from the fiscal quarter that first begins after the Issue
Date to the end of the Company’s most recently ended fiscal quarter for which
internal financial statements are available at the time of such Restricted
Payment (or, if such Consolidated Net Income for such period is a loss, less
100% of such deficit), plus

 

(ii) 100% of the aggregate net cash proceeds received by the Company since the
Issue Date and on or prior to the date of the Restricted Payment from any Person
(other than one of the Company’s Subsidiaries) from the issue and sale of the
Company’s Qualified Capital Stock or from any equity contribution from a holder
of the Capital Stock of the Company (other than Qualified Capital Stock), or any
equity contribution, the proceeds of which are to be used to redeem Securities
pursuant to paragraph 6 of the Securities; plus

 

(iii) the principal amount of any Indebtedness of the Company or any Restricted
Subsidiary of the Company incurred after the Issue Date which has been converted
into or exchanged for Qualified Capital Stock of the Company (minus the amount
of any cash or property distributed by the Company or any Restricted Subsidiary
upon such conversion or exchange); plus

 

(iv) the amount equal to the net reduction in Investments (other than Permitted
Investments) made by the Company or any of its Restricted Subsidiaries in any
Person resulting from, without duplication:

 

(A) repurchases or redemptions of such Investments, proceeds realized upon the
sale of such Investments to an unaffiliated purchaser and repayments of

 

47



--------------------------------------------------------------------------------

loans or advances or other transfers of assets by such Person to the Company or
any of the Restricted Subsidiaries; or

 

(B) the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued in each case as provided in the definition of “Investment”) not to
exceed the initial amount of the Restricted Payment in such Unrestricted
Subsidiary;

 

provided that no amount shall be included under this clause (iv) to the extent
already included in the calculation of Consolidated Net Income.

 

The preceding provisions of this Section 4.05 will not prohibit:

 

(1) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Indenture;

 

(2) so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof, the redemption, repurchase,
retirement, defeasance or other acquisition of any of the Company’s subordinated
Indebtedness or Capital Stock in exchange for, or out of the net cash proceeds
of the substantially concurrent sale of Qualified Capital Stock of the Company;
provided that the amount of any such net cash proceeds that are utilized for any
such redemption, repurchase, retirement, defeasance or other acquisition shall
be excluded from the portion of Restricted Payments relating to cash proceeds
from equity transactions described in the preceding paragraph;

 

(3) so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof, the defeasance, redemption,
repurchase or other acquisition of subordinated Indebtedness of the Company with
the net cash proceeds from a substantially concurrent sale of subordinated
Indebtedness of the Company;

 

(4) so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof, the payment of any dividends
or distributions by the Company to Holdings which Holdings promptly applies to
repurchase its Capital Stock, including rights, options or warrants to acquire
such Capital Stock, from employees of Holdings or any of its Subsidiaries or
their authorized representatives upon the death, disability or termination of
employment of such employees, provided that the aggregate amount of such
payments do not exceed $2.0 million in any fiscal year; provided, however, that
amounts not expended in any calendar year may be expended in succeeding fiscal
years up to a maximum of $6.0 million in any fiscal year;

 

(5) so long as no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof, Restricted Payments not to
exceed $15.0 million during the term of this Indenture;

 

(6) dividends or payments to Holdings for overhead expenses, including legal,
accounting and other professional fees, directly attributable to the operations
of the Company and the Restricted Subsidiaries;

 

(7) the payment of any dividends or distributions by the Company to Holdings
that Holdings promptly applies to repurchase options to purchase Holdings’
Capital Stock held by a former employee or payment made by the Company to such
former employee in consideration for the cancellation of such

 

48



--------------------------------------------------------------------------------

former employee’s options to purchase Holdings’ Capital Stock; provided,
however, that the aggregate amount of such dividends or distributions or
payments shall not exceed $3.0 million;

 

(8) the distribution or payment of dividends by the Company (i) to Holdings that
Holdings promptly applies to either pay dividends to Holdings stockholders or to
repurchase shares of Holdings Capital Stock or (ii) to make a distribution to
employees and a director who hold options to purchase Holdings Capital Stock pro
rata in relation to the shares of Holdings Capital Stock issuable upon exercise
of such options, in either case within a reasonable time after the Issue Date
with the proceeds from the Initial Securities and the borrowings under the
Senior Credit Facility; and

 

(9) the payment of dividends on the Company’s Common Stock (or dividends,
distributions or advances to Holdings to allow Holdings to pay dividends on
Holdings’ Common Stock) following the first Public Equity Offering of the
Company’s Common Stock (or of Holdings’ Common Stock, as the case may be) after
the Issue Date, of, whichever is earlier, (i) in the case of the first public
offering of the Company’s Common Stock, up to 6% per annum of the Equity
Offering Net Cash Proceeds received by the Company in such public offering or
(ii) in the case of the first Public Equity Offering of Holdings’ Common Stock,
up to 6% per annum of the amount contributed by Holdings to the Company from the
Equity Offering Net Cash Proceeds received by Holdings in such public offering,
in each case, other than public offerings of the Company’s or Holdings’ Common
Stock registered on Form S-4 or S-8.

 

In determining the aggregate amount of Restricted Payments made under the first
paragraph of this Section 4.05, amounts expended under clauses (1), (4) and (9)
of the immediately preceding paragraph will be included, but amounts under
clauses (2), (3), (5), (6), (7) and (8) of the immediately preceding paragraph
will not be included.

 

The amount of all Restricted Payments, other than cash, shall be the fair market
value, on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The fair
market value of any assets or securities that are required to be valued by this
Section 4.05 shall be determined by the Company’s Board of Directors.

 

Section 4.06. Limitation on Asset Sales.

 

(a) The Company will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:

 

(1) the Company or the Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value of the assets sold or otherwise disposed of; and

 

(2) at least 75% of the consideration therefore received by the Company or such
Restricted Subsidiary is in the form of cash or Cash Equivalents.

 

However, the Company and the Restricted Subsidiaries will be permitted to
consummate an Asset Sale without complying with the preceding paragraph if:

 

(1) the Company or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets or other property sold, issued or otherwise disposed
of; and

 

49



--------------------------------------------------------------------------------

(2) at least 75% of the consideration for such Asset Sale constitutes cash or
Replacement Assets; provided that any consideration not constituting Replacement
Assets, received by the Company or any of the Restricted Subsidiaries in
connection with any Asset Sale permitted to be consummated under this paragraph
shall constitute Net Cash Proceeds subject to the provisions of the next
paragraph.

 

(b) Within 360 days of the receipt of any Net Cash Proceeds from an Asset Sale,
the Company may apply such Net Cash Proceeds, at its option:

 

(1) to prepay Indebtedness under the Senior Credit Facility and permanently
reduce the availability thereunder;

 

(2) to repay any Senior Indebtedness and permanently reduce the availability
thereunder;

 

(3) to make an investment in Replacement Assets; or

 

(4) to effect a combination of the transactions set forth in clauses (1) through
(3) above.

 

When the aggregate amount of Net Cash Proceeds from Asset Sales which are not
applied or invested as provided in the preceding paragraph (“Excess Proceeds”)
exceeds $10.0 million, the Company shall make an offer to all Holders to
purchase on a pro rata basis, that amount of Securities equal to the amount of
Excess Proceeds. The offer price will be equal to 100% of the principal amount
thereof, plus accrued and unpaid interest, if any, to the date of purchase and
will be paid in cash. On the 361st day after an Asset Sale or such earlier date,
if any, as the Board of Directors of the Company or of such Restricted
Subsidiary determines, as the case may be, not to apply the Net Cash Proceeds
relating to such Asset Sale as set forth in clauses (1) through (4) of the
immediately preceding paragraph, (each, a “Net Proceeds Offer Trigger Date”),
the Company shall make the offer to purchase (the “Net Proceeds Offer”) on a
date (the “Net Proceeds Offer Payment Date”) not less than 30 nor more than 60
days following the applicable Net Proceeds Offer Trigger Date. If at any time
any non-cash consideration received by the Company or any Restricted Subsidiary,
as the case may be, in connection with any Asset Sale is converted into or sold
or otherwise disposed of for cash (other than interest received with respect to
any such non-cash consideration), then such conversion or disposition shall be
deemed to constitute an Asset Sale hereunder and the Net Cash Proceeds thereof
shall be applied in accordance with this covenant.

 

In the event of the transfer of substantially all, but not all, of the property
and assets of the Company and its Restricted Subsidiaries as an entirety to a
Person in a transaction permitted under Section 5.01, the successor corporation
shall be deemed to have sold the properties and assets of the Company and the
Restricted Subsidiaries not so transferred for purposes of this Section 4.06 and
shall comply with the provisions of this Section 4.06 in connection with such
deemed sale. In addition, the fair market value of such properties and assets of
the Company or its Restricted Subsidiaries deemed to be sold shall be deemed to
be Net Cash Proceeds for purposes of this covenant.

 

50



--------------------------------------------------------------------------------

(c) Within 30 days following the Net Proceeds Offer Trigger Date, the Company
shall send, by first class mail, postage prepaid, a notice to each Holder of
Securities, with a copy to the Trustee, which notice shall govern the terms of
the Net Proceeds Offer. The notice to the Holders shall contain all instructions
and materials necessary to enable such Holders to tender Securities pursuant to
the Net Proceeds Offer. Such notice shall state:

 

(1) that the Net Proceeds Offer is being made pursuant to this Section 4.06 and
that all Securities validly tendered, in whole or in part, and not withdrawn
will be accepted for payment; provided, however, that to the extent that Holders
validly tender Securities in an amount exceeding the Net Proceeds Offer Amount,
Securities of tendering Holders will be repurchased on a pro rata basis;

 

(2) the repurchase price (including the amount of accrued interest, if any) and
the repurchase date (which shall be no earlier than 30 days nor later than 60
days following the applicable Net Proceeds Offer Trigger Date, other than as may
be required by law) and that the Net Proceeds Offer will remain open for a
period of 20 business days or such longer period as may be required by law;

 

(3) that any Security not tendered will continue to accrue interest;

 

(4) that, unless the Company defaults in making payment therefor, any Security
accepted for payment pursuant to the Net Proceeds Offer shall cease to accrue
interest after the Net Proceeds Offer Payment Date;

 

(5) that Holders electing to have a Security purchased pursuant to a Net
Proceeds Offer will be required to surrender the Security, with the form
entitled “Option of Holder to Elect Repurchase” on the reverse of the Security
completed, to the Paying Agent at the address specified in the notice prior to
the close of business on the third Business Day prior to the Net Proceeds Offer
Payment Date;

 

(6) that Holders will be entitled to withdraw their election if the Paying Agent
receives, not later than five Business Days prior to the Net Proceeds Offer
Payment Date, a telegram, telex, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Securities the Holder
delivered for purchase and a statement that such Holder is withdrawing his
election to have such Security purchased;

 

(7) that Holders whose Securities are purchased only in part will be issued new
Securities in a principal amount equal to the unpurchased portion of the
Securities surrendered; provided, however, that each Security repurchased and
each new Security issued shall be in a principal amount of $1,000 or integral
multiples thereof; and

 

(8) the circumstances and relevant facts regarding the applicable Asset Sale.

 

(d) On or before the Net Proceeds Offer Payment Date, the Company shall (i)
accept for payment Securities or portions thereof (in integral multiples of
$1,000) validly tendered pursuant to the Net Proceeds Offer, (ii) deposit with
the Paying Agent in accordance with Section 2.14 cash or Cash Equivalents
sufficient to pay the repurchase price plus accrued and unpaid interest, if any,
of all Securities so tendered and (iii) deliver to the Trustee Securities so
accepted together with an Officers’ Certificate stating the Securities or
portions thereof being repurchased by the Company. Upon receipt by the Paying
Agent of the monies specified in clause (ii) above and a copy of the Officers’
Certificate specified in clause (iii) above, the Paying Agent shall promptly
mail to the Holders so accepted payment in an amount equal to the repurchase
price plus accrued and unpaid interest, if any, out of the funds deposited with
the Paying Agent in accordance with the preceding sentence. The Trustee shall
promptly authenticate and mail to such Holders new Securities equal in principal
amount to any unpurchased portion of the Securities surrendered. Upon the
payment of the repurchase price for the Securities accepted for repurchase, the
Trustee shall return the Securities repurchased to the Company for

 

51



--------------------------------------------------------------------------------

cancellation. Any monies remaining after the repurchase of Securities pursuant
to a Net Proceeds Offer shall be returned within three Business Days by the
Trustee to the Company except with respect to monies owed as obligations to the
Trustee pursuant to Article Seven. For purposes of this Section 4.06, the
Trustee shall, except with respect to monies owed as obligations to the Trustee
pursuant to Article Seven, act as the Paying Agent.

 

(e) The Company shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of Securities pursuant to a Net Proceeds Offer. To the extent that
the provisions of any securities laws or regulations conflict with this Section
4.06, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under this
Section 4.06 by virtue thereof.

 

Section 4.07. Limitation on Restrictions on Distributions from Restricted
Subsidiaries.

 

The Company will not, and will not cause or permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or permit to
exist or become effective any encumbrance or restriction on the ability of any
of its Restricted Subsidiaries to:

 

(1) pay dividends or make any other distributions on or in respect of their
Capital Stock;

 

(2) make loans or advances or to pay any Indebtedness or other obligation owed
to the Company or any of the Restricted Subsidiaries; or

 

(3) transfer any of the Company’s or the Restricted Subsidiaries’ property or
assets to the Company or any other Restricted Subsidiary.

 

However, the preceding restrictions will not apply to encumbrances or
restrictions existing under or by reason of:

 

(1) applicable law;

 

(2) this Indenture;

 

(3) customary non-assignment provisions of any contract or any lease entered
into in the ordinary course of business and consistent with past practices
governing a leasehold interest of any Restricted Subsidiary;

 

(4) any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired;

 

(5) agreements existing on the Issue Date, to the extent and in the manner such
agreements are in effect on the Issue Date;

 

(6) customary Liens granted by the Company or any Restricted Subsidiary to
secure Senior Indebtedness or Senior Indebtedness of a Restricted Subsidiary;

 

(7) an agreement governing Indebtedness incurred to Refinance the Indebtedness
issued, assumed or incurred pursuant to an agreement referred to in clause (2),
(3), (5), (6) or (7) of the second paragraph of Section 4.03; provided that the
provisions relating to such encumbrance or restriction

 

52



--------------------------------------------------------------------------------

contained in any such Indebtedness are no less favorable to the Company in any
material respect as determined by the Board of Directors of the Company in their
reasonable and good faith judgment than the provisions relating to such
encumbrance or restriction contained in agreements referred to in such clauses;

 

(8) Purchase Money Indebtedness for property or assets acquired in the ordinary
course of business that only imposes encumbrances or restrictions on the
property so acquired;

 

(9) Permitted Liens; and

 

(10) any agreement for the sale or disposition of the Capital Stock or assets of
a Restricted Subsidiary; provided that such encumbrances and restrictions are
only applicable to such assets or Restricted Subsidiary, as applicable, and any
such sale or disposition is made in compliance with Section 4.06.

 

Section 4.08. Limitation on Liens.

 

The Company will not, and will not permit any Restricted Subsidiary to, incur or
suffer to exist any Lien, other than Permitted Liens, on property or assets of
the Company or the Restricted Subsidiaries to secure Indebtedness that is pari
passu or subordinated in right of payment to the Securities or the Subsidiary
Guarantees without making, or causing such Restricted Subsidiary to make,
effective provision for securing the Securities or the Subsidiary Guarantees;
provided that:

 

(1) in the case of a Lien securing Indebtedness that is pari passu with the
Securities or the Subsidiary Guarantees, the Lien securing the Securities or the
Subsidiary Guarantees is senior or pari passu in priority with such Lien; and

 

(2) in the case of a Lien securing Indebtedness that is subordinated in right of
payment to the Securities or the Subsidiary Guarantees, the Lien securing the
Securities or the Subsidiary Guarantees is senior in priority to such Lien.

 

Notwithstanding the foregoing, any security interest granted by the Company or
any Restricted Subsidiary to secure the Securities or the Subsidiary Guarantees
created pursuant to the previous paragraph will provide that such security
interest shall be automatically and unconditionally released and discharged upon
the release by the holders of the Indebtedness of the Company or any Restricted
Subsidiary described in the previous paragraph of their security interest
(including any deemed release upon indefeasible payment in full of all
obligations under such Indebtedness), at a time when:

 

(1) no other Indebtedness that is pari passu or subordinated in right of payment
to the Securities or the Subsidiary Guarantees has been secured by such property
or assets of the Company or any such Restricted Subsidiary; or

 

(2) the holders of all such other Indebtedness which is secured by such property
or assets of the Company or any such Restricted Subsidiary release their
security interest in such property or assets (including any deemed release upon
indefeasible payment in full of all obligations under such Indebtedness).

 

53



--------------------------------------------------------------------------------

Section 4.09. Limitation on Affiliate Transactions.

 

The Company will not, and will not permit any of the Restricted Subsidiaries to,
enter into or permit or suffer to exist any transaction or series of related
transactions with, or for the benefit of, any Affiliate (each, an “Affiliate
Transaction”), unless:

 

(1) such Affiliate Transaction is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person; and

 

(2) the Company delivers to the Trustee:

 

(a) with respect to any Affiliate Transaction or a series of related Affiliate
Transactions involving aggregate consideration in excess of $5.0 million, a
resolution of the Board of Directors of the Company set forth in an Officer’s
Certificate certifying that such Affiliate Transaction complies with clause (1)
above and that such Affiliate Transaction has been approved by a majority of the
disinterested members of the Board of Directors; and

 

(b) with respect to any Affiliate Transaction or a series of related Affiliate
Transactions involving aggregate consideration in excess of $10.0 million, an
opinion as to the fairness to the Holders of such Affiliate Transaction from a
financial point of view issued by an Independent Financial Advisor.

 

The following items shall not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of the prior paragraph:

 

(1) transactions between or among the Company and/or the Restricted
Subsidiaries;

 

(2) payment of reasonable fees and compensation paid to, and indemnity provided
on behalf of, the Company’s and or any of the Restricted Subsidiaries’ officers,
directors, employees or consultants and determined in good faith by the
Company’s Board of Directors;

 

(3) agreements in effect on the Issue Date, which consist of:

 

(a) the Stockholders Agreement among the several stockholders of Holdings; and

 

(b) the Registration Rights Agreement among the several stockholders Holdings;
and

 

(4) Restricted Payments that are permitted by the provisions of this Indenture.

 

Section 4.10. Change of Control.

 

(a) If a Change of Control occurs, each Holder will have the right to require
the Company to make an offer (a “Change of Control Offer”) to each Holder to
repurchase all or any part, equal to $1,000 or an integral multiple thereof, of
such Holder’s Securities. In the Change of Control offer, the Company will offer
payment in cash equal to 101% of the principal amount thereof, plus accrued and
unpaid interest, if any, thereon to the date of purchase (the “Change of Control
Payment”). Within 30 days following a Change of Control, the Company will mail a
notice to each Holder describing the transaction or transactions that constitute
the Change of Control and offering to repurchase Securities on the date
specified in such notice, which date shall be no earlier than 30 days and no
later than 60 days from the date such notice is mailed (the “Change of Control
Payment Date”).

 

54



--------------------------------------------------------------------------------

(b) Prior to complying with the provisions of this Section 4.10, but in any
event within 30 days following a Change of Control, if the repurchase of
Securities would violate any other Indebtedness, the Company will either repay
all such Indebtedness or obtain the requisite consents, if any, under all
agreements governing such Indebtedness to permit the repurchase of Securities.
The Company will publicly announce the results of the Change of Control Offer on
or as soon as practicable after the Change of Control Payment Date.

 

(c) Within 30 days following the Change of Control, the Company shall send, by
first class mail, postage prepaid, a notice to each Holder of Securities, with
copy to the Trustee, which notice shall govern the terms of the Change of
Control Offer. The notice to the Holders shall contain all instructions and
materials necessary to enable such Holders to tender Securities pursuant to the
Change of Control Offer. Such notice shall state:

 

(1) that the Change of Control Offer is being made pursuant to this Section 4.10
and that all Securities validly tendered and not withdrawn will be accepted for
payment;

 

(2) the repurchase price (including the amount of accrued interest, if any) and
the Change of Control Payment Date;

 

(3) that any Security not tendered will continue to accrue interest;

 

(4) that, unless the Company defaults in making payment therefor, any Security
accepted for payment pursuant to the Change of Control Offer shall cease to
accrue interest after the Change of Control Payment Date;

 

(5) that Holders electing to have a Security purchased pursuant to a Change of
Control Offer will be required to surrender the Security, with the form entitled
“Option of Holder to Elect Repurchase” on the reverse of the Security completed,
to the Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day prior to the Change of Control Payment Date;

 

(6) that Holders will be entitled to withdraw their election if the Paying Agent
receives, not later than five Business Days prior to the Change of Control
Payment Date, a telegram, telex, facsimile transmission or letter setting forth
the name of the Holder, the principal amount of the Securities the Holder
delivered for purchase and a statement that such Holder is withdrawing his
election to have such Security purchased;

 

(7) that Holders whose Securities are purchased only in part will be issued new
Securities in a principal amount equal to the unpurchased portion of the
Securities surrendered; provided that each Security repurchased and each new
Security issued shall be in a principal amount of $1,000 or integral multiples
thereof; and

 

(8) the circumstances and relevant facts regarding such Change of Control.

 

(d) On the Change of Control Payment Date, the Company will, to the extent
lawful:

 

(1) accept for payment all Securities or portions thereof properly tendered
pursuant to the Change of Control Offer;

 

(2) deposit with the paying agent an amount equal to the Change of Control
Payment in respect of all Securities or portions thereof so tendered; and

 

55



--------------------------------------------------------------------------------

(3) deliver or cause to be delivered to the Trustee the Securities so accepted
together with an Officers’ Certificate stating the aggregate principal amount of
Securities or portions thereof being purchased by the Company.

 

(e) The paying agent will promptly mail to each holder of Securities so tendered
the change of control payment for such Securities, and the Trustee will promptly
authenticate and mail, or cause to be transferred by book-entry, to each Holder
a new Security equal in aggregate principal amount to any unpurchased portion of
the Securities surrendered, if any; provided that each such new Security will be
in a principal amount of $1,000 or an integral multiple thereof.

 

(f) The Company will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws and regulations are applicable in connection with the
repurchase of the Securities as a result of a Change of Control. To the extent
that the provisions of any securities laws or regulations conflict with
provisions of this Section 4.10, the Company will comply with the applicable
securities laws and regulations and will not be deemed to have breached its
obligations under this paragraph by virtue thereof.

 

(g) The Company will not be required to make a Change of Control Offer upon a
Change of Control if a third party makes the Change of Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Indenture applicable to a Change of Control Offer made by the Company
and purchases all Securities validly tendered and not withdrawn under such
Change of Control Offer.

 

Section 4.11. Future Subsidiary Guarantees.

 

If the Company or any of its Restricted Subsidiaries transfer or cause to be
transferred, in one transaction or a series of related transactions, any
property to any Restricted Subsidiary that is not a Subsidiary Guarantor, or if
the Company or any of its Restricted Subsidiaries organize, acquire or otherwise
invest in another Restricted Subsidiary, then such transferee or newly acquired
or other Restricted Subsidiary shall execute and deliver to the Trustee a
supplemental indenture as a Subsidiary Guarantor and deliver to the Trustee an
Opinion of Counsel that such supplemental indenture has been duly authorized,
executed and delivered by such Restricted Subsidiary and constitutes a legal,
valid, binding and enforceable obligation of such Restricted Subsidiary.
Thereafter, such Restricted Subsidiary shall be a Subsidiary Guarantor for all
purposes of this Indenture.

 

Section 4.12. Designation of Restricted and Unrestricted Subsidiaries.

 

The Company may designate any Restricted Subsidiary to be an Unrestricted
Subsidiary if that designation would not cause a Default. If a Restricted
Subsidiary is designated as an Unrestricted Subsidiary, all outstanding
Investments owned by the Company and its Restricted Subsidiaries in the
Subsidiary so designated will be deemed to be an Investment constituting a
Restricted Payment made as of the time of such designation. All such outstanding
Investments will be valued at the fair market value of the Company’s
proportionate interest in the net worth of such Subsidiary at the time of such
designation calculated in accordance with GAAP. That designation will only be
permitted if such Restricted Payment would be permitted at that time. The Board
of Directors may redesignate any Unrestricted Subsidiary to be a Restricted
Subsidiary if the redesignation would not cause a Default and all Liens and
Indebtedness of such Unrestricted Subsidiary outstanding immediately after such
redesignation would, if incurred at such time, have been permitted to be
incurred for all purposes of the Indenture.

 

56



--------------------------------------------------------------------------------

Neither the Company nor any Restricted Subsidiary shall at any time:

 

(1) provide credit support for or Guarantee any Indebtedness of any Unrestricted
Subsidiary;

 

(2) be directly or indirectly liable for any Indebtedness of any Unrestricted
Subsidiary; or

 

(3) be directly or indirectly liable for any Indebtedness which provides that
the holder thereof may (upon notice, lapse of time or both) declare a default
thereon or cause the payment thereof to be accelerated or payable prior to its
final scheduled maturity upon the occurrence of a default with respect to any
Indebtedness of any Unrestricted Subsidiary.

 

Section 4.13. Conduct of Business.

 

The Company and its Restricted Subsidiaries will not engage in any businesses
other than Permitted Businesses.

 

Section 4.14. Reports to Holders.

 

Whether or not required by the rules and regulations of the Commission, so long
as any Securities are outstanding, the Company will furnish to the Trustee,
within the time periods specified in the Commission’s rules and regulations:

 

(1) all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Company
were required to file these forms, including a “Management’s discussion and
analysis of financial condition and results of operations” that describes the
financial condition and results of operations of the Company and its
consolidated Subsidiaries (showing in reasonable detail, either on the face of
the financial statements or in the footnotes thereto and in “Management’s
discussion and analysis of financial condition and results of operations,” the
financial condition and results of operations of the Company and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Company (unless immaterial and not required
by Commission rules)) and, with respect to the annual consolidated financial
statements only, a report thereon by the Company’s certified independent
accountants; and

 

(2) all current reports that would be required to be filed with the Commission
on Form 8-K if the Company were required to file these reports.

 

In addition, whether or not required by the rules and regulations of the
Commission, the Company will file a copy of all of the information and reports
referred to in the above clauses with the Commission for public availability
within the time periods specified in the Commission’s rules and regulations
(unless the Commission will not accept such a filing) and make this information
available to securities analysts and prospective investors upon request.

 

In addition, the Company will furnish the holders, and securities analysts and
prospective investors upon their request, information required to be delivered
under Rule 144A(d)(4) under the Securities Act. For purposes of this covenant,
the Company will be deemed to have furnished such information if it has filed
the reports referred to in the first paragraph of this covenant above with the
Commission and such reports are publicly available.

 

The Trustee hereby disclaims any verification or responsibility for the validity
of any financial information furnished to the Holders pursuant to this Section
4.14.

 

57



--------------------------------------------------------------------------------

Section 4.15. Corporate Existence.

 

Subject to Article Five, the Company shall do or shall cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence and the corporate, partnership or other existence of each Restricted
Subsidiary in accordance with the respective organizational documents of each
such Restricted Subsidiary and the rights (charter and statutory) and material
franchises of the Company and the Restricted Subsidiaries; provided, however,
that the Company shall not be required to preserve any such right or franchise,
or the corporate existence of any Restricted Subsidiary, if the Board of
Directors of the Company shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Company and the
Restricted Subsidiaries, taken as a whole, and that the loss thereof is not, and
will not be, adverse in any material respect to the Holders; provided, further,
however, that a determination of the Board of Directors of the Company shall not
be required in the event of a merger of one or more Wholly-Owned Restricted
Subsidiaries of the Company with or into another Wholly-Owned Restricted
Subsidiary of the Company or another Person, if the surviving Person is a
Wholly-Owned Restricted Subsidiary of the Company organized under the laws of
the United States or a State thereof or of the District of Columbia.

 

Section 4.16. Payment of Taxes and Other Claims.

 

The Company shall pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (1) all material taxes, assessments and
governmental charges levied or imposed upon the Company or any Restricted
Subsidiary or upon the income, profits or property of the Company or any
Restricted Subsidiary and (2) all lawful claims for labor, materials and
supplies which, in each case, if unpaid, might by law become a material
liability, or Lien upon the property, of the Company or any Restricted
Subsidiary; provided, however, that the Company shall not be required to pay or
discharge or cause to be paid or discharged any such tax, assessment, charge or
claim whose amount, applicability or validity is being contested in good faith
by appropriate proceedings and for which appropriate provision has been made.

 

Section 4.17. Notice of Defaults.

 

(a) In the event that any Indebtedness of the Company or any of its Subsidiaries
is declared due and payable before its maturity because of the occurrence of any
default (or any event which, with notice or lapse of time, or both, would
constitute such a default) under such Indebtedness, the Company shall promptly
give written notice to the Trustee of such declaration, the status of such
default or event and what action the Company is taking or proposes to take with
respect thereto.

 

(b) Upon becoming aware of any Default or Event of Default, the Company shall
promptly deliver an Officers’ Certificate to the Trustee specifying the Default
or Event of Default.

 

Section 4.18. Maintenance of Properties and Insurance.

 

(a) The Company shall cause all material properties owned by or leased to it or
any Restricted Subsidiary and used or useful in the conduct of its business or
the business of any Restricted Subsidiary to be maintained and kept in normal
condition, repair and working order and supplied with all necessary equipment
and shall cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Company may
be necessary, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times; provided, however, that
nothing in this Section 4.18 shall prevent the Company or any Restricted
Subsidiary from discontinuing the use, operation or maintenance of any of such
properties, or disposing

 

58



--------------------------------------------------------------------------------

of any of them, if such discontinuance or disposal is, in the judgment of the
Board of Directors or of the board of directors of the Restricted Subsidiary
concerned, or of an officer (or other agent employed by the Company or of any
Restricted Subsidiary) of the Company or such Restricted Subsidiary having
managerial responsibility for any such property, desirable in the conduct of the
business of the Company or any Restricted Subsidiary, and if such discontinuance
or disposal is not adverse in any material respect to the Holders.

 

(b) The Company shall maintain, and shall cause the Restricted Subsidiaries to
maintain, insurance with responsible carriers against such risks and in such
amounts, and with such deductibles, retentions, self-insured amounts and
co-insurance provisions, as are customarily carried by similar businesses of
similar size, including property and casualty loss, and workers’ compensation
insurance.

 

Section 4.19. Compliance Certificate.

 

The Company shall deliver to the Trustee within 90 days after the close of each
fiscal year a certificate signed by the principal executive officer or chief
financial officer stating that a review of the activities of the Company has
been made under the supervision of the signing officers with a view to
determining whether a Default or Event of Default has occurred and whether or
not the signers know of any Default or Event of Default by the Company that
occurred during such fiscal year. If they do know of such a Default or Event of
Default, the certificate shall describe all such Defaults or Events of Default,
their status and the action the Company is taking or proposes to take with
respect thereto. The first certificate to be delivered by the Company pursuant
to this Section 4.19 shall be for the fiscal year ending January 2, 2005.

 

Section 4.20. Waiver of Stay, Extension or Usury Laws.

 

Each of the Company and the Subsidiary Guarantors covenants (to the extent that
it may lawfully do so) that it shall not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury law or other law, which would prohibit or forgive the
Company or such Subsidiary Guarantor from paying all or any portion of the
principal of and/or interest, if any, on the Securities as contemplated herein,
wherever enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this Indenture; and (to the extent that it may
lawfully do so) the Company and each Subsidiary Guarantor hereby expressly
waives all benefit or advantage of any such law, and covenants that it shall not
hinder, delay or impede the execution of any power herein granted to the
Trustee, but shall suffer and permit the execution of every such power as though
no such law had been enacted.

 

Section 4.21. Payments for Consent.

 

Neither the Company nor any of its Subsidiaries will, directly or indirectly,
pay or cause to be paid any consideration, whether by way of interest, fee or
otherwise, to any Holder for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of the Securities, this Indenture or
the Registration Rights Agreement unless such consideration is offered to be
paid or is paid to all Holders that consent, waive or agree to amend in the time
frame set forth in the solicitation documents relating to such consent, waiver
or agreement.

 

59



--------------------------------------------------------------------------------

 

ARTICLE V

 

MERGERS; SUCCESSOR CORPORATION

 

Section 5.01. Merger, Consolidation and Sale of Assets.

 

The Company will not, in a single transaction or series of related transactions:

 

(1) consolidate or merge with or into another Person, whether or not the Company
is the surviving corporation; or

 

(2) sell, assign, transfer, convey, lease or otherwise dispose of all or
substantially all of the properties or assets of the Company, in one or more
related transactions, to another Person, unless:

 

(a) either:

 

(i) the Company is the surviving or continuing corporation; or

 

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Company) or to which such sale, assignment, transfer, conveyance,
lease or other disposition shall have been made is a corporation organized or
existing under the laws of the United States, any state of the United States or
the District of Columbia;

 

(b) the Person formed by or surviving any such consolidation or merger (if other
than the Company) or to which such sale, assignment, transfer, conveyance, lease
or other disposition shall have been made assumes all the obligations of the
Company under the Securities and this Indenture pursuant to a supplemental
indenture reasonably satisfactory to the Trustee;

 

(c) immediately after such transaction no Default or Event of Default exists;
and

 

(d) the Company or the Person formed by or surviving any such consolidation or
merger (if other than the Company) will, on the date of such transaction after
giving pro forma effect thereto and any relating financing transactions as if
the same had occurred at the beginning of the applicable Four-Quarter Period, be
able to incur at least $1.00 of additional Indebtedness pursuant to the
Consolidated Fixed Charge Coverage Ratio test set forth in the first paragraph
of Section 4.03.

 

For purposes of the foregoing, the transfer by lease, assignment, sale or
otherwise, in a single transaction or series of transactions, of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Company the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Company shall be deemed to
be the transfer of all or substantially all of the properties and assets of the
Company.

 

Each Subsidiary Guarantor will not, and the Company will not cause or permit any
Subsidiary Guarantor to, consolidate with or merge with or into any Person other
than the Company or any other Subsidiary Guarantor unless:

 

(1) the Person formed by or surviving any such consolidation or merger (if other
than the Subsidiary Guarantor) is a corporation organized or existing under the
laws of the United States, any state of the United States or the District of
Columbia;

 

60



--------------------------------------------------------------------------------

(2) such Person formed by or surviving any such consolidation or merger (if
other than the Subsidiary Guarantor) assumes all of the obligations of the
Subsidiary Guarantor on its Subsidiary Guarantee pursuant to a supplemental
indenture;

 

(3) immediately after such transaction, no Default or Event of Default exists;
and

 

(4) the Company will, on the date of such transaction after giving pro forma
effect thereto and any relating financing transactions as if the same had
occurred at the beginning of the applicable Four-Quarter Period, be able to
incur at least $1.00 of additional Indebtedness pursuant to the Consolidated
Fixed Charge Coverage Ratio test set forth in the first paragraph of Section
4.03.

 

Section 5.02. Successor Corporation Substituted.

 

In the event of any transaction (other than a lease) described in and complying
with the conditions listed in Section 5.01 in which the Company is not the
continuing corporation, the successor Person formed by such consolidation or
into which the Company is merged or to which such sale, assignment, transfer,
lease, conveyance or other disposition is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Company, as
applicable, under this Indenture and the Securities, as applicable, and the
Registration Rights Agreement with the same effect as if such surviving entity
had been named as such and the Company shall be discharged from its Obligations
under this Indenture and the Securities or such Subsidiary Guarantor shall be
discharged from its Obligations under this Indenture and its Subsidiary
Guarantee.

 

ARTICLE VI

 

DEFAULT AND REMEDIES

 

Section 6.01. Events of Default.

 

Each of the following shall be an “Event of Default” for purposes of this
Indenture:

 

(1) default for 30 days in the payment when due of interest or additional
interest (as required by the Registration Rights Agreement) on the Securities,
whether or not prohibited by Articles Eight or Twelve;

 

(2) default in payment when due of the principal of or premium, if any, on the
Securities, whether or not prohibited by Articles Eight or Twelve;

 

(3) failure by the Company or any Subsidiary Guarantor to comply with Section
5.01;

 

(4) failure for 30 days after written notice specifying any other failure to
comply with any other covenant or agreement contained in this Indenture (and
demanding that such default be remedied) from the Trustee or the Holders of at
least 25% of the outstanding principal amount of the Securities;

 

(5) default under one or more instruments under which there may be issued or by
which there may be secured or evidenced any Indebtedness having an outstanding
principal amount of $20.0 million or more, individually or in the aggregate, of
the Company or any of its Restricted Subsidiaries, if that default:

 

(a) results in the acceleration of such Indebtedness prior to its express
maturity; or

 

61



--------------------------------------------------------------------------------

(b) is caused by a failure to pay principal of such Indebtedness at its stated
maturity and the grace period provided in such Indebtedness on the date of such
default has expired;

 

(6) failure by the Company or any of its Restricted Subsidiaries to pay final
judgments aggregating in excess of $20.0 million, which judgments are not paid,
discharged or stayed, within a period of 60 days of the entry thereof;

 

(7) except as permitted by this Indenture, any Subsidiary Guarantee shall be
held in any judicial proceeding to be unenforceable or invalid or shall cease
for any reason to be in full force and effect or any Subsidiary Guarantor shall
deny or disaffirm its obligations under its Subsidiary Guarantee;

 

(8) the Company or any Significant Subsidiary pursuant to or within the meaning
of any Bankruptcy Law: (i) admits in writing its inability to pay its debts
generally as they become due; (ii) commences a voluntary case or proceeding;
(iii) consents to the entry of an order for relief against it in an involuntary
case or proceeding; (iv) consents or acquiesces in the institution of a
bankruptcy or insolvency proceeding against it; (v) consents to the appointment
of a Custodian of it or for all or substantially all of its property; or (vi)
makes a general assignment for the benefit of its creditors, or any of them
takes any action to authorize or effect any of the foregoing; and

 

(9) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that: (i) is for relief against the Company or any Significant
Subsidiary in an involuntary case or proceeding; (ii) appoints a Custodian of
the Company or any Significant Subsidiary for all or substantially all of its
property; or (iii) orders the liquidation of the Company or any Significant
Subsidiary; and in each case the order or decree remains unstayed and in effect
for 60 days; provided, however, that if the entry of such order or decree is
appealed and dismissed on appeal, then the Event of Default hereunder by reason
of the entry of such order or decree shall be deemed to have been cured.

 

The term “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal,
state or foreign law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator, sequestrator or similar official under
any Bankruptcy Law.

 

Section 6.02. Acceleration.

 

If an Event of Default (other than an Event of Default specified in clause (8)
or (9) of Section 6.01 with respect to the Company) shall occur and be
continuing, the Trustee or the Holders of at least 25% in aggregate principal
amount of outstanding Securities may declare the principal of, and premium, if
any, and accrued interest on all the Securities to be due and payable by notice
in writing to the Company (and to the Trustee if given by the Holders)
specifying the respective Event of Default and that it is a “notice of
acceleration,” and the same shall become immediately due and payable.

 

If an Event of Default specified in clause (8) or (9) of Section 6.01 with
respect to the Company occurs and is continuing, then all unpaid principal of,
and premium, if any, and accrued interest on all of

 

62



--------------------------------------------------------------------------------

the outstanding Securities shall ipso facto become and be immediately due and
payable without any declaration or other act on the part of the Trustee or any
Holder.

 

At any time after a declaration of acceleration with respect to the Securities
as described in the two preceding paragraphs, the Holders of a majority in
principal amount of the Securities may rescind and cancel such declaration and
its consequences (i) if the decision would not conflict with any judgment or
decree, (ii) if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of the
acceleration, (iii) to the extent the payment of such interest is lawful,
interest on overdue installments of interest and overdue principal, which has
become due otherwise than by such declaration or acceleration, has been paid,
(iv) if the Company has paid the Trustee its reasonable compensation and
reimbursed the Trustee for its expenses, disbursements and advances and (v) in
the event of the cure or waiver of an Event of Default of the type described in
clause (8) or (9) of Section 6.01, the Trustee shall have received an Officers’
Certificate and an Opinion of Counsel that such Event of Default has been cured
or waived. No such rescission shall affect any subsequent Default or impair any
right consequent thereto.

 

Section 6.03. Other Remedies.

 

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy by proceeding at law or in equity to collect the payment of
principal of or interest on the Securities or to enforce the performance of any
provision of the Securities or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Securities or does not produce any of them in the proceeding. A delay or
omission by the Trustee or any Holder in exercising any right or remedy maturing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All available remedies are cumulative to the extent permitted by
law.

 

Section 6.04. Waiver of Past Default.

 

Subject to Sections 2.08, 2.09, 6.07 and 10.02, prior to the declaration of
acceleration of the Securities, the Holders of not less than a majority in
aggregate principal amount of the outstanding Securities by written notice to
the Trustee may waive an existing Default or Event of Default and its
consequences, except a Default in the payment of principal of or interest on any
Security as specified in clauses (1) and (2) of Section 6.01 or a Default in
respect of any term or provision of this Indenture that may not be amended or
modified without the consent of each Holder affected as provided in Section
10.02. The Company shall deliver to the Trustee an Officers’ Certificate stating
that the requisite percentage of Holders have consented to such waiver and
attaching copies of such consents. In case of any such waiver, the Company, the
Trustee and the Holders shall be restored to their former positions and rights
hereunder and under the Securities, respectively. This paragraph of this Section
6.04 shall be in lieu of Section 316(a)(1)(B) of the TIA and such Section
316(a)(1)(B) of the TIA is hereby expressly excluded from this Indenture and the
Securities, as permitted by the TIA.

 

Upon any such waiver, such Default shall cease to exist and be deemed to have
been cured and not to have occurred, and any Event of Default arising therefrom
shall be deemed to have been cured and not to have occurred for every purpose of
this Indenture and the Securities, but no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.

 

63



--------------------------------------------------------------------------------

Section 6.05. Control by Majority.

 

Subject to Section 2.09 and 2.10, the Holders of not less than a majority in
principal amount of the outstanding Securities may direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on it. However, the Trustee may refuse
to follow any direction that conflicts with law or this Indenture that the
Trustee determines may be unduly prejudicial to the rights of another Holder, or
that may involve the Trustee in personal liability; provided, however, that the
Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction. In the event the Trustee takes any action or
follows any direction pursuant to this Indenture, the Trustee shall be entitled
to indemnification satisfactory to it in its sole discretion against any loss or
expense caused by taking such action or following such direction. This Section
6.05 shall be in lieu of Section 316(a)(1)(A) of the TIA, and such Section
316(a)(1)(A) of the TIA is hereby expressly excluded from this Indenture and the
Securities, as permitted by the TIA.

 

Section 6.06. Limitation on Suits.

 

A Holder may not pursue any remedy with respect to this Indenture or the
Securities unless:

 

(i) the Holder gives to the Trustee written notice of a continuing Event of
Default;

 

(ii) the Holders of at least 25% in aggregate principal amount of the
outstanding Securities make a written request to the Trustee to pursue a remedy;

 

(iii) such Holder or Holders offer and, if requested, provide to the Trustee
indemnity satisfactory to the Trustee against any loss, liability or expense;

 

(iv) the Trustee does not comply with the request within 60 days after receipt
of the request and the offer and, if requested, the provision of indemnity; and

 

(v) during such 60-day period the Holders of a majority in principal amount of
the outstanding Securities do not give the Trustee a direction which, in the
opinion of the Trustee, is inconsistent with the request.

 

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over such other Holder.

 

Section 6.07. Rights of Holders To Receive Payment.

 

Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal of and premium, if any or interest on a
Security, on or after the respective due dates expressed in the Security, or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of the Holder.

 

Section 6.08. Collection Suit by Trustee.

 

If an Event of Default in payment of principal or interest specified in clause
(1) or (2) of Section 6.01 occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Company
or any other obligor on the Securities for the whole amount of principal and
accrued interest remaining unpaid, together with interest overdue on principal
and to the extent that payment of such interest is lawful, interest on overdue
installments of interest, in each case at the rate per annum borne by the
Securities and such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel.

 

64



--------------------------------------------------------------------------------

Section 6.09. Trustee May File Proofs of Claim.

 

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel) and the Holders allowed in any judicial
proceedings relative to the Company (or any other obligor upon the Securities),
its creditors or its property and shall be entitled and empowered to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same, and any Custodian in any such judicial proceedings
is hereby authorized by each Holder to make such payments to the Trustee and, in
the event that the Trustee shall consent to the making of such payments directly
to the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agent and
counsel, and any other amounts due the Trustee under Section 7.07. Nothing
herein contained shall be deemed to authorize the Trustee to authorize or
consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

 

Section 6.10. Priorities.

 

If the Trustee collects any money or property pursuant to this Article Six, it
shall pay out the money or property in the following order:

 

First: to the Trustee for amounts due under Section 7.07;

 

Second: to Holders for amounts due and unpaid on the Securities for principal
and interest, ratably, without preference or priority of any kind, according to
the amounts due and payable on the Securities for principal and interest,
respectively; and

 

Third: to the Company.

 

The Trustee, upon prior written notice to the Company, may fix a record date and
payment date for any payment to Holders pursuant to this Section 6.10.

 

Section 6.11. Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.11 shall not apply to a suit by the Trustee, a suit by a Holder or
group of Holders of more than 10% in aggregate principal amount of the
outstanding Securities, or to any suit instituted by any Holder for the
enforcement or the payment of the principal or interest on any Securities on or
after the respective due dates expressed in the Security.

 

65



--------------------------------------------------------------------------------

 

ARTICLE VII

 

TRUSTEE

 

Section 7.01. Duties of Trustee.

 

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture and use
the same degree of care and skill in their exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

(b) Except during the continuance of an Event of Default:

 

(1) The Trustee shall not be liable except for the performance of such duties
and obligations as are specifically set forth herein; and

 

(2) In the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions conforming to the requirements of this
Indenture; provided, however, in the case of any such certificates or opinions
which by any provision hereof are specifically required to be furnished to the
Trustee, the Trustee shall examine such certificates and opinions to determine
whether or not they conform to the requirements of this Indenture (but need not
confirm or investigate the accuracy of any facts and mathematical calculations
stated therein).

 

(c) The Trustee shall not be relieved from liability for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

 

(1) This paragraph does not limit the effect of paragraph (b) of this Section
7.01;

 

(2) The Trustee shall not be liable for any error of judgment made in good faith
by a Trust Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

 

(3) The Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.05.

 

(d) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or to take or omit to take any action under this
Indenture or take any action at the request or direction of Holders if it shall
have reasonable grounds for believing that repayment of such funds is not
assured to it or it does not receive from such Holders an indemnity satisfactory
to it in its sole discretion against such risk, liability, loss, fee or expense
which might be incurred by it in compliance with such request or direction.

 

(e) Every provision of this Indenture that in any way relates to the Trustee is
subject to paragraphs (a), (b), (c) and (d) of this Section 7.01 and to the
applicable provisions of the TIA.

 

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

 

Section 7.02. Rights of Trustee.

 

Subject to Section 7.01:

 

(a) The Trustee may conclusively rely on and shall be protected in acting or
refraining to act upon any document believed by it to be genuine and to have
been signed or presented by the proper person or parties. The Trustee need not
investigate any fact or matter stated in the document.

 

66



--------------------------------------------------------------------------------

(b) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate and/or an Opinion of Counsel, which shall conform to the provisions
of Section 13.05. The Trustee shall not be liable for any action it takes or
omits to take in good faith in reliance on such certificate or opinion.

 

(c) The Trustee may act through attorneys and agents of its selection and shall
not be responsible for the misconduct or negligence of any agent or attorney
(other than an agent who is an employee of the Trustee) appointed with due care.

 

(d) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it reasonably believes to be authorized or within its rights or
powers.

 

(e) The Trustee may consult with counsel of its selection and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection from liability in respect of any action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.

 

(f) Any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order and any resolution
of the Board of Directors may be sufficiently evidenced by a Board Resolution.

 

(g) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have offered to
the Trustee security or indemnity reasonably satisfactory to it against the
costs, expenses and liabilities which might be incurred by it in compliance with
such request or direction.

 

(h) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
expense of the Company and shall incur no liability of any kind by reason of
such inquiry or investigation.

 

(i) The Trustee shall not be deemed to have notice of any Event of Default
unless a Trust Officer of the Trustee has actual knowledge thereof or unless the
Trustee shall have received written notice thereof at the Corporate Trust Office
of the Trustee, and such notice references the Securities and this Indenture.

 

(j) In no event shall the Trustee be responsible or liable for special, indirect
or consequential loss or damage of any kind whatsoever (including, but not
limited to loss of profit) irrespective of whether the Trustee has been advised
of the likelihood of such loss or damage and regardless of the form of action
other than any such loss or damage determined to have been caused by the
Trustee’s own negligence or bad faith;

 

(k) The rights, privileges, protections, immunities and benefits given to the
Trustee, including its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and each agent,
custodian and other Person employed to act hereunder; and

 

67



--------------------------------------------------------------------------------

(l) The Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this Indenture.]

 

Section 7.03. Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company or its Affiliates
with the same rights it would have if it were not Trustee, subject to Sections
7.10 and 7.11. Any Agent may do the same with like rights.

 

Section 7.04. Trustee’s Disclaimer.

 

The Trustee assumes no responsibility for the correctness of, and makes no
representation as to the validity or adequacy of this Indenture or the
Securities, it shall not be accountable for the Company’s use of the proceeds
from the Securities, and it shall not be responsible for any statement of the
Company in this Indenture or any document issued in connection with the sale of
Securities or any statement in the Securities other than the Trustee’s
certificate of authentication.

 

Section 7.05. Notice of Defaults.

 

If a Default or an Event of Default occurs and is continuing and the Trustee
knows of such Defaults or Events of Default, the Trustee shall mail to each
Holder notice of the Default or Event of Default within 30 days after the
occurrence thereof. Except in the case of a Default or an Event of Default in
payment of principal of or interest on any Security or a Default or Event of
Default in complying with Section 5.01, the Trustee may withhold the notice if
and so long as a committee of its Trust Officers in good faith determines that
withholding the notice is in the interest of Holders. This Section 7.05 shall be
in lieu of the proviso to Section 315(b) of the TIA and such proviso to Section
315(b) of the TIA is hereby expressly excluded from this Indenture and the
Securities, as permitted by the TIA.

 

Section 7.06. Reports by Trustee to Holders.

 

If required by TIA Section 313(a), within 60 days after each May 15 beginning
with the May 15 following the Issue Date, the Trustee shall mail to each Holder
a report dated as of such May 15 that complies with TIA Section 313(a). The
Trustee also shall comply with TIA Section 313(b), (c) and (d).

 

A copy of each such report at the time of its mailing to Holders shall be filed
with the SEC and each stock exchange, if any, on which the Securities are
listed.

 

The Company shall promptly notify the Trustee in writing if the Securities
become listed on any stock exchange or of any delisting thereof.

 

Section 7.07. Compensation and Indemnity.

 

The Company shall pay to the Trustee from time to time such compensation as the
Company and the Trustee shall from time to time agree in writing for its
services. The Trustee’s compensation shall not be limited by any law on
compensation of a trustee of an express trust. The Company shall reimburse the
Trustee upon request for all reasonable disbursements, expenses and advances
(including reasonable fees, disbursements and expenses of its agents and
counsel) incurred or made by it in addition to the compensation for its services
except any such disbursements, expenses and advances as may be attributable to
the Trustee’s negligence or bad faith. Such expenses shall include, but are not

 

68



--------------------------------------------------------------------------------

limited to, the reasonable compensation, disbursements and expenses of the
Trustee’s agents, accountants, experts and counsel and any taxes or other
expenses incurred by a trust created pursuant to Sections 9.01 and 9.03 hereof.

 

Each of the Company and the Subsidiary Guarantors, jointly and severally, shall
indemnify the Trustee for, and hold it harmless against any and all loss,
damage, claims, liability or expense, including taxes (other than franchise
taxes imposed on the Trustee and taxes based upon, measured by or determined by
the income of the Trustee), arising out of or in connection with the acceptance
or administration of the trust or trusts hereunder, including, but not limited
to, the reasonable costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties hereunder, except to the extent that such loss, damage, claim, liability
or expense is determined to have been caused by its own negligence or bad faith.
The Trustee shall notify the Company promptly of any claim asserted against the
Trustee for which it may seek indemnity. However, the failure by the Trustee to
so notify the Company shall not relieve the Company of its obligations
hereunder. The Company shall defend the claim and the Trustee shall cooperate in
the defense (and may employ its own counsel) at the Company’s expense; provided,
however, that the Trustee shall have the right to employ its own counsel in any
such action only if a conflict exists (based upon advice of counsel) between the
Company and the Trustee, in which case the reasonable fees and expenses of
Trustee’s counsel will be at the expense of the Company.

 

The Company need not pay for any settlement made without its written consent,
which consent shall not be unreasonably withheld. The Company need not reimburse
any expense or indemnify against any loss or liability incurred by the Trustee
as a result of the material violation of this Indenture by the Trustee.

 

To secure the Company’s payment obligations pursuant to this Section 7.07, the
Trustee shall have a Lien prior to the Securities against all money or property
held or collected by the Trustee, in its capacity as Trustee, except money or
property held in trust to pay principal of or interest on particular Securities
or the repurchase price or redemption price of any Securities to be purchased
pursuant to a Net Proceeds Offer, a Change of Control Offer or a redemption, as
the case may be.

 

When the Trustee incurs expenses or renders services after an Event of Default
specified in clause (8) or (9) of Section 6.01 occurs, the expenses (including
the reasonable fees and expenses of its agents and counsel) and the compensation
for the services shall be preferred over the status of the Holders in a
proceeding under any Bankruptcy Law and are intended to constitute expenses of
administration under any Bankruptcy Law. The Company’s obligations under this
Section 7.07 and any claim arising hereunder shall survive the resignation or
removal of any Trustee, the discharge of the Company’s obligations pursuant to
Article Nine and any rejection or termination under any Bankruptcy Law.

 

Section 7.08. Replacement of Trustee.

 

The Trustee may resign at any time by so notifying the Company in writing. The
Holders of a majority in principal amount of the outstanding Securities may
remove the Trustee by so notifying the Trustee and the Company in writing and
may appoint a successor Trustee with the Company’s consent. The Company may
remove the Trustee if:

 

(a) the Trustee fails to comply with Section 7.10;

 

(b) the Trustee is adjudged a bankrupt or an insolvent under any Bankruptcy Law;

 

69



--------------------------------------------------------------------------------

(c) a custodian or other public officer takes charge of the Trustee or its
property; or

 

(d) the Trustee becomes incapable of acting.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Company shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the Securities may appoint a successor Trustee
to replace the successor Trustee appointed by the Company.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. As promptly as practicable after that, the
retiring Trustee shall transfer, after payment of all sums then owing to the
Trustee pursuant to Section 7.07, all property held by it as Trustee to the
successor Trustee, subject to the Lien provided in Section 7.07, the resignation
or removal of the retiring Trustee shall become effective, and the successor
Trustee shall have the rights, powers and duties of the Trustee under this
Indenture. A successor Trustee shall mail notice of its succession to each
Holder.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of at least 10% in principal amount of the outstanding Securities may petition,
at the expense of the Company, any court of competent jurisdiction for the
appointment of a successor Trustee.

 

If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.

 

Section 7.09. Successor Trustee by Merger, etc.

 

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation or
banking corporation, the resulting, surviving or transferee corporation or
banking corporation without any further act shall be the successor Trustee.

 

Section 7.10. Eligibility; Disqualification.

 

This Indenture shall always have a Trustee which shall be eligible to act as
Trustee under TIA Sections 310(a)(1) and 310(a)(2). The Trustee shall have a
combined capital and surplus of at least $50,000,000 as set forth in its most
recent published annual report of condition. If the Trustee has or shall acquire
any “conflicting interest” within the meaning of TIA Section 310(b), the Trustee
and the Company shall comply with the provisions of TIA Section 310(b);
provided, however, that there shall be excluded from the operation of TIA
Section 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Company are
outstanding if the requirements for such exclusion set forth in TIA Section
310(b)(1) are met. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section 7.10, the Trustee shall resign
immediately in the manner and with the effect hereinbefore specified in this
Article Seven.

 

70



--------------------------------------------------------------------------------

Section 7.11. Preferential Collection of Claims Against Company.

 

The Trustee shall comply with TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.

 

Section 7.12. Trustee’s Application for Instruction from the Company.

 

Any application by the Trustee for written instructions from the Company may, at
the option of the Trustee, set forth in writing any action proposed to be taken
or omitted by the Trustee under this Indenture and the date on and/or after
which such action shall be taken or such omission shall be effective. The
Trustee shall not be liable for any action taken by, or omission of, the Trustee
in accordance with a proposal included in such application on or after the date
specified in such application (which date shall not be less than three Business
Days after the date any officer of the Company actually receives such
application, unless any such officer shall have consented in writing to any
earlier date) unless prior to taking any such action (or the effective date in
the case of an omission), the Trustee shall have received written instructions
in response to such application specifying the action to be taken or omitted.

 

Section 7.13. Paying Agents.

 

The Company shall cause each Paying Agent other than the Trustee to execute and
deliver to it and the Trustee an instrument in which such agent shall agree with
the Trustee, subject to the provisions of this Section 7.13:

 

(i) that it will hold all sums held by it as agent for the payment of principal
of, or premium, if any, or interest on, the Securities (whether such sums have
been paid to it by the Company or by any obligor on the Securities) in trust for
the benefit of Holders of the Securities or the Trustee;

 

(ii) that it will at any time during the continuance of any Event of Default,
upon written request from the Trustee, deliver to the Trustee all sums so held
in trust by it together with a full accounting thereof; and

 

(iii) that it will give the Trustee written notice within three Business Days of
any failure of the Company (or by any obligor on the Securities) in the payment
of any installment of the principal of, premium, if any, or interest on, the
Securities when the same shall be due and payable.

 

ARTICLE VIII

 

SUBORDINATION OF SECURITIES

 

Section 8.01. Securities Subordinated to Senior Indebtedness.

 

The Company covenants and agrees, and the Trustee and each Holder of the
Securities by his acceptance thereof likewise covenant and agree, that all
Securities shall be issued subject to the provisions of this Article Eight; and
each person holding any Security, whether upon original issue or upon transfer,
assignment or exchange thereof, accepts and agrees that all payments of the
principal of, premium, if any, and interest on the Securities by the Company
shall, to the extent and in the manner set

 

71



--------------------------------------------------------------------------------

forth in this Article Eight, be subordinated and junior in right of payment to
the prior payment in full in cash of all amounts payable under Senior
Indebtedness.

 

Section 8.02. No Payment on Securities in Certain Circumstances.

 

No direct or indirect payment (except that Holders may receive and retain
Permitted Junior Securities and excluding any payment from funds deposited in
accordance with, and held in trust for the benefit of Holders pursuant to
Article Nine (a “Defeasance Trust Payment”)) by the Company of principal of or
interest on or other payments in respect of the Securities (including any
deposit pursuant to Section 9.03 or repurchase, redemption or other retirement
of any Securities) shall be made if:

 

(1) at the time of such payment, there exists a default in the payment of all or
any portion of the obligations on any Senior Indebtedness and such default shall
not have been cured or waived by or on behalf of the holders of such Senior
Indebtedness; or

 

(2) any other default occurs and is continuing with respect to any Designated
Senior Indebtedness to accelerate its maturity and the Trustee receives a notice
of such default (a “Payment Blockage Notice”) from the Company or the holders of
such Designated Senior Indebtedness.

 

Payments on the Securities may and shall be resumed:

 

(i) in the case of a payment default, upon the date on which such default is
cured or waived; and

 

(ii) in case of a nonpayment default, the earlier of the date on which such
nonpayment default is cured or waived or 179 days after the date on which the
applicable Payment Blockage Notice is received, unless the maturity of any
Designated Senior Indebtedness has been accelerated.

 

No new period of payment blockage may be commenced unless and until 360 days
have elapsed since the effectiveness of the immediately prior Payment Blockage
Notice. No nonpayment default that existed or was continuing on the date of
delivery of any Payment Blockage Notice to the Trustee shall be, or be made, the
basis for a subsequent Payment Blockage Notice unless such default has been
cured or waived for a period of at least 90 consecutive days.

 

In the event that, notwithstanding the foregoing, any payment shall be received
by the Trustee or any Holder when such payment is prohibited by Section 8.02(1)
or (2), such payment shall be held in trust for the benefit of, and shall be
paid over or delivered to, the holders of Designated Senior Indebtedness or
their respective representatives, or to the trustee or trustees under any
indenture pursuant to which any of such Designated Senior Indebtedness may have
been issued, as their respective interests may appear, but only to the extent
that, upon notice from the Trustee to the holders of Designated Senior
Indebtedness that such prohibited payment has been made, the holders of the
Designated Senior Indebtedness (or their representative or representatives or a
trustee or trustees) notify the Trustee in writing of the amounts then due and
owing on the Designated Senior Indebtedness, if any, and only the amounts
specified in such notice to the Trustee shall be paid to the holders of
Designated Senior Indebtedness.

 

Section 8.03. Payment Over of Proceeds upon Dissolution, etc.

 

(a) Upon any payment or distribution of assets or securities of the Company of
any kind or character, whether in cash, property or securities, upon any
dissolution or winding up or total liquidation or reorganization of the Company,
whether voluntary or involuntary or in bankruptcy, insolvency,

 

72



--------------------------------------------------------------------------------

receivership or other proceedings (excluding any payment or distribution of
Permitted Junior Securities and any Defeasance Trust Payment), all Senior
Indebtedness then due shall first be paid in full in cash before the Holders or
the Trustee on behalf of such Holders shall be entitled to receive any payment
by the Company of the principal of, premium, if any, or interest on the
Securities, or any payment by the Company to acquire any of the Securities for
cash, property or securities, or any distribution by the Company with respect to
the Securities of any cash, property or securities (excluding any payment or
distribution of Permitted Junior Securities and excluding any Defeasance Trust
Payment). Before any payment may be made by, or on behalf of, the Company of the
principal of, premium, if any, or interest on the Securities upon any such
dissolution or winding up or total liquidation or reorganization, whether
voluntary or involuntary or in bankruptcy, insolvency, receivership or other
proceedings, any payment or distribution of assets or securities of the Company
of any kind or character, whether in cash, property or securities (excluding any
payment or distribution of Permitted Junior Securities and excluding any
Defeasance Trust Payment), to which the Holders or the Trustee on their behalf
would be entitled, but for the subordination provisions of this Indenture, shall
be made by the Company or by any receiver, trustee in bankruptcy, liquidation
trustee, agent or other Person making such payment or distribution, directly to
the holders of the Senior Indebtedness (pro rata to such holders on the basis of
the respective amounts of Senior Indebtedness held by such holders) or their
representatives or to the trustee or trustees or agent or agents under any
agreement or indenture pursuant to which any of such Senior Indebtedness may
have been issued, as their respective interests may appear, to the extent
necessary to pay all such Senior Indebtedness in full in cash after giving
effect to any prior or concurrent payment, distribution or provision therefor to
or for the holders of such Senior Indebtedness.

 

(b) In the event that, notwithstanding the foregoing provision prohibiting such
payment or distribution, any payment or distribution of assets or securities of
the Company of any kind or character, whether in cash, property or securities
(excluding any payment or distribution of Permitted Junior Securities and
excluding any Defeasance Trust Payment), shall be received by the Trustee or any
Holder of Securities at a time when such payment or distribution is prohibited
by Section 8.03(a) and before all obligations in respect of Senior Indebtedness
are paid in full in cash, such payment or distribution shall be received and
held in trust for the benefit of, and shall be paid over or delivered to, the
holders of Senior Indebtedness (pro rata to such holders on the basis of the
respective amounts of Senior Indebtedness held by such holders) or their
respective representatives, or to the trustee or trustees or agent or agents
under any indenture pursuant to which any of such Senior Indebtedness may have
been issued, as their respective interests may appear, for application to the
payment of Senior Indebtedness remaining unpaid until all such Senior
Indebtedness has been paid in full in cash after giving effect to any prior or
concurrent payment, distribution or provision therefor to or for the holders of
such Senior Indebtedness.

 

The consolidation of the Company with, or the merger of the Company with or
into, another corporation or the liquidation or dissolution of the Company
following the conveyance or transfer of its property as an entirety, or
substantially as an entirety, to another corporation upon the terms and
conditions provided in Article Five shall not be deemed a dissolution,
winding-up, liquidation or reorganization for the purposes of this Section 8.03
if such other corporation shall, as a part of such consolidation, merger,
conveyance or transfer, comply with the conditions stated in Article Five.

 

Section 8.04. Subrogation.

 

Upon the payment in full in cash of all Senior Indebtedness, or provision for
payment, the Holders shall be subrogated to the rights of the holders of Senior
Indebtedness to receive payments or distributions of cash, property or
securities of the Company made on such Senior Indebtedness until the principal
of and interest on the Securities shall be paid in full in cash; and, for the
purposes of such

 

73



--------------------------------------------------------------------------------

subrogation, no payments or distributions to the holders of the Senior
Indebtedness of any cash, property or securities to which the Holders or the
Trustee on their behalf would be entitled except for the provisions of this
Article Eight, and no payment over pursuant to the provisions of this Article
Eight to the holders of Senior Indebtedness by Holders or the Trustee on their
behalf shall, as between the Company, its creditors other than holders of Senior
Indebtedness, and the Holders, be deemed to be a payment by the Company to or on
account of the Senior Indebtedness. It is understood that the provisions of this
Article Eight are and are intended solely for the purpose of defining the
relative rights of the Holders, on the one hand, and the holders of the Senior
Indebtedness, on the other hand.

 

If any payment or distribution to which the Holders would otherwise have been
entitled but for the provisions of this Article Eight shall have been applied,
pursuant to the provisions of this Article Eight, to the payment of all amounts
payable under Senior Indebtedness, then and in such case, the Holders shall be
entitled to receive from the holders of such Senior Indebtedness any payments or
distributions received by such holders of Senior Indebtedness in excess of the
amount required to make payment in full in cash of such Senior Indebtedness.

 

Section 8.05. Obligations of Company Unconditional.

 

Nothing contained in this Article Eight or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as among the Company and the Holders,
the obligation of the Company, which is absolute and unconditional, to pay to
the Holders the principal of and interest on the Securities as and when the same
shall become due and payable in accordance with their terms, or is intended to
or shall affect the relative rights of the Holders and creditors of the Company
other than the holders of the Senior Indebtedness, nor shall anything herein or
therein prevent any Holder or the Trustee on their behalf from exercising all
remedies otherwise permitted by applicable law upon default under this
Indenture, subject to the rights, if any, under this Article Eight of the
holders of the Senior Indebtedness in respect of cash, property or securities of
the Company received upon the exercise of any such remedy.

 

Without limiting the generality of the foregoing, nothing contained in this
Article Eight shall restrict the right of the Trustee or the Holders to take any
action to declare the Securities to be due and payable prior to their stated
maturity pursuant to Section 6.01 or to pursue any rights or remedies hereunder;
provided, however, that all Senior Indebtedness then due and payable shall first
be paid in full in cash before the Holders or the Trustee are entitled to
receive any direct or indirect payment from the Company of principal of or
interest on the Securities.

 

Section 8.06. Notice to Trustee.

 

The Company shall give prompt written notice to the Trustee of any fact known to
the Company which would prohibit the making of any payment to or by the Trustee
in respect of the Securities pursuant to the provisions of this Article Eight.
The Trustee shall not be charged with knowledge of the existence of any event of
default with respect to any Senior Indebtedness or of any other facts which
would prohibit the making of any payment to or by the Trustee unless and until
the Trustee shall have received notice in writing at its Corporate Trust Office
to that effect signed by an Officer of the Company, or by a holder of Senior
Indebtedness or trustee or agent therefor; and prior to the receipt of any such
written notice, the Trustee shall, subject to Article Seven, be entitled to
assume that no such facts exist; provided, however, that if the Trustee shall
not have received the notice provided for in this Section 8.06 at least two
Business Days prior to the date upon which by the terms of this Indenture any
moneys shall become payable for any purpose (including, without limitation, the
payment of the principal of or interest on any Security), then, regardless of
anything herein to the contrary, the Trustee shall have full power and authority
to receive any moneys from the Company and to apply the same to

 

74



--------------------------------------------------------------------------------

the purpose for which they were received, and shall not be affected by any
notice to the contrary which may be received by it on or after such prior date.
Nothing contained in this Section 8.06 shall limit the right of the holders of
Senior Indebtedness to recover payments as contemplated by Section 8.03. The
Trustee shall be entitled to rely on the delivery to it of a written notice by a
Person representing himself or itself to be a holder of any Senior Indebtedness
(or a trustee on behalf of, or other representative of, such holder) to
establish that such notice has been given by a holder of such Senior
Indebtedness or a trustee or representative on behalf of any such holder.

 

In the event that the Trustee determines in good faith that any evidence is
required with respect to the right of any Person as a holder of Senior
Indebtedness to participate in any payment or distribution pursuant to this
Article Eight, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Senior Indebtedness
held by such Person, the extent to which such Person is entitled to participate
in such payment or distribution and any other facts pertinent to the rights of
such Person under this Article Eight, and if such evidence is not furnished, the
Trustee may defer any payment to such Person pending judicial determination as
to the right of such Person to receive such payment.

 

Section 8.07. Reliance on Judicial Order or Certificate of Liquidating Agent.

 

Upon any payment or distribution of assets or securities referred to in this
Article Eight, the Trustee and the Holders shall be entitled to rely upon any
order or decree made by any court of competent jurisdiction in which bankruptcy,
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or upon a certificate of the receiver, trustee in bankruptcy, liquidating
trustee, agent or other person making such payment or distribution, delivered to
the Trustee or to the Holders for the purpose of ascertaining the persons
entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Article Eight.

 

Section 8.08. Trustee’s Relation to Senior Indebtedness.

 

The Trustee and any Paying Agent shall be entitled to all the rights set forth
in this Article Eight with respect to any Senior Indebtedness which may at any
time be held by it in its individual or any other capacity to the same extent as
any other holder of Senior Indebtedness, and nothing in this Indenture shall
deprive the Trustee or any Paying Agent of any of its rights as such holder.

 

With respect to the holders of Senior Indebtedness, the Trustee undertakes to
perform or to observe only such of its covenants and obligations as are
specifically set forth in this Article Eight, and no implied covenants or
obligations with respect to the holders of Senior Indebtedness shall be read
into this Indenture against the Trustee. The Trustee shall not be deemed to owe
any fiduciary duty to the holders of Senior Indebtedness (except as provided in
Section 8.03(b)). The Trustee shall not be liable to any such holders if the
Trustee shall in good faith mistakenly pay over or distribute to Holders or to
the Company or to any other person cash, property or securities to which any
holders of Senior Indebtedness shall be entitled by virtue of this Article Eight
or otherwise.

 

Section 8.09. Subordination Rights Not Impaired by Acts or Omissions of the
Company or Holders of Senior Indebtedness.

 

No right of any present or future holders of any Senior Indebtedness to enforce
subordination as provided herein shall at any time in any way be prejudiced or
impaired by any act or failure to act on the

 

75



--------------------------------------------------------------------------------

part of the Company or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by the Company with the terms of this Indenture,
regardless of any knowledge thereof which any such holder may have or otherwise
be charged with. The provisions of this Article Eight are intended to be for the
benefit of, and shall be enforceable directly by, the holders of Senior
Indebtedness.

 

Section 8.10. Holders Authorize Trustee To Effectuate Subordination of
Securities.

 

Each Holder by his acceptance of such Securities authorizes and expressly
directs the Trustee on his behalf to take such action as may be necessary or
appropriate to effectuate the subordination provided in this Article Eight, and
appoints the Trustee his attorney-in-fact for such purposes, including, in the
event of any dissolution, winding-up, total liquidation or reorganization of the
Company (whether in bankruptcy, insolvency, receivership, reorganization or
similar proceedings or upon an assignment for the benefit of creditors or
otherwise) tending towards liquidation of the business and assets of the
Company, the filing of a claim for the unpaid balance of its or his Securities
in the form required in those proceedings.

 

Section 8.11. This Article Not To Prevent Events of Default.

 

The failure to make a payment on account of principal of or interest on the
Securities by reason of any provision of this Article Eight shall not be
construed as preventing the occurrence of an Event of Default specified in
Section 6.01.

 

Section 8.12. Trustee’s Compensation Not Prejudiced.

 

Nothing in this Article Eight shall apply to amounts due to the Trustee pursuant
to other sections in this Indenture.

 

Section 8.13. No Waiver of Subordination Provisions.

 

Without in any way limiting the generality of Section 8.09, the holders of
Senior Indebtedness may, at any time and from time to time, without the consent
of or notice to the Trustee or the Holders, without incurring responsibility to
the Holders and without impairing or releasing the subordination provided in
this Article Eight or the obligations hereunder of the Holders to the holders of
Senior Indebtedness, do any one or more of the following: (a) change the manner,
place or terms of payment or extend the time of payment of, or renew or alter,
Senior Indebtedness or any instrument evidencing the same or any agreement under
which Senior Indebtedness is outstanding or secured; (b) sell, exchange, release
or otherwise deal with any property pledged, mortgaged or otherwise securing
Senior Indebtedness; (c) release any Person liable in any manner for the
collection of Senior Indebtedness; and (d) exercise or refrain from exercising
any rights against the Company and any other Person.

 

Section 8.14. Subordination Provisions Not Applicable to Money Held in Trust for
Holders; Payments May Be Paid Prior to Dissolution.

 

All cash and Cash Equivalents deposited in trust with the Trustee pursuant to
and in accordance with Article Nine shall be for the sole benefit of the Holders
and shall not be subject to this Article Eight.

 

Nothing contained in this Article Eight or elsewhere in this Indenture shall
prevent (i) the Company, except under the conditions described in Section 8.02,
from making payments of principal of and interest on the Securities or from
depositing with the Trustee any moneys for such payments or from effecting a
termination of the Company’s and the Subsidiary Guarantors’ obligations under
the

 

76



--------------------------------------------------------------------------------

Securities and this Indenture as provided in Article Nine, or (ii) the
application by the Trustee of any moneys deposited with it for the purpose of
making such payments of principal of and interest on the Securities, to the
holders entitled thereto unless at least two Business Days prior to the date
upon which such payment becomes due and payable, the Trustee shall have received
the written notice provided for in Section 8.02 or in Section 8.06. The Company
shall give prompt written notice to the Trustee of any dissolution, winding-up,
liquidation or reorganization of the Company.

 

Section 8.15. Acceleration of Securities.

 

If payment of the Securities is accelerated because of an Event of Default, the
Company or the Trustee shall promptly notify the holders of the Designated
Senior Indebtedness (or their Representatives) of the acceleration; provided,
however, that the Company and the Trustee shall be obligated to notify such a
Representative only if such Representative has delivered or caused to be
delivered to the Company or the Trustee an address for service of such a notice
(and the Company and the Trustee shall only be obligated to deliver the notice
to the address so specified). If any Designated Senior Indebtedness is
outstanding, the Company shall not pay the Securities until five Business Days
after the holders or Representative(s) of such Designated Senior Indebtedness
receives notice of such acceleration and, thereafter, may pay the Securities,
only if this Article Eight otherwise permits payments at that time.

 

ARTICLE IX

 

DISCHARGE OF INDENTURE

 

Section 9.01. Termination of Company’s Obligations.

 

The Company may terminate its and the Subsidiary Guarantors’ obligations under
the Securities and this Indenture, except those obligations referred to in the
penultimate paragraph of this Section 9.01, if:

 

(1) either (a) all the Securities theretofore authenticated and delivered
(except lost, stolen or destroyed Securities which have been replaced or paid
and Securities for whose payment money has theretofore been deposited in trust
or segregated and held in trust by the Company and thereafter repaid to the
Company or discharged from such trust) have been delivered to the Trustee for
cancellation or (b) all Securities not theretofore delivered to the Trustee for
cancellation (i) have become due and payable, (ii) will become due and payable
at their maturity within one year or (iii) are to be called for redemption
within one year under arrangements satisfactory to the Trustee for the giving of
notice of a redemption by the Trustee, and in the case of clauses (i), (ii) and
(iii) above, the Company has irrevocably deposited or caused to be deposited
with the Trustee as trust funds in trust solely for the benefit of the Holders,
cash, Cash Equivalents, or a combination of such cash and Cash Equivalents, in
such amounts as will be sufficient without consideration of any reinvestment of
interest, to pay and discharge the entire indebtedness on the Securities not
previously delivered to the Trustee for cancellation for principal, premium, if
any, and interest and additional interest, if any, on the Securities to the date
of deposit, in the case of Securities that have become due and payable, or to
the stated maturity or redemption date, as the case may be;

 

(2) the Company has paid all other sums payable under this Indenture by the
Company;

 

(3) no Default or Event of Default has occurred and is continuing on the date of
such deposit (other than a Default or Event of Default resulting from the
borrowing of funds to be applied to such

 

77



--------------------------------------------------------------------------------

deposit) or will occur as a result of such deposit and such deposit will not
result in a breach or violation of, or constitute a default under, any other
instrument to which the Company is a party or by which the Company is bound; and

 

(4) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel stating that all conditions precedent under this Indenture
relating to the satisfaction and discharge of this Indenture have been complied
with.

 

Notwithstanding the first paragraph of this Section 9.01, the Company’s
obligations in Sections 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 2.10,
2.11, 2.12, 4.01, 4.02, 7.07, 7.08, 9.05 and 9.06 shall survive until the
Securities are no longer outstanding. Thereafter the Company’s obligations in
Sections 7.07, 9.05 and 9.06 shall survive such satisfaction and discharge.

 

After such delivery or irrevocable deposit and delivery of an Officers’
Certificate and Opinion of Counsel, the Trustee upon written request shall
acknowledge in writing the discharge of the Company’s and the Subsidiary
Guarantors’ obligations under the Securities and this Indenture except for those
surviving obligations specified above. The Company shall pay and indemnify the
Trustee against any tax, fee or other charge imposed on or assessed against the
cash or Cash Equivalents deposited pursuant to this Section 9.01 or the
principal and interest received in respect thereof other than any such tax, fee
or other charge which by law is for the account of the Holders of outstanding
Securities.

 

Section 9.02. Defeasance.

 

(a) The Company may at its option terminate its and the Subsidiary Guarantors’
obligations in respect of the Securities by delivering all outstanding
Securities to the Trustee for cancellation and paying all sums payable by it on
account of principal of and interest on all Securities or otherwise. In addition
to the foregoing, the Company may, at its option, at any time elect to have
either paragraph (b) or (c) below be applied to all outstanding Securities,
subject in either case to compliance with the conditions set forth in Section
9.03.

 

(b) Upon the Company’s exercise under paragraph (a) hereof of the option
applicable to this paragraph (b), the Company shall, subject to the satisfaction
of the conditions set forth in Section 9.03, be deemed to have paid and
discharged the entire indebtedness represented by the outstanding Securities,
except for (1) the rights of Holders to receive payments in respect of the
principal of, premium, if any, and interest on the Securities when such payments
are due, (2) the Company’s obligations under Sections 2.03, 2.05, 2.06, 2.07,
2.10 and 2.11, (3) the rights, powers, trust, duties and immunities of the
Trustee under this Indenture and the Company’s obligations in connection
therewith and (4) Article Nine of this Indenture (hereinafter, “Legal
Defeasance”). Subject to compliance with this Article Nine, the Company may
exercise its option under this paragraph (b) notwithstanding the prior exercise
of its option under paragraph (c) hereof.

 

(c) Upon the Company’s exercise under paragraph (a) hereof of the option
applicable to this paragraph (c), the Company shall, subject to the satisfaction
of the conditions set forth in Section 9.03, be released from its obligations
under the covenants contained in Sections 4.03 through 4.19 and Article Five
with respect to the outstanding Securities (hereinafter, “Covenant Defeasance”).
In addition, upon the Company’s exercise under paragraph (a) hereof of the
option applicable to this paragraph (c), subject to the satisfaction of the
conditions set forth in Section 9.03, any failure or omission to comply with
such obligations shall not constitute a Default or Event of Default with respect
to the Securities.

 

78



--------------------------------------------------------------------------------

Section 9.03. Conditions to Legal Defeasance or Covenant Defeasance.

 

In order to exercise either Legal Defeasance pursuant to Section 9.02(b) or
Covenant Defeasance pursuant to Section 9.02(c):

 

(1) the Company must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders cash, Cash Equivalents, or a combination thereof, in such
amounts as will be sufficient, in the opinion of a nationally recognized firm of
independent public accountants, to pay the principal of, premium, if any, and
interest on the Securities on the stated Final Maturity Date or on the
applicable Redemption Date, as the case may be and the Company must specify
whether the Notes are being defeased to maturity or to a particular redemption
date;

 

(2) in the case of an election under Section 9.02(b), the Company shall have
delivered to the Trustee an Opinion of Counsel in the United States reasonably
acceptable to the Trustee confirming that (a) the Company has received from, or
there has been published by, the Internal Revenue Service a ruling or (b) since
the Issue Date, there has been a change in the applicable federal income tax
law, in either case to the effect that, and based thereon such Opinion of
Counsel shall confirm that, the Holders will not recognize income, gain or loss
for federal income tax purposes as a result of such Legal Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Legal Defeasance had not
occurred;

 

(3) in the case of an election under Section 9.02(c), the Company shall have
delivered to the Trustee an Opinion of Counsel in the United States reasonably
acceptable to the Trustee confirming that the Holders will not recognize income,
gain or loss for federal income tax purposes as a result of such Covenant
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Covenant
Defeasance had not occurred;

 

(4) no Default or Event of Default has occurred and is continuing on the date of
such deposit (other than a Default or Event of Default resulting from the
borrowing of funds to be applied to such deposit) or insofar as Events of
Default from bankruptcy or insolvency events are concerned, at any time in the
period ending on the 91st day after the date of deposit;

 

(5) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under this Indenture or any other material
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound;

 

(6) the Company shall have delivered to the Trustee an Opinion of Counsel to the
effect that after the 91st day following the deposit, the trust funds will not
be subject to the effect of any applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally;

 

(7) the Company shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders over any other creditors of the Company or with the
intent of defeating, hindering, delaying or defrauding any other creditors of
the Company or others; and

 

(8) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent provided for
or relating to the Legal Defeasance or the Covenant Defeasance have been
complied with;

 

79



--------------------------------------------------------------------------------

Section 9.04. Application of Trust Money.

 

The Trustee shall hold in trust cash or Cash Equivalents deposited with it
pursuant to Sections 9.01 and 9.03, and shall apply the deposited money and the
money from Cash Equivalents in accordance with this Indenture solely to the
payment of principal of and interest on the Securities.

 

Section 9.05. Repayment to Company.

 

Subject to Sections 7.07, 9.01 and 9.03, the Trustee shall promptly pay to the
Company upon written request any excess money held by it at any time. The
Trustee shall pay to the Company upon written request any money held by it for
the payment of principal or interest that remains unclaimed for two years;
provided, however, that the Trustee before being required to make any payment
may at the expense of the Company cause to be published once in a newspaper of
general circulation in The City of New York or mail to each Holder entitled to
such money notice that such money remains unclaimed and that, after a date
specified therein which shall be at least 30 days from the date of such
publication or mailing, any unclaimed balance of such money then remaining shall
be repaid to the Company. After payment to the Company, Holders entitled to
money must look to the Company for payment as general creditors unless an
applicable abandoned property law designates another person and all liability of
the Trustee or Paying Agent with respect to such money shall thereupon cease.

 

Section 9.06. Reinstatement.

 

If the Trustee is unable to apply any cash or Cash Equivalents in accordance
with Section 9.01 or 9.03 by reason of any legal proceeding or by reason of any
order or judgment of any court or governmental authority enjoining, restraining
or otherwise prohibiting such application, the Company’s and the Subsidiary
Guarantors’ obligations under this Indenture and the Securities shall be revived
and reinstated as though no deposit had occurred pursuant to Section 9.01 or
9.03, as the case may be, until such time as the Trustee is permitted to apply
all such cash or Cash Equivalents in accordance with Section 9.01 or 9.03, as
the case may be; provided, however, that if the Company has made any payment of
interest on or principal of any Securities because of the reinstatement of its
obligations, the Company shall be subrogated to the rights of the Holders of
such Securities to receive such payment from the cash or Cash Equivalents held
by the Trustee.

 

ARTICLE X

 

AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

Section 10.01. Without Consent of Holders.

 

The Company and the Subsidiary Guarantors, when authorized by a resolution of
their respective Boards of Directors, and the Trustee may amend or supplement
this Indenture or the Securities without notice to or consent of any Holder:

 

(1) to cure any ambiguity, defect or inconsistency; provided, however, that such
amendment or supplement does not, in the opinion of the Trustee, adversely
affect the rights of any Holder in any material respect;

 

(2) to provide for uncertificated Securities in addition to or in place of
certificated Securities;

 

(3) to provide for the assumption by a successor Person of all obligations of
the Company under the Securities and his Indenture in connection with any
transaction complying with Article Five of this Indenture;

 

80



--------------------------------------------------------------------------------

(4) to make any change that would provide any additional benefit or rights to
the Holders or that does not adversely affect the rights of any Holder under
this Indenture;

 

(5) to comply with any requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the TIA;

 

(6) to secure the Securities pursuant to the requirements of Section 4.08 or
otherwise; or

 

(7) to add to the covenants of the Company or the Subsidiary Guarantors for the
benefit of the Holders, or to surrender any right or power herein conferred upon
the Company or any Subsidiary Guarantor;

 

(8) to evidence the succession of another Person to any Subsidiary Guarantor and
the assumption by any such successor of the covenants of such Subsidiary
Guarantor herein and in the Subsidiary Guarantee in connection with any
transaction complying with Article Five of this Indenture;

 

(9) to reflect the release of a Subsidiary Guarantor from its obligations with
respect to its Subsidiary Guarantee in accordance with the provisions of Section
11.03 and to add a Subsidiary Guarantor pursuant to the requirements of Section
4.11;

 

provided, however, that the Company has delivered to the Trustee an Opinion of
Counsel stating that such amendment or supplement complies with the provisions
of this Section 10.01.

 

Section 10.02. With Consent of Holders.

 

Subject to Section 6.07, the Company and the Subsidiary Guarantors, when
authorized by a resolution of their respective Boards of Directors, and the
Trustee may amend or supplement this Indenture or the Securities with the
written consent of the Holders of at least a majority in principal amount of the
outstanding Securities. Subject to Section 6.07, the Holders of a majority in
principal amount of the outstanding Securities may waive compliance by the
Company or any Subsidiary Guarantor with any provision of this Indenture or the
Securities. However, without the consent of each Holder affected, an amendment,
supplement or waiver, including a waiver pursuant to Section 6.04, may not (with
respect to any Notes held by a non-consenting holder):

 

(1) reduce the percentage of the principal amount of outstanding Securities
necessary for amendment to or waiver of compliance with any provision of this
Indenture or the Securities or for waiver of any Default;

 

(2) change the Stated Maturity of the principal of or any installment of
interest on any Security or alter the optional redemption or repurchase
provisions of any Security or this Indenture in a manner adverse to the Holders;

 

(3) reduce the principal amount (or premium) of any Security;

 

(4) reduce the rate of or extend the time for payment of interest, including
Defaulted Interest, on any Security;

 

(5) change the place or currency of payment of the principal of (or premium) or
interest on any Security;

 

81



--------------------------------------------------------------------------------

(6) modify any provisions of Section 6.04 (other than to add sections of this
Indenture or the Securities subject thereto) or 6.07 or this Section 10.02
(other than to add sections of this Indenture or the Securities which may not be
amended, supplemented or waived without the consent of each Holder affected);

 

(7) waive a Default in the payment of the principal of or interest on or
redemption or purchase payment with respect to any Security (except a rescission
of acceleration of the Securities by the Holders as provided in Section 6.02 and
a waiver of the payment default that resulted from such acceleration);

 

(8) modify the provisions relating to any Net Proceeds Offer pursuant to Section
4.06 or a Change of Control Offer pursuant to Section 4.10 in a manner
materially adverse to the Holders;

 

(9) modify the ranking or priority of the Securities or the Subsidiary Guarantee
in respect of any Subsidiary Guarantor, or modify the definition of Senior
Indebtedness or Guarantor Senior Indebtedness, or amend or modify any of the
provisions of Article Eight or Article Twelve in any manner adverse to the
Holders; or

 

(10) release any Subsidiary Guarantor from any of its obligations under its
Subsidiary Guarantee or this Indenture otherwise than in accordance with this
Indenture.

 

An amendment under this Section 10.02 may not make any change under Article
Eight or Article Twelve hereof that adversely affects in any material respect
the rights of any holder of Senior Indebtedness or Guarantor Senior
Indebtedness, as the case may be, then outstanding unless the holders of such
Senior Indebtedness or Guarantor Senior Indebtedness, as the case may be, (or
any representative thereof authorized to give a consent) shall have consented to
such change.

 

It shall not be necessary for the consent of the Holders under this Section
10.02 to approve the particular form of any proposed amendment, supplement or
waiver, but it shall be sufficient if such consent approves the substance
thereof.

 

After an amendment, supplement or waiver under this Section 10.02 becomes
effective, the Company shall mail to the Holders affected thereby a notice
briefly describing the amendment, supplement or waiver. Any failure of the
Company to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such amendment, supplement or waiver.

 

Section 10.03. Compliance with Trust Indenture Act.

 

Every amendment to or supplement of this Indenture or the Securities shall
comply with the TIA as then in effect.

 

Section 10.04. Revocation and Effect of Consents.

 

Until an amendment or waiver becomes effective, a consent to it by a Holder is a
continuing consent by the Holder and every subsequent Holder of that Security or
portion of that Security that evidences the same debt as the consenting Holder’s
Security, even if notation of the consent is not made on any Security. Subject
to the following paragraph, any such Holder or subsequent Holder may revoke the
consent as to such Holder’s Security or portion of such Security by notice to
the Trustee or the Company received before the date on which the Trustee
receives an Officers’ Certificate certifying that the Holders of the requisite
principal amount of Securities have consented (and not theretofore revoked such
consent) to the amendment, supplement or waiver.

 

82



--------------------------------------------------------------------------------

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement or waiver. If a record date is fixed, then, notwithstanding the last
sentence of the immediately preceding paragraph, those persons who were Holders
of Securities at such record date (or their duly designated proxies), and only
those persons, shall be entitled to consent to such amendment, supplement or
waiver or to revoke any consent previously given, whether or not such persons
continue to be Holders of such Securities after such record date. No such
consent shall be valid or effective for more than 90 days after such record
date.

 

After an amendment, supplement or waiver becomes effective, it shall bind every
Holder, unless it makes a change described in any of clauses (1) through (10) of
Section 10.02. In that case the amendment, supplement or waiver shall bind each
Holder of a Security who has consented to it and every subsequent Holder of a
Security or portion of a Security that evidences the same debt as the consenting
Holder’s Security.

 

Section 10.05. Notation on or Exchange of Securities.

 

If an amendment, supplement or waiver changes the terms of a Security, the
Trustee may require the Holder of the Security to deliver it to the Trustee. The
Trustee may place an appropriate notation on the Security about the changed
terms and return it to the Holder. Alternatively, if the Company or the Trustee
so determines, the Company in exchange for the Security shall issue and the
Trustee shall authenticate a new Security that reflects the changed terms.
Failure to make the appropriate notation or issue a new Security shall not
affect the validity and effect of such amendment, supplement or waiver.

 

Section 10.06. Trustee To Sign Amendments, etc.

 

The Trustee shall be provided with, and shall be fully protected in relying
upon, an Opinion of Counsel stating that the execution of any amendment,
supplement or waiver authorized pursuant to this Article Ten is authorized or
permitted by this Indenture and that such amendment, supplement or waiver
constitutes the legal, valid and binding obligation of the Company and the
Subsidiary Guarantors, enforceable in accordance with its terms (subject to
customary exceptions). The Trustee may, but shall not be obligated to, execute
any such amendment, supplement or waiver which affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise. In signing any
amendment, supplement or waiver, the Trustee shall be entitled to receive an
indemnity reasonably satisfactory to it.

 

ARTICLE XI

 

SUBSIDIARY GUARANTEE

 

Section 11.01. Unconditional Guarantee.

 

Each Subsidiary Guarantor hereby unconditionally, jointly and severally,
Guarantees (each, a “Subsidiary Guarantee”) to each Holder of a Security
authenticated by the Trustee and to the Trustee and its successors and assigns
that the principal of and interest on the Securities will be promptly paid in
full when due, subject to any applicable grace period, whether at maturity, by
acceleration or otherwise, interest on the overdue principal and interest on any
overdue interest on the Securities, Additional Interest and Post-Petition
Interest and all other obligations of the Company to the Holders or the Trustee
hereunder or under the Securities will be promptly paid in full or performed,
all in accordance with the terms hereof and thereof; subject, however, to the
limitations set forth in Section 11.04. Each Subsidiary Guarantor hereby agrees
that its obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Securities or this Indenture, the
absence of any action to

 

83



--------------------------------------------------------------------------------

enforce the same, any waiver or consent by any Holder of the Securities with
respect to any provisions hereof or thereof, the recovery of any judgment
against the Company, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
Subsidiary Guarantor. Each Subsidiary Guarantor hereby waives diligence,
presentment, demand of payment, filing of claims with a court in the event of
insolvency or bankruptcy of the Company, any right to require a proceeding first
against the Company, protest, notice and all demands whatsoever and covenants
that the Subsidiary Guarantee will not be discharged except by complete
performance of the obligations contained in the Securities, this Indenture, and
this Subsidiary Guarantee. If any Holder or the Trustee is required by any court
or otherwise to return to the Company, any Subsidiary Guarantor, or any
custodian, trustee, liquidator or other similar official acting in relation to
the Company or any Subsidiary Guarantor, any amount paid by the Company or any
Subsidiary Guarantor to the Trustee or such Holder, this Subsidiary Guarantee,
to the extent theretofore discharged, shall be reinstated in full force and
effect. Each Subsidiary Guarantor further agrees that, as between each
Subsidiary Guarantor, on the one hand, and the Holders and the Trustee, on the
other hand, (x) the maturity of the obligations Guaranteed hereby may be
accelerated as provided in Article Six for the purpose of this Subsidiary
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the obligations Guaranteed hereby, and (y) in
the event of any acceleration of such obligations as provided in Article Six,
such obligations (whether or not due and payable) shall forth become due and
payable by each Subsidiary Guarantor for the purpose of this Subsidiary
Guarantee.

 

Section 11.02. Severability.

 

In case any provision of this Subsidiary Guarantee shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 11.03. Release of a Subsidiary Guarantor.

 

If the Securities are defeased in accordance with the terms of this Indenture,
or if Section 5.01(b) is complied with, or if, subject to the requirements of
Section 5.01(a), all or substantially all of the assets of any Subsidiary
Guarantor or all of the Equity Interests of any Subsidiary Guarantor are sold
(including by issuance or otherwise) by the Company in a transaction
constituting an Asset Sale and (x) the Net Cash Proceeds from such Asset Sale
are used in accordance with Section 4.05 or (y) the Company delivers to the
Trustee an Officers’ Certificate to the effect that the Net Cash Proceeds from
such Asset Sale shall be used in accordance with Section 4.06 and within the
time limits specified by Section 4.06, then each Subsidiary Guarantor (in the
case of defeasance) or such Subsidiary Guarantor (in the case of compliance with
Section 5.01(b) or in the event of a sale or other disposition of all of the
Equity Interests of such Subsidiary Guarantor) or the corporation acquiring such
assets (in the event of a sale or other disposition of all or substantially all
of the assets of such Subsidiary Guarantor) shall be released and discharged
from all obligations under this Article Eleven without any further action
required on the part of the Trustee or any Holder. The Trustee shall, at the
sole cost and expense of the Company and upon receipt at the reasonable request
of the Trustee of an Opinion of Counsel that the provisions of this Section
11.03 have been complied with, deliver an appropriate instrument evidencing such
release upon receipt of a request by the Company accompanied by an Officers’
Certificate certifying as to the compliance with this Section 11.03. Any
Subsidiary Guarantor not so released remains liable for the full amount of
principal of and interest on the Securities and the other obligations of the
Company hereunder as provided in this Article Eleven.

 

84



--------------------------------------------------------------------------------

Section 11.04. Limitation of Subsidiary Guarantor’s Liability.

 

Each Subsidiary Guarantor, and by its acceptance hereof each Holder and the
Trustee, hereby confirms that it is the intention of all such parties that the
Guarantee by such Subsidiary Guarantor pursuant to its Subsidiary Guarantee not
constitute a fraudulent transfer or conveyance for purposes of title 11 of the
United States Code, as amended, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar U.S. Federal or state or other
applicable law. To effectuate the foregoing intention, the Holders and each
Subsidiary Guarantor hereby irrevocably agree that the obligations of each
Subsidiary Guarantor under its Subsidiary Guarantee shall be limited to the
maximum amount as will, after giving effect to all other contingent and fixed
liabilities of such Subsidiary Guarantor (including any Senior Indebtedness
incurred after the Issue Date) and after giving effect to any collections from
or payments made by or on behalf of any other Subsidiary Guarantor in respect of
the obligations of such other Subsidiary Guarantor under its Subsidiary
Guarantee or pursuant to Section 11.05, result in the obligations of such
Subsidiary Guarantor under its Subsidiary Guarantee not constituting such a
fraudulent transfer or conveyance.

 

Section 11.05. Contribution.

 

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, the Subsidiary Guarantors agree, inter se, that in the event any
payment or distribution is made by any Subsidiary Guarantor (a “Funding
Guarantor”) under the Subsidiary Guarantee, such Funding Guarantor shall be
entitled to a contribution from all other Subsidiary Guarantors in a pro rata
amount, based on the net assets of each Subsidiary Guarantor (including the
Funding Guarantor), determined in accordance with GAAP, subject to Section
11.04, for all payments, damages and expenses incurred by such Funding Guarantor
in discharging the Company’s obligations with respect to the Securities or any
other Subsidiary Guarantor’s obligations with respect to the Subsidiary
Guarantee.

 

Section 11.06. Subordination of Subrogation and Other Rights.

 

Each Subsidiary Guarantor hereby agrees that any claim against the Company that
arises from the payment, performance or enforcement of such Subsidiary
Guarantor’s obligations under its Subsidiary Guarantee or this Indenture,
including, without limitation, any right of subrogation, shall be subject and
subordinate to, and no payment with respect to any such claim of such Subsidiary
Guarantor shall be made before, the payment in full in cash of all outstanding
Securities in accordance with the provisions provided therefor in this
Indenture.

 

ARTICLE XII

 

SUBORDINATION OF SUBSIDIARY GUARANTEE

 

Section 12.01. Subsidiary Guarantee Obligations Subordinated to Guarantor Senior
Indebtedness.

 

Each Subsidiary Guarantor covenants and agrees, and the Trustee and each Holder
of the Securities by his acceptance thereof likewise covenant and agree, that
the Subsidiary Guarantee of such Subsidiary Guarantor shall be issued subject to
the provisions of this Article Twelve; and each person holding any Security,
whether upon original issue or upon transfer, assignment or exchange thereof,
accepts and agrees that all payments of the principal of, premium, if any, and
interest on the Securities pursuant to the Subsidiary Guarantee made by or on
behalf of any Subsidiary Guarantor shall, to the extent and in the manner set
forth in this Article Twelve, be subordinated and junior in right of payment to
the prior payment in full in cash of all amounts payable under Guarantor Senior
Indebtedness of such Subsidiary Guarantor.

 

85



--------------------------------------------------------------------------------

Section 12.02. No Payment on Subsidiary Guarantees in Certain Circumstances.

 

No direct or indirect payment (except that Holders may receive and retain
Permitted Junior Securities and excluding any Defeasance Trust Payment) by any
Subsidiary Guarantor in respect of the Subsidiary Guarantees (including any
deposit pursuant to Section 9.03 or repurchase, redemption or other retirement
of any Subsidiary Guarantees) shall be made if:

 

(1) at the time of such payment, there exists a default in the payment of all or
any portion of the obligations on any Senior Indebtedness or Guarantor Senior
Indebtedness of the applicable Subsidiary Guarantor beyond any applicable grace
period; or

 

(2) any other default occurs and is continuing with respect to any Designated
Senior Indebtedness or Designated Guarantor Senior Indebtedness of the
applicable Subsidiary Guarantor to accelerate its maturity and the Trustee
receives a Payment Blockage Notice from the Company or the holders of such
Designated Senior Indebtedness or Designated Guarantor Senior Indebtedness.

 

Payments on the Subsidiary Guarantees may and shall be resumed:

 

(1) in the case of a payment default, upon the date on which such default is
cured or waived; and

 

(2) in case of a nonpayment default, the earlier of the date on which such
nonpayment default is cured or waived or 179 days after the date on which the
applicable Payment Blockage Notice is received, unless the maturity of any
Designated Senior Indebtedness or Designated Guarantor Senior Indebtedness has
been accelerated.

 

No new period of payment blockage may be commenced unless and until 360 days
have elapsed since the effectiveness of the immediately prior Payment Blockage
Notice. No nonpayment default that existed or was continuing on the date of
delivery of any Payment Blockage Notice to the Trustee shall be, or be made, the
basis for a subsequent Payment Blockage Notice unless such default has been
cured or waived for a period of at least 90 consecutive days.

 

In the event that, notwithstanding the foregoing, any payment shall be received
by the Trustee or any Holder when such payment is prohibited by Section 12.02(1)
or (2), such payment shall be held in trust for the benefit of, and shall be
paid over or delivered to, the holders of Senior Indebtedness or Guarantor
Senior Indebtedness or their respective representatives, or to the trustee or
trustees under any indenture pursuant to which any of such Senior Indebtedness
or Guarantor Senior Indebtedness may have been issued, as their respective
interests may appear, but only to the extent that, upon notice from the Trustee
to the holders of Senior Indebtedness or Guarantor Senior Indebtedness that such
prohibited payment has been made, the holders of the Senior Indebtedness or
Guarantor Senior Indebtedness (or their representative or representatives or a
trustee or trustees) notify the Trustee in writing of the amounts then due and
owing on the Senior Indebtedness or Guarantor Senior Indebtedness, if any, and
only the amounts specified in such notice to the Trustee shall be paid to the
holders of Senior Indebtedness or Guarantor Senior Indebtedness.

 

Section 12.03. Payment Over of Proceeds upon Dissolution, etc.

 

(a) Upon any payment or distribution of assets or securities of any Subsidiary
Guarantor of any kind or character, whether in cash, property or securities,
upon any dissolution or winding up or total liquidation or reorganization of
such Subsidiary Guarantor, whether voluntary or involuntary or in

 

86



--------------------------------------------------------------------------------

bankruptcy, insolvency, receivership or other proceedings (excluding any payment
or distribution of Permitted Junior Securities), all Guarantor Senior
Indebtedness of such Subsidiary Guarantor then due shall first be paid in full
in cash before the Holders or the Trustee on behalf of such Holders shall be
entitled to receive any payment by such Subsidiary Guarantor in respect of the
Subsidiary Guarantees, or any payment by such Subsidiary Guarantor to acquire
any of the Securities for cash, property or securities, or any distribution by
such Subsidiary Guarantor in respect of the Subsidiary Guarantees of any cash,
property or securities (excluding any payment or distribution of Permitted
Junior Securities). Before any payment may be made by, or on behalf of, any
Subsidiary Guarantor in respect of the Subsidiary Guarantees upon any such
dissolution or winding up or total liquidation or reorganization, whether
voluntary or involuntary or in bankruptcy, insolvency, receivership or other
proceedings, any payment or distribution of assets or securities of such
Subsidiary Guarantor of any kind or character, whether in cash, property or
securities (excluding any payment or distribution of Permitted Junior
Securities), to which the Holders or the Trustee on their behalf would be
entitled, but for the subordination provisions of this Indenture, shall be made
by such Subsidiary Guarantor or by any receiver, trustee in bankruptcy,
liquidation trustee, agent or other Person making such payment or distribution,
directly to the holders of Guarantor Senior Indebtedness of such Subsidiary
Guarantor (pro rata to such holders on the basis of the respective amounts of
such Guarantor Senior Indebtedness held by such holders) or their
representatives or to the trustee or trustees or agent or agents under any
agreement or indenture pursuant to which any of such Guarantor Senior
Indebtedness may have been issued, as their respective interests may appear, to
the extent necessary to pay all such Guarantor Senior Indebtedness in full in
cash after giving effect to any prior or concurrent payment, distribution or
provision therefor to or for the holders of such Guarantor Senior Indebtedness.

 

(b) In the event that, notwithstanding the foregoing provision prohibiting such
payment or distribution, any payment or distribution of assets or securities of
any Subsidiary Guarantor of any kind or character, whether in cash, property or
securities (excluding any payment or distribution of Permitted Junior
Securities), shall be received by the Trustee or any Holder of Securities at a
time when such payment or distribution is prohibited by Section 12.03(a) and
before all obligations in respect of the Guarantor Senior Indebtedness of such
Subsidiary Guarantor are paid in full in cash, such payment or distribution
shall be received and held in trust for the benefit of, and shall be paid over
or delivered to, the holders of such Guarantor Senior Indebtedness (pro rata to
such holders on the basis of the respective amounts of such Guarantor Senior
Indebtedness held by such holders) or their respective representatives, or to
the trustee or trustees or agent or agents under any indenture pursuant to which
any of such Guarantor Senior Indebtedness may have been issued, as their
respective interests may appear, for application to the payment of such
Guarantor Senior Indebtedness remaining unpaid until all such Guarantor Senior
Indebtedness has been paid in full in cash after giving effect to any prior or
concurrent payment, distribution or provision therefor to or for the holders of
such Guarantor Senior Indebtedness.

 

The consolidation of any Subsidiary Guarantor with, or the merger of any
Subsidiary Guarantor with or into, another corporation or the liquidation or
dissolution of any Subsidiary Guarantor following the conveyance or transfer of
its property as an entirety, or substantially as an entirety, to another
corporation upon the terms and conditions provided in Article Five shall not be
deemed a dissolution, winding-up, liquidation or reorganization for the purposes
of this Section 12.03 if such other corporation shall, as a part of such
consolidation, merger, conveyance or transfer, comply with the conditions stated
in Article Five.

 

Section 12.04. Subrogation.

 

Upon the payment in full in cash of all Guarantor Senior Indebtedness of a
Subsidiary Guarantor, or provision for payment, the Holders shall be subrogated
to the rights of the holders of such Guarantor

 

87



--------------------------------------------------------------------------------

Senior Indebtedness to receive payments or distributions of cash, property or
securities of such Subsidiary Guarantor made on such Guarantor Senior
Indebtedness until the principal of and interest on the Securities shall be paid
in full in cash; and, for the purposes of such subrogation, no payments or
distributions to the holders of such Guarantor Senior Indebtedness of any cash,
property or securities to which the Holders or the Trustee on their behalf would
be entitled except for the provisions of this Article Twelve, and no payment
over pursuant to the provisions of this Article Twelve to the holders of such
Guarantor Senior Indebtedness by Holders or the Trustee on their behalf shall,
as between such Subsidiary Guarantor, its creditors other than holders of such
Guarantor Senior Indebtedness, and the Holders, be deemed to be a payment by
such Subsidiary Guarantor to or on account of such Guarantor Senior
Indebtedness. It is understood that the provisions of this Article Twelve are
and are intended solely for the purpose of defining the relative rights of the
Holders, on the one hand, and the holders of Guarantor Senior Indebtedness of
each Subsidiary Guarantor, on the other hand.

 

If any payment or distribution to which the Holders would otherwise have been
entitled but for the provisions of this Article Twelve shall have been applied,
pursuant to the provisions of this Article Twelve, to the payment of all amounts
payable under Guarantor Senior Indebtedness, then and in such case, the Holders
shall be entitled to receive from the holders of such Guarantor Senior
Indebtedness any payments or distributions received by such holders of Guarantor
Senior Indebtedness in excess of the amount required to make payment in full in
cash of such Guarantor Senior Indebtedness.

 

Section 12.05. Obligations of Subsidiary Guarantors Unconditional.

 

Subject to Sections 11.04 and 8.02, nothing contained in this Article Twelve or
elsewhere in this Indenture or in the Securities is intended to or shall impair,
as among each of the Subsidiary Guarantors and the Holders, the obligation of
each Subsidiary Guarantor, which is absolute and unconditional, to pay to the
Holders the principal of and interest on the Securities as and when the same
shall become due and payable in accordance with the terms of the Subsidiary
Guarantee of such Subsidiary Guarantor, or is intended to or shall affect the
relative rights of the Holders and creditors of any Subsidiary Guarantor other
than the holders of Guarantor Senior Indebtedness of such Subsidiary Guarantor,
nor shall anything herein or therein prevent any Holder or the Trustee on their
behalf from exercising all remedies otherwise permitted by applicable law upon
default under this Indenture, subject to the rights, if any, under this Article
Twelve of the holders of Guarantor Senior Indebtedness in respect of cash,
property or securities of any Subsidiary Guarantor received upon the exercise of
any such remedy.

 

Without limiting the generality of the foregoing, nothing contained in this
Article Twelve shall restrict the right of the Trustee or the Holders to take
any action to declare the Securities to be due and payable prior to their stated
maturity pursuant to Section 6.01 or to pursue any rights or remedies hereunder;
provided, however, that all Guarantor Senior Indebtedness of any Subsidiary
Guarantor then due and payable shall first be paid in full before the Holders or
the Trustee are entitled to receive any direct or indirect payment from such
Subsidiary Guarantor of principal of or interest on the Securities pursuant to
such Subsidiary Guarantor’s Subsidiary Guarantee.

 

Section 12.06. Notice to Trustee.

 

The Company and each Subsidiary Guarantor shall give prompt written notice to
the Trustee of any fact known to the Company or such Subsidiary Guarantor which
would prohibit the making of any payment to or by the Trustee in respect of the
Subsidiary Guarantees pursuant to the provisions of this Article Twelve. The
Trustee shall not be charged with knowledge of the existence of any event of
default with respect to any Guarantor Senior Indebtedness or of any other facts
which would prohibit the making of any payment to or by the Trustee unless and
until the Trustee shall have received notice in

 

88



--------------------------------------------------------------------------------

writing at its Corporate Trust Office to that effect signed by an Officer of the
Company or such Subsidiary Guarantor, or by a holder of Guarantor Senior
Indebtedness or trustee or agent therefor; and prior to the receipt of any such
written notice, the Trustee shall, subject to Article Seven, be entitled to
assume that no such facts exist; provided, however, that if the Trustee shall
not have received the notice provided for in this Section 12.06 at least two
Business Days prior to the date upon which by the terms of this Indenture any
moneys shall become payable for any purpose (including, without limitation, the
payment of the principal of or interest on any Security), then, regardless of
anything herein to the contrary, the Trustee shall have full power and authority
to receive any moneys from any Subsidiary Guarantor and to apply the same to the
purpose for which they were received, and shall not be affected by any notice to
the contrary which may be received by it on or after such prior date. Nothing
contained in this Section 12.06 shall limit the right of the holders of
Guarantor Senior Indebtedness to recover payments as contemplated by Section
12.04. The Trustee shall be entitled to rely on the delivery to it of a written
notice by a Person representing himself or itself to be a holder of any
Guarantor Senior Indebtedness (or a trustee on behalf of, or other
representative of, such holder) to establish that such notice has been given by
a holder of such Guarantor Senior Indebtedness or a trustee or representative on
behalf of any such holder.

 

In the event that the Trustee determines in good faith that any evidence is
required with respect to the right of any Person as a holder of Guarantor Senior
Indebtedness to participate in any payment or distribution pursuant to this
Article Twelve, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Guarantor Senior
Indebtedness held by such Person, the extent to which such Person is entitled to
participate in such payment or distribution and any other facts pertinent to the
rights of such Person under this Article Twelve, and if such evidence is not
furnished, the Trustee may defer any payment to such Person pending judicial
determination as to the right of such Person to receive such payment.

 

Section 12.07. Reliance on Judicial Order or Certificate of Liquidating Agent.

 

Upon any payment or distribution of assets or securities of a Subsidiary
Guarantor referred to in this Article Twelve, the Trustee and the Holders shall
be entitled to rely upon any order or decree made by any court of competent
jurisdiction in which bankruptcy, dissolution, winding-up, liquidation or
reorganization proceedings are pending, or upon a certificate of the receiver,
trustee in bankruptcy, liquidating trustee, agent or other person making such
payment or distribution, delivered to the Trustee or to the Holders for the
purpose of ascertaining the persons entitled to participate in such
distribution, the holders of Guarantor Senior Indebtedness of such Subsidiary
Guarantor and other indebtedness of such Subsidiary Guarantor, the amount
thereof or payable thereon, the amount or amounts paid or distributed thereon
and all other facts pertinent thereto or to this Article Twelve.

 

Section 12.08. Trustee’s Relation to Guarantor Senior Indebtedness.

 

The Trustee and any Paying Agent shall be entitled to all the rights set forth
in this Article Twelve with respect to any Guarantor Senior Indebtedness which
may at any time be held by it in its individual or any other capacity to the
same extent as any other holder of Guarantor Senior Indebtedness, and nothing in
this Indenture shall deprive the Trustee or any Paying Agent of any of its
rights as such holder.

 

With respect to the holders of Guarantor Senior Indebtedness, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article Twelve, and no implied covenants
or obligations with respect to the holders of Guarantor Senior Indebtedness
shall be read into this Indenture against the Trustee. The Trustee shall not be
deemed to

 

89



--------------------------------------------------------------------------------

owe any fiduciary duty to the holders of Guarantor Senior Indebtedness (except
as provided in Section 12.03(b)). The Trustee shall not be liable to any such
holders if the Trustee shall in good faith mistakenly pay over or distribute to
Holders or to the Company or to any other person cash, property or securities to
which any holders of Guarantor Senior Indebtedness shall be entitled by virtue
of this Article Twelve or otherwise.

 

Section 12.09. Subordination Rights Not Impaired by Acts or Omissions of the
Subsidiary Guarantors or Holders of Guarantor Senior Indebtedness.

 

No right of any present or future holders of any Guarantor Senior Indebtedness
to enforce subordination as provided herein shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any
Subsidiary Guarantor or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by any Subsidiary Guarantor with the terms of
this Indenture, regardless of any knowledge thereof which any such holder may
have or otherwise be charged with. The provisions of this Article Twelve are
intended to be for the benefit of, and shall be enforceable directly by, the
holders of Guarantor Senior Indebtedness.

 

Section 12.10. Holders Authorize Trustee To Effectuate Subordination of
Subsidiary Guarantee.

 

Each Holder by his acceptance of such Security authorizes and expressly directs
the Trustee on his behalf to take such action as may be necessary or appropriate
to effectuate the subordination provided in this Article Twelve, and appoints
the Trustee his attorney-in-fact for such purposes, including, in the event of
any dissolution, winding-up, total liquidation or reorganization of any
Subsidiary Guarantor (whether in bankruptcy, insolvency, receivership,
reorganization or similar proceedings or upon an assignment for the benefit of
creditors or otherwise) tending towards liquidation of the business and assets
of such Subsidiary Guarantor, the filing of a claim for the unpaid balance of
its or his Securities in the form required in those proceedings.

 

Section 12.11. This Article Not To Prevent Events of Default.

 

The failure to make a payment on the Securities or Subsidiary Guarantees by
reason of any provision of this Article Twelve shall not be construed as
preventing the occurrence of an Event of Default specified in clauses (1) or (2)
of Section 6.01.

 

Section 12.12. Trustee’s Compensation Not Prejudiced.

 

Nothing in this Article Twelve shall apply to amounts due to the Trustee
pursuant to other sections in this Indenture.

 

Section 12.13. No Waiver of Subsidiary Guarantee Subordination Provisions.

 

Without in any way limiting the generality of Section 12.09, the holders of
Guarantor Senior Indebtedness may, at any time and from time to time, without
the consent of or notice to the Trustee or the Holders, without incurring
responsibility to the Holders and without impairing or releasing the
subordination provided in this Article Twelve or the obligations hereunder of
the Holders to the holders of Guarantor Senior Indebtedness, do any one or more
of the following: (a) change the manner, place or terms of payment or extend the
time of payment of, or renew or alter, Guarantor Senior Indebtedness or any
instrument evidencing the same or any agreement under which Guarantor Senior
Indebtedness is outstanding or secured; (b) sell, exchange, release or otherwise
deal with any property pledged, mortgaged or otherwise securing Guarantor Senior
Indebtedness; (c) release any Person liable in any

 

90



--------------------------------------------------------------------------------

manner for the collection of Guarantor Senior Indebtedness; and (d) exercise or
refrain from exercising any rights against any Subsidiary Guarantor and any
other Person.

 

Section 12.14. Subordination Provisions Not Applicable to Money Held in Trust
for Holders; Payments May Be Paid Prior to Dissolution.

 

All cash and Cash Equivalents deposited in trust with the Trustee pursuant to
and in accordance with Article Nine shall be for the sole benefit of the Holders
and shall not be subject to this Article Twelve.

 

Nothing contained in this Article Twelve or elsewhere in this Indenture shall
prevent (i) a Subsidiary Guarantor, except under the conditions described in
Section 12.03, from making payments of principal of and interest on the
Securities pursuant to the Subsidiary Guarantees, or from depositing with the
Trustee any moneys for such payments, or (ii) the application by the Trustee of
any moneys deposited with it for the purpose of making such payments of
principal of and interest on the Securities, to the holders entitled thereto
unless at least two Business Days prior to the date upon which such payment
becomes due and payable, the Trustee shall have received the written notice
provided for in Section 12.07. The Subsidiary Guarantors shall give prompt
written notice to the Trustee of any dissolution, winding-up, liquidation or
reorganization of such Subsidiary Guarantor.

 

Section 12.15. Acceleration of Securities.

 

If payment of the Securities is accelerated because of an Event of Default, the
Company or the Trustee shall promptly notify the holders of the Designated
Senior Indebtedness or Designated Guarantor Senior Indebtedness (or their
Representatives) of the acceleration; provided, however, that the Company and
the Trustee shall be obligated to notify such a Representative only if such
Representative has delivered or caused to be delivered to the Company or the
Trustee an address for service of such a notice (and the Company and the Trustee
shall only be obligated to deliver the notice to the address so specified). If
any Designated Senior Indebtedness or Designated Guarantor Senior Indebtedness
is outstanding, the Subsidiary Guarantors shall not make any payments in respect
of the Subsidiary Guarantees until five Business Days after the holders or
Representative(s) of such Designated Senior Indebtedness or Designated Guarantor
Senior Indebtedness receives notice of such acceleration and, thereafter, may
make payments in respect of the Subsidiary Guarantees, only if this Article
Twelve otherwise permits payments at that time.

 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.01. Trust Indenture Act Controls.

 

This Indenture is subject to the provisions of the TIA that are required to be a
part of this Indenture, and shall, to the extent applicable, be governed by such
provisions. If any provision of this Indenture modifies any TIA provision that
may be so modified, such TIA provision shall be deemed to apply to this
Indenture as so modified. If any provision of this Indenture excludes any TIA
provision that may be so excluded, such TIA provision shall be excluded from
this Indenture.

 

The provisions of TIA Sections 310 through 317 that impose duties on any Person
(including the provisions automatically deemed included unless expressly
excluded by this Indenture) are a part of and govern this Indenture, whether or
not physically contained herein.

 

91



--------------------------------------------------------------------------------

Section 13.02. Notices.

 

Any notice or communication shall be sufficiently given if in writing and
delivered in person, by facsimile and confirmed by overnight courier, or mailed
by first-class mail addressed as follows:

 

if to the Company or to the Subsidiary Guarantors:

 

Carrols Corporation

968 James Street

Syracuse, New York 13203

Attention: Chief Financial Officer

Facsimile: (315) 475-9616

Telephone: (315) 475-9616 x223

 

with a copy to:

 

Katten Muchin Zavis Rosenman

575 Madison Avenue

New York, New York 10022

Attention: Wayne A. Wald, Esq.

Facsimile: (212) 940-8776

Telephone: (212) 940-8800

 

if to the Trustee:

 

The Bank of New York

101 Barclay Street

8th Floor West

New York, NY 10286

Attention: Corporate Trust Administration

Facsimile: (212) 815-5707

Telephone: (212) 815-4779

 

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

Any notice or communication mailed, first-class, postage prepaid, to a Holder
including any notice delivered in connection with TIA Section 310(b), TIA
Section 313(c), TIA Section 314(a) and TIA Section 315(b), shall be mailed to
him at his address as set forth on the Security Register and shall be
sufficiently given to him if so mailed within the time prescribed. To the extent
required by the TIA, any notice or communication shall also be mailed to any
Person described in TIA Section 313(c).

 

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. Except for a notice to
the Trustee, which is deemed given only when received, if a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

 

92



--------------------------------------------------------------------------------

Section 13.03. Communications by Holders with Other Holders.

 

Holders may communicate pursuant to TIA Section 312(b) with other Holders with
respect to their rights under this Indenture or the Securities. The Company, the
Trustee, the Registrar and any other person shall have the protection of TIA
Section 312(c).

 

Section 13.04. Certificate and Opinion as to Conditions Precedent.

 

Upon any request or application by the Company to the Trustee to take or refrain
from taking any action under this Indenture, the Company shall furnish to the
Trustee at the request of the Trustee:

 

(1) an Officers’ Certificate in form and substance satisfactory to the Trustee
stating that, in the opinion of the signers, all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with; and

 

(2) an Opinion of Counsel in form and substance satisfactory to the Trustee
stating that, in the opinion of such counsel, all such conditions precedent have
been complied with.

 

Section 13.05. Statements Required in Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 

(1) a statement that the person making such certificate or opinion has read such
covenant or condition;

 

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(3) a statement that, in the opinion of such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(4) a statement as to whether or not, in the opinion of such person, such
condition or covenant has been complied with; provided, however, that with
respect to matters of fact an Opinion of Counsel may rely on an Officers’
Certificate or certificates of public officials.

 

Section 13.06. Rules by Trustee, Paying Agent, Registrar.

 

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Paying Agent or Registrar may make reasonable rules for its functions.

 

Section 13.07. Governing Law.

 

THIS INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Each of the parties hereto
and thereto agrees to submit to the jurisdiction of the courts of the State of
New York in any action or proceeding arising out of or relating to this
Indenture and the Securities.

 

Section 13.08. No Recourse Against Others.

 

A director, officer, employee or stockholder, as such, of the Company or any
Subsidiary Guarantor shall not have any liability for any obligations of the
Company or any Subsidiary Guarantor

 

93



--------------------------------------------------------------------------------

under the Securities, the Subsidiary Guarantee of such Subsidiary Guarantor or
this Indenture or for any claim based on, in respect of or by reason of such
obligations or their creation. Each Holder by accepting a Security waives and
releases all such liability.

 

Section 13.09. Successors.

 

All agreements of the Company in this Indenture and the Securities shall bind
its successor. All agreements of each Subsidiary Guarantor in this Indenture and
such Subsidiary Guarantor’s Subsidiary Guarantee shall bind its successor. All
agreements of the Trustee in this Indenture shall bind its successor.

 

Section 13.10. Counterpart Originals.

 

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

 

Section 13.11. Severability.

 

In case any provision in this Indenture, in the Securities or in the Subsidiary
Guarantee shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby, and a Holder shall have no claim therefor against any party
hereto.

 

Section 13.12. No Adverse Interpretation of Other Agreements.

 

This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company or a Subsidiary. Any such indenture, loan or debt
agreement may not be used to interpret this Indenture.

 

Section 13.13. Legal Holidays.

 

If a payment date is a not a Business Day at a place of payment, payment may be
made at that place on the next succeeding Business Day, and no interest shall
accrue for the intervening period.

 

[Signature Pages Follow]

 

94



--------------------------------------------------------------------------------

 

SIGNATURES

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.

 

Very truly yours, CARROLS CORPORATION By:  

/s/ Joseph A. Zirkman

Name:

 

Joseph A. Zirkman

Title:

 

Vice President, Secretary and General Counsel

CARROLS J.G. CORP. CARROLS REALTY HOLDINGS CORP. CARROLS REALTY I CORP. CARROLS
REALTY II CORP. POLLO FRANCHISE, INC. POLLO OPERATIONS, INC. QUANTA ADVERTISING
CORP. TACO CABANA, INC. TC LEASE HOLDINGS III, V AND VI, INC. T.C. MANAGEMENT,
INC. TP ACQUISITION CORP., As Subsidiary Guarantors By:  

/s/ Joseph A. Zirkman

Name:  

Joseph Zirkman

Title:  

Vice President

TEXAS TACO CABANA, L.P., as Subsidiary Guarantor

By T.C. Management, Inc., as General Partner

By:   /s/ Joseph A. Zirkman Name:  

Joseph Zirkman

Title:  

Vice President

 

S-1



--------------------------------------------------------------------------------

CABANA BEVCO LLC, as Subsidiary Guarantor By:  

/s/ Shanna Garcia

Name:

 

Shanna Garcia

Title:

 

Manager

CABANA BEVERAGES, INC., as Subsidiary Guarantor By:  

/s/ Shanna Garcia

Name:

 

Shanna Garcia

Title:

 

President

TC BEVCO LLC, as Subsidiary Guarantor By:  

/s/ Shanna Garcia

Name:

 

Shanna Garcia

Title:

 

Manager

 

S-2



--------------------------------------------------------------------------------

GET REAL, INC., as Subsidiary Guarantor By:  

/s/ Julio Murillo

Name:

 

Julio Murillo

Title:

 

Vice President

 

S-3



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Trustee By:  

/s/ Kisha A. Holder

Name:

 

Kisha A. Holder

Title:

 

Assistant Vice President

 

S-4



--------------------------------------------------------------------------------

 

EXHIBIT A

 

[FORM OF SERIES A SECURITY]

 

[Applicable Restricted Securities Legend]

[Depository Legend, if applicable]

 

CARROLS CORPORATION

 

9% Senior Subordinated Note

due January 15, 2013, Series A

 

     CUSIP No.:

No.

   $

 

CARROLS CORPORATION, a Delaware corporation (the “Company”, which term includes
any successor corporation), for value received promises to pay to Cede & Co. or
registered assigns, the principal sum of                 , on January 15, 2013.

 

Interest Payment Dates: January 15 and July 15, commencing on July 15, 2005.

 

Interest Record Dates: January 1 and July 1.

 

Reference is made to the further provisions of this Security contained herein,
which will for all purposes have the same effect as if set forth at this place.

 

IN WITNESS WHEREOF, the Company has caused this Security to be signed manually
or by facsimile by its duly authorized officer.

 

CARROLS CORPORATION By:            

Name:

       

Title:

   

By:            

Name:

       

Title:

   

 

Dated:

 

A-1



--------------------------------------------------------------------------------

 

[FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION]

 

This is one of the 9% Senior Subordinated Notes due 2013, Series A, described in
the within-mentioned Indenture.

 

Dated:

 

THE BANK OF NEW YORK, as Trustee By:            

Name:

       

Title:

   

 

A-2



--------------------------------------------------------------------------------

 

(Reverse of Security)

 

CARROLS CORPORATION

 

9% Senior Subordinated Note

due January 15, 2013, Series A

 

1. Interest.

 

CARROLS CORPORATION, a Delaware corporation (the “Company”), promises to pay
interest on the principal amount of this Security at the rate per annum shown
above, plus any Additional Interest. Cash interest on the Securities will accrue
from the most recent date to which interest has been paid or, if no interest has
been paid, from December 15, 2004. The Company will pay interest semi-annually
in arrears on each Interest Payment Date, commencing July 15, 2005. Interest
will be computed on the basis of a 360-day year of twelve 30-day months.

 

The Company shall pay interest and any Additional Interest on overdue principal
from time to time on demand and on overdue installments of interest and
Additional Interest (without regard to any applicable grace periods) to the
extent lawful from time to time on demand, in each case at the rate borne by the
Securities

 

2. Method of Payment.

 

The Company shall pay interest and any Additional Interest on the Securities
(except defaulted interest as described above) to the persons who are the
registered Holders at the close of business on the Interest Record Date
immediately preceding the Interest Payment Date even if the Securities are
cancelled on registration of transfer or registration of exchange after such
Interest Record Date. Holders must surrender Securities to a Paying Agent to
collect principal payments. The Company shall pay principal and interest in
money of the United States that at the time of payment is legal tender for
payment of public and private debts (“U.S. Legal Tender”). However, the Company
may pay principal and interest by wire transfer of Federal funds (provided that
the Paying Agent shall have received wire instructions on or prior to the
relevant Interest Record Date), or interest by check payable in such U.S. Legal
Tender. The Company may deliver any such interest payment to the Paying Agent or
to a Holder at the Holder’s registered address.

 

3. Paying Agent and Registrar.

 

Initially, The Bank of New York (the “Trustee”) will act as Paying Agent and
Registrar. The Company may change any Paying Agent or Registrar without notice
to the Holders. The Company or any of its Subsidiaries may, subject to certain
exceptions, act as Registrar.

 

4. Indenture and Subsidiary Guarantees.

 

The Company issued the Securities under an Indenture, dated as of December 15,
2004 (the “Indenture”), by and among the Company, the Subsidiary Guarantors and
the Trustee. Capitalized terms herein are used as defined in the Indenture
unless otherwise defined herein. This Security is one of a duly authorized issue
of Securities of the Company designated as its 9% Senior Subordinated Notes due
2013, Series A (the “Initial Securities”), which may be issued under the
Indenture. The Securities include the Initial Securities, the Exchange
Securities (as defined below) issued in exchange for the Initial Securities
pursuant to the Registration Rights Agreement, and any Additional Securities.
The

 

A-3



--------------------------------------------------------------------------------

Initial Securities, the Exchange Securities and any Additional Securities are
treated as a single class of securities under the Indenture. The terms of the
Securities include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act of 1939 (15 U.S.C. Sections
77aaa-77bbbb) (the “TIA”), as in effect on the Issue Date (except as otherwise
indicated in the Indenture) until such time as the Indenture is qualified under
the TIA, and thereafter as in effect on the date on which the Indenture is
qualified under the TIA. Notwithstanding anything to the contrary herein, the
Securities are subject to all such terms, and holders of Securities are referred
to the Indenture and the TIA for a statement of them. The Securities are general
unsecured obligations of the Company. The Securities are subordinated in right
of payment to all Senior Indebtedness of the Company to the extent and in the
manner provided in the Indenture. Each Holder of a Security, by accepting a
Security, agrees to such subordination, authorizes the Trustee to give effect to
such subordination and appoints the Trustee as attorney-in-fact for such
purpose.

 

Payment on the Securities is Guaranteed (each, a “Subsidiary Guarantee”), on a
senior subordinated basis, jointly and severally, by each Restricted Subsidiary
of the Company existing on the Issue Date (each, a “Subsidiary Guarantor”)
pursuant to Article Eleven and Article Twelve of the Indenture. In addition, the
Indenture requires the Company to cause each Restricted Subsidiary formed,
created or acquired after the Issue Date to become a party to the Indenture as a
Subsidiary Guarantor and Guarantee payment on the Securities pursuant to Article
Eleven and Article Twelve of the Indenture. In certain circumstances, the
Subsidiary Guarantees may be released.

 

5. Optional Redemption.

 

The Securities will be redeemable, at the Company’s option, in whole or in part
at any time, on and after January 15, 2009, upon not less than 30 nor more than
60 days’ notice, at the following redemption prices (expressed as percentages of
the principal amount thereof) if redeemed during the twelve-month period
commencing on January 15 of the year set forth below, plus, in each case,
accrued and unpaid interest thereon, if any, to the date of redemption:

 

Year

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

2009

   104.500 %

2010

   102.250 %

2011 and thereafter

   100.000 %

 

6. Optional Redemption upon Public Equity Offerings.

 

At any time, or from time to time, on or prior to January 15, 2008, the Company
may, at its option, use the net cash proceeds of one or more Public Equity
Offerings to redeem up to 35% of the principal amount of Securities originally
issued at a redemption price equal to 109.0% of the principal amount thereof
plus accrued and unpaid interest thereon, if any, to the date of redemption
(subject to the right of Holders of record on the relevant Interest Record Date
to receive interest due on the relevant Interest Payment Date); provided that at
least 65% of the principal amount of Securities originally issued remain
outstanding immediately after any such redemption (excluding any Securities held
by the Company or any of its Affiliates). In order to effect the foregoing
redemption with the proceeds of any Public Equity Offering, the Company shall
make such redemption not more than 90 days after the consummation of any such
Public Equity Offering.

 

A-4



--------------------------------------------------------------------------------

7. Notice of Redemption.

 

Notice of redemption will be mailed by first-class mail at least 30 days but not
more than 60 days before the Redemption Date to each Holder of Securities to be
redeemed at its registered address. The Trustee may select for redemption
portions of the principal amount of Securities that have denominations equal to
or larger than $1,000 principal amount. Securities and portions of them the
Trustee so selects shall be in amounts of $1,000 principal amount or integral
multiples thereof.

 

If any Security is to be redeemed in part only, the notice of redemption that
relates to such Security shall state the portion of the principal amount thereof
to be redeemed. A new Security in a principal amount equal to the unredeemed
portion thereof will be issued in the name of the Holder thereof upon
cancellation of the original Security. On and after the Redemption Date,
interest will cease to accrue on Securities or portions thereof called for
redemption so long as the Company has deposited with the Paying Agent for the
Securities funds in satisfaction of the redemption price pursuant to the
Indenture and the Paying Agent is not prohibited from paying such funds to the
Holders pursuant to the terms of the Indenture.

 

8. Change of Control Offer.

 

Following the occurrence of a Change of Control (the date of such occurrence
being the “Change of Control Date”), the Company shall, within 60 days after the
Change of Control Date, make a Change of Control Offer to repurchase all
Securities then outstanding at a repurchase price in cash equal to 101% of the
aggregate principal amount thereof, plus accrued and unpaid interest thereon, if
any, to the Change of Control Payment Date (subject to the right of Holders of
record on the relevant Interest Record Date to receive interest due on the
relevant Interest Payment Date).

 

9. Limitation on Disposition of Assets.

 

The Company is, subject to certain conditions, obligated to make a Net Proceeds
Offer to repurchase Securities at a repurchase price equal to 100% of the
principal amount thereof, plus accrued and unpaid interest thereon, if any, to
the Net Proceeds Offer Date (subject to the right of Holders of record on the
relevant Interest Record Date to receive interest due on the relevant Interest
Payment Date) with the proceeds of certain asset dispositions.

 

10. Denominations; Transfer; Exchange.

 

The Securities are in registered form, without coupons, in denominations of
$1,000 and integral multiples of $1,000. A Holder shall register the transfer of
or exchange Securities in accordance with the Indenture. The Registrar may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and to pay certain transfer taxes or similar governmental
charges payable in connection therewith as permitted by the Indenture. The
Registrar need not register the transfer of or exchange any Securities or
portions thereof selected for redemption, except the unredeemed portion of any
security being redeemed in part.

 

11. Persons Deemed Owners.

 

The registered Holder of a Security shall be treated as the owner of it for all
purposes.

 

A-5



--------------------------------------------------------------------------------

12. Unclaimed Funds.

 

If funds for the payment of principal or interest remain unclaimed for two
years, the Trustee and the Paying Agent will repay the funds to the Company at
its written request. After that, all liability of the Trustee and such Paying
Agent with respect to such funds shall cease.

 

13. Defeasance.

 

The Company and the Subsidiary Guarantors may be discharged from their
obligations under the Indenture, the Securities and the Subsidiary Guarantees,
except for certain provisions thereof, and may be discharged from obligations to
comply with certain covenants contained in the Indenture, the Securities and the
Subsidiary Guarantees, in each case upon satisfaction of certain conditions
specified in the Indenture.

 

14. Amendment; Supplement; Waiver.

 

Subject to certain exceptions, the Indenture, the Securities and the Subsidiary
Guarantees may be amended or supplemented with the written consent of the
Holders of at least a majority in aggregate principal amount of the Securities
then outstanding, and any existing Default or Event of Default or compliance
with any provision may be waived with the consent of the Holders of a majority
in aggregate principal amount of the Securities then outstanding. Without notice
to or consent of any Holder, the parties thereto may amend or supplement the
Indenture, the Securities and the Subsidiary Guarantees to, among other things,
cure any ambiguity, defect or inconsistency, provide for uncertificated
Securities in addition to or in place of certificated Securities or comply with
any requirements of the SEC in connection with the qualification of the
Indenture under the TIA, or make any other change that does not materially
adversely affect the rights of any Holder of a Security.

 

15. Restrictive Covenants.

 

The Indenture contains certain covenants that, among other things, limit the
ability of the Company and the Restricted Subsidiaries to make restricted
payments, to incur indebtedness, to create liens, to sell assets, to permit
restrictions on dividends and other payments by Restricted Subsidiaries to the
Company, to consolidate, merge or sell all or substantially all of its assets,
to engage in transactions with affiliates or certain other related persons or to
engage in certain businesses. The limitations are subject to a number of
important qualifications and exceptions. The Company must report quarterly to
the Trustee on compliance with such limitations.

 

16. Defaults and Remedies.

 

If an Event of Default shall occur and be continuing, the Trustee or the Holders
of at least 25% in aggregate principal amount of outstanding Securities may
declare all the Securities to be due and payable immediately in the manner and
with the effect provided in the Indenture. Holders may not enforce the
Indenture, the Securities or the Subsidiary Guarantees except as provided in the
Indenture. The Trustee is not obligated to enforce the Indenture, the Securities
or the Subsidiary Guarantees unless it has received indemnity satisfactory to
it. The Indenture permits, subject to certain limitations therein provided,
Holders of a majority in aggregate principal amount of the Securities then
outstanding to direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Holders notice of certain continuing Defaults or
Events of Default if it determines that withholding notice is in their interest.

 

A-6



--------------------------------------------------------------------------------

17. Trustee Dealings with Company.

 

The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Securities and may otherwise deal with the
Company, its Subsidiaries or their respective Affiliates as if it were not the
Trustee.

 

18. No Recourse Against Others.

 

No stockholder, director, officer, employee or incorporator, as such, of the
Company or any Subsidiary Guarantor shall have any liability for any obligation
of the Company or any Subsidiary Guarantor under the Securities, the Subsidiary
Guarantee of such Subsidiary Guarantor or the Indenture or for any claim based
on, in respect of or by reason of, such obligations or their creation. Each
Holder of a Security by accepting a Security waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Securities and the Subsidiary Guarantees.

 

19. Authentication.

 

This Security shall not be valid until the Trustee or authenticating agent signs
the certificate of authentication on this Security.

 

20. Abbreviations and Defined Terms.

 

Customary abbreviations may be used in the name of a Holder of a Security or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

 

21. CUSIP, Common Code and ISIN Numbers.

 

The Company has caused CUSIP, Common Code or ISIN numbers, if applicable, to be
printed on the Securities and have directed the Trustee to use CUSIP, Common
Code or ISIN numbers, if applicable, in notices of redemption as a convenience
to Holders. No representation is made as to the accuracy of such numbers either
as printed on the Securities or as contained in any notice of redemption and
reliance may be placed only on the other identification numbers placed thereon.

 

22. Registration Rights.

 

Pursuant to the Registration Rights Agreement, the Company will be obligated
upon the occurrence of certain events to consummate an exchange offer pursuant
to which the Holder of this Security shall have the right to exchange this
Security for a 9% Senior Subordinated Note due 2013, Series B, of the Company
(an “Exchange Security”) which has been registered under the Securities Act, in
like principal amount and having terms identical in all material respects to
this Security. The Holders shall be entitled to receive certain additional
interest payments in the event such exchange offer is not consummated and upon
certain other conditions, all pursuant to and in accordance with the terms of
the Registration Rights Agreement.

 

23. Governing Law.

 

The Indenture and this Security shall be governed by and construed in accordance
with the laws of the State of New York. Each of the parties hereto and thereto
agrees to submit to the jurisdiction of the courts of the State of New York in
any action or proceeding arising out of or relating to the Indenture or this
Security.

 

A-7



--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

I or we assign and transfer this Security to 

    

 

                                                                               
                                        
                                        
                                        
                                                            

(Print or type name, address and zip code of assignee or transferee)

 

                                                                               
                                        
                                        
                                        
                                                            

(Insert Social Security or other identifying number of assignee or transferee)

 

and irrevocably appoint     

 

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him.

 

Dated:                                          

 

Signed:

            

(Signed exactly as name appears

on the other side of this Security)

 

Signature Guarantee:

                

Participant in a recognized Signature

Guarantee Medallion Program (or other

signature guarantor program reasonably

acceptable to the Trustee)

 



--------------------------------------------------------------------------------

 

OPTION OF HOLDER TO ELECT REPURCHASE

 

If you want to elect to have this Security repurchased by the Company pursuant
to Section 4.06 or Section 4.10 of the Indenture, check the appropriate box:

 

Section 4.06 ¨

 

Section 4.10 ¨

 

If you want to elect to have only part of this Security repurchased by the
Company pursuant to Section 4.06 or Section 4.10 of the Indenture, state the
amount: $                    .

 

Dated:                                          

 

Signed:

            

(Signed exactly as name appears

on the other side of this Security)

 

Signature Guarantee:

                

Participant in a recognized Signature

Guarantee Medallion Program (or other

signature guarantor program reasonably

acceptable to the Trustee)

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

[FORM OF SERIES B SECURITY]

 

[Depository Legend, if applicable]

 

CARROLS CORPORATION

 

9% Senior Subordinated Note

due January 15, 2013, Series B

 

    CUSIP No. No.   $

 

CARROLS CORPORATION, a Delaware corporation (the “Company”, which term includes
any successor corporation), for value received promises to pay to Cede & Co. or
registered assigns, the principal sum of                     , on January 15,
2013.

 

Interest Payment Dates: January 15 and July 15, commencing on July 15, 2005.

 

Interest Record Dates: January 1 and July 1.

 

Reference is made to the further provisions of this Security contained herein,
which will for all purposes have the same effect as if set forth at this place.

 

IN WITNESS WHEREOF, the Company has caused this Security to be signed manually
or by facsimile by its duly authorized officer.

 

CARROLS CORPORATION By:        

Name:

   

Title:

 

By:        

Name:

   

Title:

 

Dated:

 

B-1



--------------------------------------------------------------------------------

 

[FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION]

 

This is one of the 9% Senior Subordinated Notes due 2013, Series B, described in
the within-mentioned Indenture.

 

Dated:

 

THE BANK OF NEW YORK, as Trustee By:        

Name:

   

Title:

 

B-2



--------------------------------------------------------------------------------

 

(Reverse of Security)

 

CARROLS CORPORATION

 

9% Senior Subordinated Note

due 2013, Series B

 

1. Interest.

 

CARROLS CORPORATION, a Delaware corporation (the “Company”), promises to pay
interest on the principal amount of this Security at the rate per annum shown
above. Cash interest on the Securities will accrue from the most recent date to
which interest has been paid or, if no interest has been paid, from December 15,
2004. The Company will pay interest semi-annually in arrears on each Interest
Payment Date, commencing July 15, 2005. Interest will be computed on the basis
of a 360-day year of twelve 30-day months.

 

The Company shall pay interest on overdue principal from time to time on demand
and on overdue installments of interest (without regard to any applicable grace
periods) to the extent lawful from time to time on demand, in each case at the
rate borne by the Securities

 

2. Method of Payment.

 

The Company shall pay interest on the Securities (except defaulted interest as
described above) to the persons who are the registered Holders at the close of
business on the Interest Record Date immediately preceding the Interest Payment
Date even if the Securities are cancelled on registration of transfer or
registration of exchange after such Interest Record Date. Holders must surrender
Securities to a Paying Agent to collect principal payments. The Company shall
pay principal and interest in money of the United States that at the time of
payment is legal tender for payment of public and private debts (“U.S. Legal
Tender”). However, the Company may pay principal and interest by wire transfer
of Federal funds (provided that the Paying Agent shall have received wire
instructions on or prior to the relevant Interest Record Date), or interest by
check payable in such U.S. Legal Tender. The Company may deliver any such
interest payment to the Paying Agent or to a Holder at the Holder’s registered
address.

 

3. Paying Agent and Registrar.

 

Initially, The Bank of New York (the “Trustee”) will act as Paying Agent and
Registrar. The Company may change any Paying Agent or Registrar without notice
to the Holders. The Company or any of its Subsidiaries may, subject to certain
exceptions, act as Registrar.

 

4. Indenture and Subsidiary Guarantees.

 

The Company issued the Securities under an Indenture, dated as of December 15,
2004 (the “Indenture”), by and among the Company, the Subsidiary Guarantors and
the Trustee. Capitalized terms herein are used as defined in the Indenture
unless otherwise defined herein. This Security is one of a duly authorized issue
of Securities of the Company designated as its 9% Senior Subordinated Notes due
2013, Series B (the “Exchange Securities”), which may be issued under the
Indenture. The Securities include the Initial Securities, the Exchange
Securities and any Additional Securities (each as defined in the Indenture). The
Initial Securities, the Exchange Securities and any Additional Securities are
treated as a single class of securities under the Indenture. The terms of the
Securities include those stated in the

 

B-3



--------------------------------------------------------------------------------

Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939 (15 U.S.C. Sections 77aaa-77bbbb) (the “TIA”), as in
effect on the Issue Date (except as otherwise indicated in the Indenture) until
such time as the Indenture is qualified under the TIA, and thereafter as in
effect on the date on which the Indenture is qualified under the TIA.
Notwithstanding anything to the contrary herein, the Securities are subject to
all such terms, and holders of Securities are referred to the Indenture and the
TIA for a statement of them. The Securities are general unsecured obligations of
the Company. The Securities are subordinated in right of payment to all Senior
Indebtedness of the Company to the extent and in the manner provided in the
Indenture. Each Holder of a Security, by accepting a Security, agrees to such
subordination, authorizes the Trustee to give effect to such subordination and
appoints the Trustee as attorney-in-fact for such purpose.

 

Payment on the Securities is Guaranteed (each, a “Subsidiary Guarantee”), on a
senior subordinated basis, jointly and severally, by each Restricted Subsidiary
of the Company existing on the Issue Date (each, a “Subsidiary Guarantor”)
pursuant to Article Eleven and Article Twelve of the Indenture. In addition, the
Indenture requires the Company to cause each Restricted Subsidiary formed,
created or acquired after the Issue Date to become a party to the Indenture as a
Subsidiary Guarantor and Guarantee payment on the Securities pursuant to Article
Eleven and Article Twelve of the Indenture. In certain circumstances, the
Subsidiary Guarantees may be released.

 

5. Optional Redemption.

 

The Securities will be redeemable, at the Company’s option, in whole or in part
at any time, on and after January 15, 2009, upon not less than 30 nor more than
60 days’ notice, at the following redemption prices (expressed as percentages of
the principal amount thereof) if redeemed during the twelve-month period
commencing on January 15 of the year set forth below, plus, in each case,
accrued and unpaid interest thereon, if any, to the date of redemption:

 

Year

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

2009

   104.500 %

2010

   102.250 %

2011 and thereafter

   100.000 %

 

6. Optional Redemption upon Public Equity Offerings.

 

At any time, or from time to time, on or prior to January 15, 2008, the Company
may, at its option, use the net cash proceeds of one or more Public Equity
Offerings to redeem up to 35% of the principal amount of Securities originally
issued at a redemption price equal to 109.0% of the principal amount thereof
plus accrued and unpaid interest thereon, if any, to the date of redemption
(subject to the right of Holders of record on the relevant Interest Record Date
to receive interest due on the relevant Interest Payment Date); provided that at
least 65% of the principal amount of Securities originally issued remain
outstanding immediately after any such redemption (excluding any Securities held
by the Company or any of its Affiliates). In order to effect the foregoing
redemption with the proceeds of any Public Equity Offering, the Company shall
make such redemption not more than 90 days after the consummation of any such
Public Equity Offering.

 

B-4



--------------------------------------------------------------------------------

7. Notice of Redemption.

 

Notice of redemption will be mailed by first-class mail at least 30 days but not
more than 60 days before the Redemption Date to each Holder of Securities to be
redeemed at its registered address. The Trustee may select for redemption
portions of the principal amount of Securities that have denominations equal to
or larger than $1,000 principal amount. Securities and portions of them the
Trustee so selects shall be in amounts of $1,000 principal amount or integral
multiples thereof.

 

If any Security is to be redeemed in part only, the notice of redemption that
relates to such Security shall state the portion of the principal amount thereof
to be redeemed. A new Security in a principal amount equal to the unredeemed
portion thereof will be issued in the name of the Holder thereof upon
cancellation of the original Security. On and after the Redemption Date,
interest will cease to accrue on Securities or portions thereof called for
redemption so long as the Company has deposited with the Paying Agent for the
Securities funds in satisfaction of the redemption price pursuant to the
Indenture and the Paying Agent is not prohibited from paying such funds to the
Holders pursuant to the terms of the Indenture.

 

8. Change of Control Offer.

 

Following the occurrence of a Change of Control (the date of such occurrence
being the “Change of Control Date”), the Company shall, within 60 days after the
Change of Control Date, make a Change of Control Offer to repurchase all
Securities then outstanding at a repurchase price in cash equal to 101% of the
aggregate principal amount thereof, plus accrued and unpaid interest thereon, if
any, to the Change of Control Payment Date (subject to the right of Holders of
record on the relevant Interest Record Date to receive interest due on the
relevant Interest Payment Date).

 

9. Limitation on Disposition of Assets.

 

The Company is, subject to certain conditions, obligated to make a Net Proceeds
Offer to repurchase Securities at a repurchase price equal to 100% of the
principal amount thereof, plus accrued and unpaid interest thereon, if any, to
the Net Proceeds Offer Date (subject to the right of Holders of record on the
relevant Interest Record Date to receive interest due on the relevant Interest
Payment Date) with the proceeds of certain asset dispositions.

 

10. Denominations; Transfer; Exchange.

 

The Securities are in registered form, without coupons, in denominations of
$1,000 and integral multiples of $1,000. A Holder shall register the transfer of
or exchange Securities in accordance with the Indenture. The Registrar may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and to pay certain transfer taxes or similar governmental
charges payable in connection therewith as permitted by the Indenture. The
Registrar need not register the transfer of or exchange any Securities or
portions thereof selected for redemption, except the unredeemed portion of any
security being redeemed in part.

 

11. Persons Deemed Owners.

 

The registered Holder of a Security shall be treated as the owner of it for all
purposes.

 

B-5



--------------------------------------------------------------------------------

12. Unclaimed Funds.

 

If funds for the payment of principal or interest remain unclaimed for two
years, the Trustee and the Paying Agent will repay the funds to the Company at
its written request. After that, all liability of the Trustee and such Paying
Agent with respect to such funds shall cease.

 

13. Defeasance.

 

The Company and the Subsidiary Guarantors may be discharged from their
obligations under the Indenture, the Securities and the Subsidiary Guarantees,
except for certain provisions thereof, and may be discharged from obligations to
comply with certain covenants contained in the Indenture and the Securities, in
each case upon satisfaction of certain conditions specified in the Indenture.

 

14. Amendment; Supplement; Waiver.

 

Subject to certain exceptions, the Indenture and the Securities may be amended
or supplemented with the written consent of the Holders of at least a majority
in aggregate principal amount of the Securities then outstanding, and any
existing Default or Event of Default or compliance with any provision may be
waived with the consent of the Holders of a majority in aggregate principal
amount of the Securities then outstanding. Without notice to or consent of any
Holder, the parties thereto may amend or supplement the Indenture and the
Securities to, among other things, cure any ambiguity, defect or inconsistency,
provide for uncertificated Securities in addition to or in place of certificated
Securities or comply with any requirements of the SEC in connection with the
qualification of the Indenture under the TIA, or make any other change that does
not materially adversely affect the rights of any Holder of a Security.

 

15. Restrictive Covenants.

 

The Indenture contains certain covenants that, among other things, limit the
ability of the Company and the Restricted Subsidiaries to make restricted
payments, to incur indebtedness, to create liens, to sell assets, to permit
restrictions on dividends and other payments by Restricted Subsidiaries to the
Company, to consolidate, merge or sell all or substantially all of its assets,
to engage in transactions with affiliates or certain other related persons or to
engage in certain businesses. The limitations are subject to a number of
important qualifications and exceptions. The Company must report quarterly to
the Trustee on compliance with such limitations.

 

16. Defaults and Remedies.

 

If an Event of Default shall occur and be continuing, the Trustee or the Holders
of at least 25% in aggregate principal amount of outstanding Securities may
declare all the Securities to be due and payable immediately in the manner and
with the effect provided in the Indenture. Holders may not enforce the
Indenture, the Securities or the Subsidiary Guarantees except as provided in the
Indenture. The Trustee is not obligated to enforce the Indenture, the Securities
or the Subsidiary Guarantees unless it has received indemnity satisfactory to
it. The Indenture permits, subject to certain limitations therein provided,
Holders of a majority in aggregate principal amount of the Securities then
outstanding to direct the Trustee in its exercise of any trust or power. The
Trustee may withhold from Holders notice of certain continuing Defaults or
Events of Default if it determines that withholding notice is in their interest.

 

B-6



--------------------------------------------------------------------------------

17. Trustee Dealings with Company.

 

The Trustee under the Indenture, in its individual or any other capacity, may
become the owner or pledgee of Securities and may otherwise deal with the
Company, its Subsidiaries or their respective Affiliates as if it were not the
Trustee.

 

18. No Recourse Against Others.

 

No stockholder, director, officer, employee or incorporator, as such, of the
Company or any Subsidiary Guarantor shall have any liability for any obligation
of the Company or any Subsidiary Guarantor under the Securities, the Subsidiary
Guarantee of such Subsidiary Guarantor or the Indenture or for any claim based
on, in respect of or by reason of, such obligations or their creation. Each
Holder of a Security by accepting a Security waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Securities and the Subsidiary Guarantees.

 

19. Authentication.

 

This Security shall not be valid until the Trustee or authenticating agent signs
the certificate of authentication on this Security.

 

20. Abbreviations and Defined Terms.

 

Customary abbreviations may be used in the name of a Holder of a Security or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

 

21. CUSIP, Common Code and ISIN Numbers.

 

The Company has caused CUSIP, Common Code or ISIN numbers, if applicable, to be
printed on the Securities and have directed the Trustee to use CUSIP, Common
Code or ISIN numbers, if applicable, in notices of redemption as a convenience
to Holders. No representation is made as to the accuracy of such numbers either
as printed on the Securities or as contained in any notice of redemption and
reliance may be placed only on the other identification numbers placed thereon.

 

22. Governing Law.

 

The Indenture and this Security shall be governed by and construed in accordance
with the laws of the State of New York. Each of the parties hereto and thereto
agrees to submit to the jurisdiction of the courts of the State of New York in
any action or proceeding arising out of or relating to the Indenture or this
Security.

 

B-7



--------------------------------------------------------------------------------

 

ASSIGNMENT FORM

 

I or we assign and transfer this Security to 

    

 

                                                                               
                                        
                                        
                                        
                                                            

(Print or type name, address and zip code of assignee or transferee)

 

                                                                               
                                        
                                        
                                        
                                                            

(Insert Social Security or other identifying number of assignee or transferee)

 

and irrevocably appoint     

 

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him.

 

             

Dated:

 

_________________________

 

Signed:

                

(Signed exactly as name appears

on the other side of this Security)

Signature Guarantee:

               

Participant in a recognized Signature

Guarantee Medallion Program (or other

signature guarantor program reasonably

acceptable to the Trustee)

 



--------------------------------------------------------------------------------

 

OPTION OF HOLDER TO ELECT REPURCHASE

 

If you want to elect to have this Security repurchased by the Company pursuant
to Section 4.06 or Section 4.10 of the Indenture, check the appropriate box:

 

Section 4.06 ¨

 

Section 4.10 ¨

 

If you want to elect to have only part of this Security repurchased by the
Company pursuant to Section 4.06 or Section 4.10 of the Indenture, state the
amount: $                        

 

             

Dated:

 

_________________________

 

Signed:

                

(Signed exactly as name appears

on the other side of this Security)

Signature Guarantee:

               

Participant in a recognized Signature

Guarantee Medallion Program (or other

signature guarantor program reasonably

acceptable to the Trustee)

 



--------------------------------------------------------------------------------

 

EXHIBIT D

 

Form of Transferee Letter of Representation

 

[Date]

 

The Bank of New York

101 Barclay Street

8th Floor West

New York, NY 10286

 

Attention: Corporate Trust Division

 

  Re: Carrols Corporation

       9% Senior Subordinated Notes due 2013, Series A

 

Ladies and Gentlemen:

 

This certificate is delivered to request a transfer of $                        
principal amount of the 9% Senior Subordinated Notes due 2013, Series A (the
“Securities”) of Carrols Corporation (the “Company”).

 

Upon transfer, the Securities would be registered in the name of the new
beneficial owner as follows:

 

Name:_________________________________________________

Address:_______________________________________________

Taxpayer ID Number:_____________________________________

 

The undersigned represents and warrants to you that:

 

1. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act of 1933, as amended (the “Securities
Act”)), purchasing for our own account or for the account of such an
institutional “accredited investor” at least $250,000 principal amount of the
Securities, and we are acquiring the Securities not with a view to, or for offer
or sale in connection with, any distribution in violation of the Securities Act.
We have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risk of our investment in the Securities
and we invest in or purchase securities similar to the Securities in the normal
course of our business. We and any accounts for which we are acting are each
able to bear the economic risk of our or its investment.

 

2. We understand that the Securities have not been registered under the
Securities Act and, unless so registered, may not be sold except as permitted in
the following sentence. We agree on our own behalf and on behalf of any investor
account for which we are purchasing Securities to offer, sell or otherwise
transfer such Securities prior to the date that is two years after the later of
the date of original issue and the last date on which the Company or any
affiliate of the Company was the owner of such Securities (or any predecessor
thereto) (the “Resale Restriction Termination Date”) only (a) to the Company,
(b) pursuant to a registration statement that has been declared effective under
the Securities Act, (c) in a transaction complying with the requirements of Rule
144A under the Securities Act, to a person we reasonably believe is a “qualified
institutional buyer” under Rule 144A of the Securities Act

 

E-1



--------------------------------------------------------------------------------

(a “QIB”) that is purchasing for its own account or for the account of a QIB and
to whom notice is given that the transfer is being made in reliance on Rule
144A, (d) pursuant to offers and sales that occur outside the United States
within the meaning of Regulation S under the Securities Act, (e) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) under the Securities Act that is purchasing for its own account or
for the account of such an institutional “accredited investor,” in each case in
a minimum principal amount of Securities of $250,000, for investment purposes
and not with a view to or for offer or sale in connection with any distribution
in violation of the Securities Act or (f) pursuant to any other available
exemption from the registration requirements of the Securities Act, subject in
each of the foregoing cases to any requirement of law that the disposition of
our property or the property of such investor account or accounts be at all
times within our or their control and in compliance with any applicable state
securities laws. The foregoing restrictions on resale will not apply subsequent
to the Resale Restriction Termination Date. If any resale or other transfer of
the Securities is proposed to be made pursuant to clause (e) above prior to the
Resale Restriction Termination Date, the transferor shall deliver a letter from
the transferee substantially in the form of this letter to the Company and The
Bank of New York, as Trustee (the “Trustee”), which shall provide, among other
things, that the transferee is an institutional “accredited investor” (within
the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act) and
that it is acquiring such Securities for investment purposes and not for
distribution in violation of the Securities Act. Each purchaser acknowledges
that the Company and the Trustee reserve the right prior to any offer, sale or
other transfer prior to the Resale Termination Date of the Securities pursuant
to clauses (d), (e) or (f) above to require the delivery of an opinion of
counsel, certifications and/or other information satisfactory to the Company and
the Trustee.

 

The Trustee and the Company are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.

 

TRANSFEREE:      

BY:          

 

cc: Carrols Corporation

 

E-2



--------------------------------------------------------------------------------

 

EXHIBIT E

 

Form of Certificate To Be Delivered

in Connection with Regulation S Transfers

 

[Date]

 

The Bank of New York

101 Barclay Street

8th Floor West

New York, NY 10286

 

Attention: Corporate Trust Division

 

  Re: Carrols Corporation

       9% Senior Subordinated Notes due 2013, Series A

 

Ladies and Gentlemen:

 

In connection with our proposed sale of $                         aggregate
principal amount of the 9% Senior Subordinated Notes due 2013, Series A (the
“Securities”) of Carrols Corporation (the “Company”), we confirm that such sale
has been effected pursuant to and in accordance with Regulation S under the
United States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, we represent that:

 

(a) the offer of the Securities was not made to a person in the United States;

 

(b) either (i) at the time the buy order was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States or (ii) the
transaction was executed in, on or through the facilities of a designated
off-shore securities market and neither we nor any person acting on our behalf
knows that the transaction has been pre-arranged with a buyer in the United
States;

 

(c) no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 903(a)(2) or Rule 904(a)(2) of
Regulation S, as applicable; and

 

(d) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.

 

In addition, if the sale is made during a restricted period and the provisions
of Rule 903(b)(2) or Rule 904(b)(1) of Regulation S are applicable thereto, we
confirm that such sale has been made in accordance with the applicable
provisions of Rule 903(b)(2) or Rule 904(b)(1), as the case may be.

 

The Bank of New York, as Trustee, and the Company are entitled to rely upon this
letter and are irrevocably authorized to produce this letter or a copy hereof to
any interested party in any administrative or legal proceedings or official
inquiry with respect to the matters covered hereby. Terms used in this
certificate have the meanings set forth in Regulation S.

 

F-1



--------------------------------------------------------------------------------

Very truly yours, [Name of Transferor] By:           Authorized Signature

 

cc: Carrols Corporation

 

F-2